--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
Published CUSIP Number: ________________
 
 
CREDIT AGREEMENT
 
 
Dated as of May 27, 2011
 
 
among
 
 
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
and
WYOMING INTERSTATE COMPANY, L.L.C.
as the Borrowers,
 
 
EL PASO PIPELINE PARTNERS, L.P.
as the Parent Guarantor
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer,
 
 
and
 
 
The Other Lenders and L/C Issuers Party Hereto
 
 
_______________
 
 
THE ROYAL BANK OF SCOTLAND PLC,
Syndication Agent
 
DNB NOR BANK ASA,
BARCLAYS BANK PLC,
THE BANK OF NOVA SCOTIA,
and
WELLS FARGO BANK, N.A.,
Co-Documentation Agents
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS CAPITAL, DNB NOR MARKETS, INC.,
RBS SECURITIES INC.,
THE BANK OF NOVA SCOTIA,
and
WELLS FARGO SECURITIES, LLC,
Joint Lead Arrangers and Joint Book Running Managers


 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 
 
Section
Page
 
ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS
1
1.01
 
Defined Terms
1
1.02
 
Other Interpretive Provisions
27
1.03
 
Accounting Terms
28
1.04
 
Rounding
28
1.05
  Times of Day
29
1.06
 
Letter of Credit Amounts
29
ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS
29
2.01
 
Committed Loans
29
2.02
 
Borrowings, Conversions and Continuations of Committed Loans
29
2.03
 
Letters of Credit
30
2.04
 
Swing Line Loans
39
2.05
 
Prepayments
42
2.06
 
Termination or Reduction of Commitments
43
2.07
 
Repayment of Loans
43
2.08
 
Interest
44
2.09
 
Fees
44
2.10
 
Computation of Interest and Fees
45
2.11
 
Evidence of Debt
45
2.12
 
Payments Generally; Administrative Agent's Clawback
45
2.13
 
Sharing of Payments by Lenders
47
2.14
 
Extension of Scheduled Maturity Date
47
2.15
 
Increase in Commitments
49
2.16
 
Additional Borrowers
50
2.17
 
Liability of Borrowers; Appointment of Opco as Agent for the Subsidiary
Borrowers
51
2.18   Additional Guarantors  52 2.19   Unrestricted Subsidiaries; Project
Financing Subsidiaries 52 2.20   Defaulting Lenders 53
ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY
55
3.01
 
Taxes
55
3.02
 
Illegality
59

 
 
 
 
i

--------------------------------------------------------------------------------

 
 
 
3.03
 
Inability to Determine Rates
59
3.04
 
Increased Costs
60
3.05
 
 
61
3.06
 
 
61
3.07
 
Survival
62
ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
62
4.01
 
Conditions of Initial Credit Extension
62
4.02
 
Conditions to all Credit Extensions
63
ARTICLE V.  REPRESENTATIONS AND WARRANTIES
64

5.01
 
Existence, Qualification and Power 
53
5.02
  Authorization; No Contravention    5.03   Governmental Authorization; Other
Consents  
5.04
   Binding Effect  
5.05
  Financial Statements; No Material Adverse Effect   
5.06
  Litigation  
5.07
 
No Default
53
5.08
 
Ownership of Property; Liens 
53
5.09
 
Environmental Compliance
53
5.10
 
Taxes
53
5.11
 
ERISA Compliance
54
5.12
 
Subsidiaries; Equity Interests
54
5.13
 
Margin Regulations; Investment Company Act
54
5.14
 
Disclosure 
54
5.15
 
Compliance with Laws
55
ARTICLE VI.  AFFIRMATIVE COVENANTS
55
6.01
 
Financial Statements
55
6.02
 
Certificates; Other Information
55
6.03
 
 Notices
55
6.04
 
Preservation of Existence, Etc. 
55
6.05
 
Maintenance of Properties
56
6.06
 
Maintenance of Insurance
56
6.07
 
Compliance with Laws 
56
6.08
 
Books and Records
56
6.09
 
Inspection Rights
59
 6.10   Use of Proceeds 59 6.11    Maintenance of Separateness  

 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
ARTICLE VII.  NEGATIVE COVENANTS
71
7.01
 
Liens
71
7.02
 
Certain Investments
72
7.03
 
Indebtedness
73
7.04
 
Fundamental Changes
74
7.05
 
Dispositions
75
7.06
 
Restricted Payments
76
7.07
 
Change in Nature of Business
77
7.08
 
Transactions with Affiliates
77
7.09
   Burdensome Agreements 77
7.10
  Amendment to Organization Documents 77
7.11
  Use of Proceeds 78
7.12
  Leverage Ratio 78
7.13
  Unrestricted Subsidiaries 79
7.14
  Swap Contracts 79

ARTICLE VIII.  EVENTS OF DEFAULTS AND REMEDIES
79
8.01
 
 
79
8.02
 
Remedies Upon Event of Default
81
8.03
 
Application of Funds
82
ARTICLE IX.  ADMINISTRATIVE AGENT
83
9.01
 
Appointment and Authority
83
9.02
 
Rights as a Lender  
83
9.03
 
Exculpatory Provisions
83
9.04
 
Reliance by Administrative Agent
84
9.05
 
Delegation of Duties  
84
9.06
 
Resignation of Administrative Agent  
84
9.07
 
Non-Reliance on Administrative Agent and Other Lenders
85
9.08
 
No Other Duties, Etc. 
85
9.09
 
Administrative Agent May File Proofs of Claim
86
9.10
 
Guaranty Matters
86
 
87
10.01
 
Amendments, Etc.
87
10.02
 
Notices; Effectiveness; Electronic Communication
88
10.03
 
No Waiver; Cumulative Remedies Enforcement
90

 


 
iii

--------------------------------------------------------------------------------

 
 
 
 
10.04
 
Expenses; Indemnity; Damage Waiver
91
10.05
 
Payments Set Aside
93
10.06
 
Successors and Assigns
94
10.07
 
Treatment of Certain Information; Confidentiality
97
10.08
 
Right of Setoff 
98
10.09
 
Interest Rate Limitation
99
10.10
 
Counterparts; Integration; Effectiveness 
99
10.11
 
Survival of Representations and Warranties
99
10.12
 
Severability
99
10.13
 
Replacement of Lenders
100
10.14
 
Governing Law; Jurisdiction; Etc. 
100
10.15
 
Waiver of Jury Trial 
101
10.16
 
No Advisory or Fiduciary Responsibility
101
10.17   Electronic Execution of Assignments and Certain Other Documents  102
10.18   USA PATRIOT Act Notice  102  10.19   Termination of Commitments Under
Existing Credit Agreement 102 10.20   ENTIRE AGREEMENT 102 SIGNATURES  S-1 


 
iv

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULES
 
    2.01
Commitments
    5.09
Environmental Compliance
    5.12
Subsidiaries; Other Equity Investments
    7.01
Existing Liens
    7.03
Existing Indebtedness
    7.09
Burdensome Agreements 
    10.02 Administrative Agent’s Office; Certain Addresses for Notices  
EXHIBITS
 
    Form of
 
    A
Committed Loan Notice
    B
Swing Line Loan Notice
    C
Note
    D
Compliance Certificate
    E
Assignment and Assumption
    F-1
Parent Guaranty
    F-2
Opco Guaranty
    F-3
Subsidiary Guaranty
    G Additional Borrower Counterpart 


 
 
v

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of May 27, 2011, among EL
PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C., a Delaware limited liability
company (“Opco”), WYOMING INTERSTATE COMPANY, L.L.C. (formerly known as Wyoming
Interstate Company, Ltd.), a Delaware limited liability company (“WIC”), the
Additional Borrowers that may from time to time become party hereto (together
with Opco and WIC, the “Borrowers” and each individually, a “Borrower”), EL PASO
PIPELINE PARTNERS, L.P., a Delaware limited partnership (the “MLP”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
 
Each Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
Article I.
DEFINITIONS AND ACCOUNTING TERMS
 
    1.01  Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:
 
“2010 10-K” means the MLP’s annual report on Form 10-K for the fiscal year ended
December 31, 2010.
 
“Acquisition” means an acquisition of Equity Interests or other assets.
 
“Acquisition Period” means the period beginning with the date on which payment
of the purchase price for a Specified Acquisition is made and ending on the
earlier of (a) the Quarter-End Date that occurs on or after the third full
fiscal quarter following such date, (b) the date on which the MLP notifies the
Administrative Agent that it desires to end the Acquisition Period for such
Specified Acquisition, and (c) the date on which the MLP is in compliance with
Section 7.12(a) (without giving effect to the proviso in Section 7.12(a));
provided that during any Acquisition Period, no additional Acquisition Period
shall commence, nor shall such Acquisition Period be extended, by any subsequent
Specified Acquisition until the current Acquisition Period shall have terminated
and the MLP shall be in compliance with Section 7.12(a) (without giving effect
to the proviso in Section 7.12(a)).  As used above, “Specified Acquisition”
means an Acquisition by the MLP, any Borrower or any of their Restricted
Subsidiaries (a) for which the purchase price exceeds $25,000,000, and (b) which
is designated by the MLP or Opco (by written notice to the Administrative Agent)
as a “Specified Acquisition”.
 
“Additional Borrower” means any Person that becomes a Borrower under this
Agreement pursuant to Section 2.16.
 
“Additional Borrower Counterpart” has the meaning specified in Section 2.16.
 
“Additional Borrower Sublimit” means, with respect to each Additional Borrower,
the lesser of the borrowing sublimit set forth on the Additional Borrower
Counterpart of such Additional Borrower and the Aggregate Commitments.  Each
Additional Borrower Sublimit is part of, and not in addition to, the Aggregate
Commitments.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Additional Guarantor Counterpart” has the meaning specified in the Subsidiary
Guaranty.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 
“Alternate Program” of a Person means any program providing for the sale or
other Disposition of trade or other receivables and related assets entered into
by such Person on terms customary for such a financing transaction.
 
“Applicable OLP/MLP Debt Rating” has the meaning set forth in the definition of
“Applicable Rate.”
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.20.  If the commitment of each Lender to make Loans and
the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.
 
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Applicable OLP/MLP Debt Rating.
 
Pricing Level
Applicable OLP/MLP Debt Rating
(S&P/Moody’s/Fitch)
Applicable Rate for Commitment Fee
Applicable Rate for LIBOR Loans and Letter of Credit Fees
Applicable Rate for Base Rate Loans
1
> BBB+ / Baal / BBB+
0.20%
1.375%
0.375%
2
BBB / Baa2 / BBB
0.25%
1.50%
0.50%
3
BBB- / Baa3 / BBB-
0.30%
1.75%
0.75%
4
BB+ / Ba1 / BB+
0.40%
2.00%
1.00%
5
BB / Ba2 / BB
0.45%
2.25%
1.25%
6
< BB / Ba2 / BB
0.50%
2.50%
1.5%

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Applicable OLP/MLP Debt Rating” means, as of any date of determination, for
each of S&P, Moody’s and Fitch (each a “Rating Agency”), the long term unsecured
senior, non-credit enhanced debt rating of Opco established by such Rating
Agency; provided, however, if any such Rating Agency does not establish such
rating for Opco, but establishes such a rating for the MLP, as to such Rating
Agency, the Applicable OLP/MLP Debt Rating will be the long term unsecured
senior, non-credit enhanced debt rating of the MLP established by such Rating
Agency.  In the event the Applicable OLP/MLP Debt Ratings from each Rating
Agency do not indicate the same pricing level: (i) if three ratings are
available, either (a) the majority rating will govern, if two ratings are the
same, or (b) the middle rating will govern, if all three ratings differ, (ii) if
only two ratings are available, the higher rating will govern, unless there is
more than one level between the ratings and then the level one below the higher
rating (lower pricing) will apply, and (iii) if only one rating is available,
such available rating will govern.  If, at any time, no such ratings are
available, pricing level 6 will apply.
 
Each change in the Applicable Rate resulting from a change in the Applicable
OLP/MLP Debt Rating resulting from a publicly announced change in the long term
unsecured senior, non-credit enhanced debt rating of Opco or the MLP, as
applicable, shall be effective during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means, collectively, each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Barclays Capital, the investment banking division of Barclays Bank
PLC, DnB NOR Markets, Inc., RBS Securities Inc., The Bank of Nova Scotia and
Wells Fargo Securities, LLC, in their respective capacities as joint lead
arrangers and joint book running managers.
 
“Assets” means, with respect to any Person, all or any part of its business,
property, rights, interests and assets, both tangible and intangible (including
Equity Interests in any Person), wherever situated.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Audited Financial Statements” means the audited financial statements of the MLP
and its Subsidiaries for the fiscal year ended December 31, 2010.
 
“Availability Period” means, for any Lender, the period from and including the
Closing Date to the earliest of (a) the Scheduled Maturity Date for such Lender,
(b) the date of termination of the Aggregate Commitments pursuant to Section
2.06, and (c) the date of termination of the commitment of each Lender to make
Loans and of the obligation of each L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, other than an Undisclosed
Administration, or has, other than via an Undisclosed Administration, had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business or assets appointed for it, or, in the good faith
judgment of the Administrative Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Borrowing Sublimit” shall mean with respect to any Subsidiary Borrower, the WIC
Sublimit or the Additional Borrower Sublimit of such Subsidiary Borrower, as
applicable.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
“Business Entity” means a partnership, limited partnership, limited liability
partnership, corporation (including a business trust), limited liability
company, unlimited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Cash Collateralize” means (a) to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more L/C Issuers or Lenders, as
collateral for the L/C Obligations or obligations of Lenders to fund
participations in respect thereof, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer or (b) to provide other
credit support agreed to by the applicable L/C Issuer (which agreement shall not
be unreasonably withheld or delayed, it being unreasonable to not agree to
credit support in the form of a standby letter of credit drawable upon the
failure to pay when due the L/C Obligations supported thereby and issued by a
Lender (provided that such Lender is not a Defaulting Lender and that such
Letter of Credit is not issued as a Letter of Credit under this Agreement) or
another financial institution reasonably satisfactory to such L/C Issuer in form
reasonably acceptable to such L/C Issuer) pursuant to documentation in form and
substance reasonably satisfactory to the applicable L/C Issuer.  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
proceeds of such cash collateral and other credit support.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, ru
 
le, regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control” means an event or series of events by which:
 
(a)           EPC fails to own directly or indirectly more than 50% of the
Equity Interests of the General Partner entitled to vote for members of the
board of directors or equivalent governing body of the General Partner on a
fully-diluted basis; or
 
(b)           the MLP fails to own directly or indirectly 100% of the Equity
Interests of Opco.
 
“CIG” means Colorado Interstate Gas Company, a Delaware general partnership.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
 
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Commitment Fee” has the meaning set forth in Section 2.09(a).
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
 
“Committed Loan” has the meaning specified in Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated EBITDA” means, for any period, for any Person, on a consolidated
basis, an amount equal to Consolidated Net Income for such Person and its
Restricted Subsidiaries (other than Project Financing Subsidiaries) for such
period:
 
plus
 
(a)           the following to the extent deducted (or with respect to clauses
(vii) and (viii) below, to the extent not otherwise included) in calculating
such Consolidated Net Income,
 
(i)           (A) interest expense and (B) charges in connection with the
payment, repayment redemption, defeasance, early retirement or refinancing of
any Indebtedness;
 
(ii)           income tax expense,
 
(iii)           depreciation and amortization expense,
 
(iv)           losses from sales of assets outside the ordinary course of
business,
 
(v)           non-cash extraordinary items and non-cash impairment charges,
 
(vi)           non-recurring noncash charges,
 
(vii)           cash distributions actually received from Unrestricted
Subsidiaries, from Joint Venture Entities, from GP LLCs and from Project
Financing Subsidiaries, provided that such distributions are received within
forty-five (45) days after the end of such period,
 
(viii)           the amount of insurance proceeds received or determined, in
accordance with GAAP, to be receivable, not to exceed the amounts by which
Consolidated EBITDA for such period or any prior period is or has been reduced
on account of the loss to which such insurance proceeds relate, and
 
(ix)           (A) unrealized losses in respect of derivatives resulting from
mark to market activity, and (B) cash received in respect of gains from
derivatives,
 
and minus
 
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           the following to the extent included in calculating such
Consolidated Net Income:
 
(i)           gains from sales of assets outside the ordinary course of
business,
 
(ii)           allowance for equity funds during construction as determined in
accordance with generally accepted regulatory accounting principles for Persons
subject to rate regulation by FERC,
 
(iii)           income from Unrestricted Subsidiaries, from Joint Venture
Entities and from GP LLCs,
 
(iv)           the amount of insurance proceeds received that exceed the amounts
by which Consolidated EBITDA for such period or any prior period is or has been
reduced on account of the loss to which such insurance proceeds relate,
 
(v)           cash payments during such period not deducted in the determination
of Consolidated Net Income on account of charges or reserves taken in a prior
period, and
 
(vi)           (A) unrealized gains in respect of derivatives resulting from
mark to market activity, and (B) cash paid in respect of realized losses on
derivatives,
 
provided, that, Consolidated Net Income of a Person and the expenses and other
items of such Person described in clauses (a) and (b) above shall be adjusted
with respect to the portion of Consolidated Net Income and the portion of
expenses and other items which are attributable to such Person’s Subsidiaries
that are not Wholly Owned Subsidiaries, so that Consolidated Net Income and the
expenses and other items described in clauses (a) and (b) above reflect only
such Person’s pro rata ownership interest in such Subsidiaries;
 
Consolidated EBITDA for a Person for a consecutive four quarter period shall be
calculated after giving effect, on a pro forma basis, to Acquisitions and
Dispositions made by such Person or its Restricted Subsidiaries during such
period (and subsequent to such period and on or before the date of incurrence of
the Indebtedness giving rise to the need to calculate the Leverage Ratio) as if
such Acquisitions or Dispositions occurred on the first day of the period; and,
at such Person’s option, Consolidated EBITDA for such Person shall be calculated
by giving effect to Material Project EBITDA Adjustments.
 
“Consolidated Indebtedness” means, as of any date of determination, for the MLP
or for a Restricted Subsidiary, on a consolidated basis, without duplication,
all Indebtedness of such Person and its Restricted Subsidiaries, other than (a)
Specified Project Indebtedness and (b) Hybrid Securities.  Notwithstanding the
foregoing, such Indebtedness of a non-Wholly Owned Subsidiary of a Person shall
be included in Consolidated Indebtedness of such Person only to the extent of
such Person’s proportional interest therein, unless such Indebtedness is
recourse to such Person, in which case the full amount of such Indebtedness that
is recourse to such Person shall be included in the calculation of Consolidated
Indebtedness.
 
“Consolidated Net Income” means, for any period, as to any Person, on a
consolidated basis, without duplication, all net income of such Person and its
Restricted Subsidiaries.
 
“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the MLP and its Restricted Subsidiaries
after deducting therefrom: (a) all current liabilities (excluding (i) any
current liabilities that by their terms are extendable or renewable at the
option of the obligor thereon to a time more than 12 months after the time as of
which the amount thereof is being computed, and (ii) current maturities of
long-term debt); and (b) the value of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth, or on a pro forma
basis would be set forth, on the consolidated balance sheet of the MLP and its
Restricted Subsidiaries, prepared in accordance with GAAP.
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
 
“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund all or any portion of its Loans, (ii) fund all or any portion of its
participations in Letters of Credit or (iii) pay over to the Administrative
Agent, any L/C Issuer or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the MLP, any Borrower, the Administrative Agent
or any L/C Issuer in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with all or any portion of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s reasonable determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent or a Borrower,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund Loans
and participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s and such Borrower’s receipt of such
certification in form and substance reasonably satisfactory to it, or (d) has
become the subject of a Bankruptcy Event or has a direct or indirect parent
company that has become the subject of a Bankruptcy Event; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interests in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
 
 
 
8

--------------------------------------------------------------------------------

 
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Equity
Interests or other assets by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“EPC” means El Paso Corporation, a Delaware corporation.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, regulating or
imposing liability or standards of conduct concerning protection of the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the MLP or any Restricted Subsidiary resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Equity Contribution Obligations” means equity contribution obligations in
connection with Specified Project Indebtedness to the extent the equity
contributed is permitted under Section 7.02 at the time of the entry into the
equity contribution agreement and at the time of the making of each equity
contribution.
 
“Equity Interests” means, with respect to any Person, the shares of capital
stock of (or other ownership or profit interests in) such Person, the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, the equity securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued from time
to time thereunder.
 
“ERISA Affiliate” means any Person who is a member of the MLP’s controlled group
within the meaning of Section 4001(a)(14)(A) of ERISA.
 
 
 
9

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate” means,
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
 
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
any Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by a Borrower under Section
10.13), any United States withholding tax (including taxes imposed by FATCA)
that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender (A) becomes a
party hereto or (B) designates a new Lending Office, except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from a Borrower with respect to such withholding tax pursuant to Section
3.01(a) or (ii) is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 3.01(e).
 
 
 
10

--------------------------------------------------------------------------------

 
 
“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 21, 2007 among the Borrowers, the MLP, Bank of America as
Administrative Agent, and a syndicate of lenders.
 
“Existing Letters of Credit” means the letters of credit outstanding under the
Existing Credit Agreement on the Closing Date.
 
“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letters” means (a) the fee letter dated April 4, 2011 among the MLP, Bank
of America and Merrill Lynch Pierce Fenner & Smith Incorporated, (b) the fee
letter dated April 4, 2011 among the MLP, Bank of America, Merrill Lynch Pierce
Fenner & Smith Incorporated, The Royal Bank of Scotland plc and RBS Securities
Inc., and (c) the fee letter dated April 4, 2011 among the MLP, Barclays Bank
PLC, The Bank of Nova Scotia, DnB NOR Bank ASA, DnB NOR Markets, Inc., Wells
Fargo Securities, LLC and Wells Fargo Bank, N.A.
 
“FERC” means the Federal Energy Regulatory Commission and any successor federal
regulatory agency.
 
“Financing Vehicle” has the meaning set forth in the definition of Hybrid
Securities.
 
“First Quarter 2011 10-Q” means the MLP’s quarterly report on Form 10-Q for the
fiscal quarter ended March 31, 2011.
 
“Fitch” means Fitch Ratings, Inc. and any successor thereto.
 
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States or a political subdivision thereof.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
 
 
11

--------------------------------------------------------------------------------

 
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
 
“General Partner” means El Paso Pipeline GP Company, L.L.C., a Delaware limited
liability company, or any successor general partner of the MLP.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“GP LLC” means a limited liability company or a corporation that is a Restricted
Subsidiary of the MLP, is validly existing and in good standing under the laws
of its organization, and holds a general partnership interest in a partnership.
 
“Guarantors” means, collectively, the MLP, each Subsidiary Guarantor, and Opco
in its capacity as a guarantor.
 
“Guaranty” means, as to any Person, (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness payable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness of the payment of such Indebtedness, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness, or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness is assumed by such Person (or any right, contingent or otherwise,
of any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guaranty shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guaranty is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guaranty” as a verb has a
corresponding meaning.
 
“Guaranty Agreements” means, collectively, the Parent Guaranty, the Opco
Guaranty and the Subsidiary Guaranty, and “Guaranty Agreement” means any one of
them, as applicable.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case above to the extent regulated
pursuant to any Environmental Law.
 
 
 
12

--------------------------------------------------------------------------------

 
 
“Hybrid Securities” means any trust preferred securities or deferrable interest
subordinated debt issued by the MLP or a Financing Vehicle with a maturity of at
least 20 years, which provides for the optional or mandatory deferral of
interest or distributions at the option of the issuer thereof, provided that no
Restricted Subsidiary shall Guaranty payment of any portion thereof.  “Financing
Vehicle” means a business trust, limited liability company, limited partnership
or similar entity (i) substantially all of the common equity, general partner or
similar interests of which are owned (either directly or indirectly through one
or more Wholly Owned Subsidiaries) at all times by the MLP, (ii) that has been
formed for the sole purpose of issuing trust preferred securities or deferrable
interest subordinated debt, and (iii) substantially all the assets of which
consist of (A) subordinated debt of the MLP and (B) payments made from time to
time on such subordinated debt.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           (i) the amount available to be drawn under letters of credit
issued for the account of such Person (or for which such Person is otherwise
liable to reimburse drawings thereunder), if such letters of credit support
Indebtedness of another Person, and (ii) to the extent not paid on or prior to
the fifth Business Day after the due date therefor, all payment obligations of
such Person arising under letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (for the avoidance of doubt, in
the event that Unreimbursed Amounts are converted into Base Rate Loans pursuant
to Section 2.03(c)(i), such Base Rate Loans shall be deemed made on the date
such conversion occurs, and from and after such date, such Base Rate Loans
constitute Indebtedness pursuant to clause (a) of this definition);
 
(c)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
 
(d)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(e)           capital leases and Synthetic Lease Obligations;
 
(f)           Receivables Financing Indebtedness;
 
(g)           the greater of the voluntary or involuntary liquidation value of,
plus any accrued and unpaid dividends on, any preferred Equity Interests of such
Person redeemable at the option of the holder thereof; and
 
(h)           all Guaranties of such Person in respect of any of the foregoing.
 
 
 
13

--------------------------------------------------------------------------------

 
 
For all purposes hereof, the Indebtedness of any Person other than a GP LLC
shall include the Indebtedness of any partnership in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person.  The amount of any capital lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one or two weeks or one, two,
three or six months thereafter, as selected by the applicable Borrower in its
Committed Loan Notice; provided that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless in
the case of a one, two, three or six month Interest Period, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;
 
(ii)           in the case of a one, two, three or six month Interest Period,
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
 
(iii)           no Interest Period shall extend beyond the Maturity Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, or (b) a
loan, advance or capital contribution to, Guaranty or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guaranties Indebtedness of such other Person.  For purposes of covenant
compliance, the amount of any Investment shall be the net amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
 
“Investment Grade Rating” means (a) with respect to S&P or Fitch, an Applicable
OLP/MLP Debt Rating of BBB- or higher, and (b) with respect to Moody’s, an
Applicable OLP/MLP Debt Rating of Baa3 or higher.
 
“Investment Grade Rating Date” means the first date that (a) the Applicable
OLP/MLP Debt Rating from two of the three Rating Agencies is an Investment Grade
Rating and (b) the third Applicable OLP/MLP Debt Rating, if any, is not less
than (i) BB in the case of S&P or Fitch or (ii) Ba2 in the case of Moody’s.
 
 
 
14

--------------------------------------------------------------------------------

 
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the applicable Borrower (or any
Subsidiary) or in favor of the applicable L/C Issuer and relating to such Letter
of Credit.
 
“Joint Venture Entity” means any Person (other than a Subsidiary) in which the
MLP or any Borrower (including ownership through any of their Subsidiaries) owns
Equity Interests representing less than 100% of the total outstanding Equity
Interests of such Person.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means with respect to each Letter of Credit issued hereunder,
either Bank of America, The Royal Bank of Scotland plc, Barclays Bank PLC, DnB
NOR Bank ASA, The Bank of Nova Scotia, Wells Fargo Bank, N.A., or any other
Lender that has agreed such issue such Letter of Credit at the request of the
applicable Borrower and that is reasonably acceptable to the Administrative
Agent in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder; provided that with respect to
the Existing Letters of Credit, Bank of America shall be deemed the initial L/C
Issuer hereunder with respect thereto.
 
“L/C Issuer Commitment” means (a) with respect to each of Bank of America, The
Royal Bank of Scotland plc, Barclays Bank PLC, DnB NOR Bank ASA, The Bank of
Nova Scotia and Wells Fargo Bank, N.A., $100,000,000, or, with respect to any
such L/C Issuer, such other amount (not to exceed, when added to the L/C Issuer
Commitments of all other L/C Issuers, the Letter of Credit Sublimit) as shall be
agreed in writing from time to time by such L/C Issuer and Opco (with prompt
notice to the Administrative Agent), and (b) with respect to any other Lender
which agrees to be an L/C Issuer after the Closing Date, such amount as shall be
agreed in writing from time to time by Opco and such Lender (with prompt notice
to the Administrative Agent), not to exceed, when added to the L/C Issuer
Commitments of all other L/C Issuers, the Letter of Credit Sublimit; provided
that to the extent that any increase in any existing L/C Issuer Commitment, or
the addition of any new L/C Issuer Commitment, would cause the sum of all L/C
Issuer Commitments to exceed the Letter of Credit Sublimit (any such excess is
herein referred to as the “L/C Commitment Excess”), all of the unused L/C Issuer
Commitments (other than the L/C Issuer Commitment that has caused such L/C
Commitment Excess) shall be reduced in an amount equal to such L/C Commitment
Excess on a pro rata basis (or on such other basis as may be agreed by Opco,
each L/C Issuer and the Administrative Agent) with the effect that after all
such reductions the sum of the L/C Issuer Commitments of all L/C Issuers shall
not exceed the Letter of Credit Sublimit.
 
 
 
15

--------------------------------------------------------------------------------

 
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each L/C Issuer and the Swing Line Lender.
 
“Lender Swap Contract” means any Swap Contract made or entered into at any time,
or in effect at any time, whether as a result of assignment or transfer or
otherwise, between any Loan Party or any Restricted Subsidiary thereof and any
Lender Swap Provider.
 
“Lender Swap Provider” means any Lender or Affiliate of a Lender that is a party
to a Swap Contract with any Loan Party or any Restricted Subsidiary thereof, in
its capacity as party to such Swap Contract; provided, however, that such Person
shall no longer be a “Lender Swap Provider” if (a) such Person ceases to be a
Lender or an Affiliate of a Lender or (b) the Commitments of all the Lenders
hereunder have been terminated and all principal, interest and other amounts
outstanding under this Agreement have been paid in full in cash (whether as a
result of repayment at maturity, prepayment in connection with the refinancing
of this Agreement or otherwise).
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
 
“Letter of Credit” means any letter of credit issued hereunder and the Existing
Letters of Credit.  A Letter of Credit may be a standby letter of credit or a
commercial letter of credit payable upon presentation of appropriate supporting
documentation.
 
“Letter of Credit Application” means (a) with respect to a standby letter of
credit, an application for the issuance or amendment of such Letter of Credit
containing such information as may be required pursuant to Section 2.03(b)(i),
and (b) with respect to a commercial letter of credit, an application and
agreement for the issuance or amendment of such Letter of Credit in the form
from time to time in use by the applicable L/C Issuer.
 
“Letter of Credit Expiration Date” means, with respect to each L/C Issuer and
each Letter of Credit issued by such L/C Issuer, the day that is seven days
prior to the Scheduled Maturity Date of such L/C Issuer (or, if such day is not
a Business Day, the next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to the Aggregate Commitments
at such time.  The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Commitments.
 
“Leverage Ratio” means with respect to any Person as of any date of
determination, the ratio of (a) Consolidated Indebtedness of such Person as of
such date to (b) Consolidated EBITDA of such Person for the period of four
fiscal quarters ending on such date of determination (or, if such date of
determination is not a Quarter-End Date, for the most recent Quarter-End Date
for which financial statements have been delivered pursuant to Section 6.01(a)
or 6.01(b)).  Before the Investment Grade Rating Date, the amount of Recourse
Equity Contribution Obligations shall be added to Consolidated Indebtedness.
 
 
 
16

--------------------------------------------------------------------------------

 
 
“Lien” means any mortgage, lien, security interest or other charge or
encumbrance, any financing lease having substantially the same economic effect
as any of the foregoing, any assignment of the right to receive income, or any
other type of preferential arrangement.
 
“Loan” means an extension of credit by a Lender to a Borrower under Article II,
in the form of a Committed Loan or a Swing Line Loan, each of the foregoing
types of Loans being mutually exclusive of the other types of Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.03(g) of this Agreement, the Fee Letters and each
Guaranty Agreement.
 
“Loan Parties” means, collectively, each Borrower, the MLP and each other
Guarantor.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the MLP and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Loan Parties taken as a whole to perform their obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any material Loan Document to which it is a party.
 
“Material Project” means any capital construction or expansion project of the
MLP or its Restricted Subsidiaries, the aggregate capital cost or budgeted
capital cost of which, in each case, including capital costs expended prior to
the acquisition of any such project by the MLP or its Restricted Subsidiaries,
as the case may be, exceeds $20,000,000.00.
 
“Material Project EBITDA Adjustments” means, with respect to each Material
Project:
 
(a)           for any period of four consecutive fiscal quarters ending on or
prior to the last day of the fiscal quarter in which the Commercial Operation
Date of such Material Project occurs, a percentage (based on the then-current
completion percentage of such Material Project) of an amount determined by the
MLP or Opco as the projected Consolidated EBITDA attributable to such Material
Project for the first 12-month period following the scheduled Commercial
Operation Date of such Material Project (such proposed amount to be calculated
by the MLP or Opco in good faith and in a commercially reasonable manner based
on multi-year customer contracts relating to such Material Project, the
creditworthiness of the other parties to such contracts, projected revenues from
such contracts, capital costs and expenses, scheduled Commercial Operation Date,
commodity price assumptions and other factors deemed appropriate by the MLP or
Opco) which may, at the MLP’s or Opco’s option, be added to Consolidated EBITDA
for the fiscal quarter in which construction or expansion of such Material
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Material Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but without duplication of any actual
Consolidated EBITDA attributable to such Material Project following such
Commercial Operation Date); provided that if the actual Commercial Operation
Date does not occur by the scheduled Commercial Operation Date as reflected in
the Responsible Officer’s Certificate delivered pursuant to clause (c)(i) of
this definition then the foregoing amount shall be reduced, for quarters ending
after the scheduled Commercial Operation Date to (but excluding) the first full
quarter after the actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the actual period of delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days, 75%; and (v) longer than
365 days, 100%; and
 
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           for each period of four consecutive fiscal quarters ending on the
last day of the first, second and third fiscal quarters following the fiscal
quarter during which the Commercial Operation Date occurs, an amount equal to
the projected Consolidated EBITDA attributable to the Material Project for the
balance of the four fiscal quarter period following the fiscal quarter during
which the Commercial Operation Date occurs, may, at Opco’s option, be added to
Consolidated EBITDA for such period (net of any actual Consolidated EBITDA
attributable to the Material Project).
 
(c)           Notwithstanding the foregoing:
 
(i)           no Material Project EBITDA Adjustments shall be allowed with
respect to any Material Project unless prior to, or together with, the delivery
of any Compliance Certificate on which such Material Project EBITDA Adjustments
will be reflected for a Material Project,
 
(A)           Opco shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of Opco certifying as to the scheduled
Commercial Operation Date of such Material Project and the projected
Consolidated EBITDA attributable to such Material Project, together with a
reasonably detailed explanation of the basis therefor and such other information
and documentation as the Administrative Agent or any Lender may reasonably
request, and
 
(B)           if Required Lenders have objected to the Consolidated EBITDA set
forth in any Compliance Certificate on the grounds that it was not calculated in
compliance with clause (a) of this definition, Opco shall have resolved such
objection in a manner reasonably satisfactory to the Required Lenders, and
 
(ii)           the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 25% of the total actual Consolidated
EBITDA for such period (which total actual Consolidated EBITDA shall be
determined without including any Material Project EBITDA Adjustments or any
adjustments for Acquisitions or Dispositions pursuant to the definition of
Consolidated EBITDA).
 
“Maturity Date” with respect to a Lender means the earlier of (i) the Scheduled
Maturity Date for such Lender, or (ii) the date upon which the Commitments are
terminated in accordance with the terms hereof.
 
“MLP” has the meaning specified in the introductory paragraph hereto.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the MLP or an ERISA Affiliate is making or accruing
an obligation to make contributions, or has within any of the preceding five
plan years made or accrued an obligation to make contributions and in respect of
which the MLP or an ERISA Affiliate has any liability (contingent or otherwise),
such plan being maintained pursuant to one or more collective bargaining
agreements.
 
 
 
18

--------------------------------------------------------------------------------

 
 
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which (a) is maintained for employees of the MLP or an
ERISA Affiliate and at least one Person other than the MLP and its ERISA
Affiliates, or (b) was so maintained and in respect of which the MLP or an ERISA
Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Extending Lender” has the meaning specified in Section 2.14(a).
 
“Non-Recourse” means,
 
(1)           with respect to any Unrestricted Subsidiary and the Indebtedness
and other obligations of such Unrestricted Subsidiary:
 
(a)           neither the MLP nor any Restricted Subsidiary guarantees or is
otherwise liable in respect of, grants a Lien on any of its assets to secure, or
provides credit support of any kind, for the Indebtedness or other obligations
of such Unrestricted Subsidiary other than:
 
(i)           a pledge of the Equity Interests in, or Indebtedness or other
obligations of, such Unrestricted Subsidiary or one or more other Unrestricted
Subsidiaries, to secure Specified Project Indebtedness of such Unrestricted
Subsidiary or of its Unrestricted Subsidiaries or to secure Equity Contribution
Obligations,
 
(ii)           liability for reimbursement obligations (and incidental
obligations such as payment of interest on unreimbursed drawings and letter of
credit fees) in respect of letters of credit issued for the benefit of
Unrestricted Subsidiaries, provided that no such letter of credit shall be
issued to support Indebtedness of an Unrestricted Subsidiary (for the avoidance
of doubt, no such letter of credit may be issued to support obligations to fund
a debt service reserve account),
 
(iii)           Equity Contribution Obligations, provided that neither the MLP
nor any Restricted Subsidiary shall enter into any agreement containing Recourse
Equity Contribution Obligations unless at the time of entering into such
agreement and after giving effect thereto (x) the MLP shall be in pro forma
compliance with Section 7.12(a) determined as of the most recent Quarter End
Date for which financial statement have been delivered pursuant to Section
6.01(a) or 6.01(b) and (y) the MLP and the Restricted Subsidiary entering into
such agreement would be permitted to incur Indebtedness at such time in an
amount equal to such Recourse Equity Contribution Obligation,
 
(iv)           guarantees of the Unrestricted Subsidiary's performance of the
acquisition, improvement, installation, design, engineering, construction,
development and operation of all or any portion of the project that is financed
by Specified Project Indebtedness of such Unrestricted Subsidiary, provided that
the aggregate liability (including contingent liability) of the MLP and its
Restricted Subsidiaries under all such guarantees shall not exceed $50,000,000
in the aggregate at any time; and provided further that no such guaranty shall
be a Guaranty of Indebtedness (for the avoidance of doubt, a guarantee of
obligations in respect of a debt service reserve shall be deemed a Guaranty of
Indebtedness for purposes of the definition of Non-Recourse); and further for
the avoidance of doubt, this clause (iv) shall not be deemed to prohibit the MLP
or a Restricted Subsidiary from providing development, operations and
maintenance services to an Unrestricted Subsidiary on an arms-length basis in
the ordinary course of business in compliance with Section 7.08, and
 
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           no default on the Indebtedness or other obligations of such
Unrestricted Subsidiary (including any rights that the holders of the
Indebtedness or other obligations may have to take enforcement action against an
Unrestricted Subsidiary) would permit upon notice, lapse of time or both any
holder of Indebtedness of the MLP or any of its Restricted Subsidiaries to
declare a default on such Indebtedness of the MLP or any of its Restricted
Subsidiaries or cause the payment of such Indebtedness of the MLP or any of its
Restricted Subsidiaries to be accelerated or payable prior to its stated
maturity; and
 
(2)           with respect to any Project Financing Subsidiary and the
Indebtedness and other obligations of such Project Financing Subsidiary:
 
(a)           neither the MLP nor any Restricted Subsidiary (other than a
Project Financing Subsidiary) guarantees or is otherwise liable in respect of,
grants a Lien on any of its assets to secure, or provides credit support of any
kind, for the Indebtedness or other obligations of such Project Financing
Subsidiary other than:
 
(i)           a pledge of the Equity Interests in, or Indebtedness or other
obligations of, such Project Financing Subsidiary or one or more other Project
Financing Subsidiaries, to secure Specified Project Indebtedness of such Project
Financing Subsidiary or of its Project Financing Subsidiaries or to secure
Equity Contribution Obligations,
 
(ii)           liability for reimbursement obligations (and incidental
obligations such as payment of interest on unreimbursed drawings and letter of
credit fees) in respect of letters of credit issued for the benefit of Project
Financing Subsidiaries, provided that no such letter of credit shall be issued
to support Indebtedness of a Project Financing Subsidiary other than obligations
to fund a debt service reserve account in an amount not to exceed six months
debt service for Specified Project Indebtedness of such Project Financing
Subsidiary,
 
(iii)           Equity Contribution Obligations, provided that neither the MLP
nor any Restricted Subsidiary (other than a Project Financing Subsidiary) shall
enter into any agreement containing Recourse Equity Contribution Obligations
unless at the time of entering into such agreement and after giving effect
thereto (x) the MLP shall be in pro forma compliance with Section 7.12(a)
determined as of the most recent Quarter End Date for which financial statement
have been delivered pursuant to Section 6.01(a) or 6.01(b) and (y) the MLP and
the Restricted Subsidiary entering into such agreement would be permitted to
incur Indebtedness at such time in an amount equal to such Recourse Equity
Contribution Obligation,
 
(iv)           guarantees of the Project Financing Subsidiary’s performance of
the acquisition, improvement, installation, design, engineering, construction,
development and operation of all or any portion of the project that is financed
by Specified Project Indebtedness of such Project Financing Subsidiary, provided
that no such guaranty shall be a Guaranty of Indebtedness other than obligations
to fund a debt service reserve account in an amount not to exceed six months
debt service for Specified Project Indebtedness of such Project Financing
Subsidiary; and further for the avoidance of doubt, this clause (iv) shall not
be deemed to prohibit the MLP or a Restricted Subsidiary from providing
development, operations and maintenance services to a Project Financing
Subsidiary on an arms-length basis in the ordinary course of business in
compliance with Section 7.08, and
 
(b)           no default on the Indebtedness or other obligations of such
Project Financing Subsidiary (including any rights that the holders of the
Indebtedness or other obligations may have to take enforcement action against a
Project Financing Subsidiary) would permit upon notice, lapse of time or both
any holder of Indebtedness of the MLP or any of its Restricted Subsidiaries
(other than Project Financing Subsidiaries) to declare a default on such
Indebtedness of the MLP or any of its Restricted Subsidiaries (other than
Project Financing Subsidiaries) or cause the payment of such Indebtedness of the
MLP or any of its Restricted Subsidiaries (other than Project Financing
Subsidiaries) to be accelerated or payable prior to its stated maturity.
 
 
 
20

--------------------------------------------------------------------------------

 
 
“Non-U.S./Canadian Person” means any Person that is organized under the laws of
a jurisdiction other than the United States, Canada or any state, province or
other political subdivision thereof.
 
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Lender Swap Contract, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.
 
“Opco” has the meaning set forth in the introductory paragraph hereto.
 
“Opco Guaranty” means the guaranty agreement made by Opco in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F-2.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the applicable
Borrower of Unreimbursed Amounts.
 
“Parent Guaranty” means the guaranty agreement made by the MLP in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F-1.
 
“Participant” has the meaning specified in Section 10.06(d).
 
 
 
21

--------------------------------------------------------------------------------

 
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Protection Act of 2006, as amended (“Pension Act”), Section 412 of
the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.
 
“Person” means any natural person, Business Entity, or Governmental Authority.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Platform” has the meaning specified in Section 6.02.
 
“Project Financing Subsidiary” means any Restricted Subsidiary of Opco that is
designated by Opco as a “Project Financing Subsidiary” pursuant to Section 2.19
and which meets the following criteria at the time of such designation and at
all times thereafter:
 
(a)           the principal purpose of such Subsidiary is to incur Specified
Project Indebtedness, or to become a direct or indirect partner, member or other
equity participant or owner in a Business Entity so created, and substantially
all the assets of which Subsidiary and of any such Business Entity are (i) those
assets or operations being financed (or to be financed), in whole or in part by
Specified Project Indebtedness, (ii) contracts relating to the assets or
operations referenced in the preceding clause (i), or (iii) Equity Interests in,
or Indebtedness or other obligations of, one or more other such Subsidiaries or
Business Entities;
 
(b)           all Indebtedness of such Subsidiary is Specified Project
Indebtedness;
 
(c)           such Subsidiary is a Person with respect to which neither the MLP
nor any of its Restricted Subsidiaries (other than Project Financing
Subsidiaries) has any direct or indirect obligation (i) to subscribe for
additional Equity Interests, except Non-Recourse equity contribution obligations
in connection with Specified Project Indebtedness to the extent the equity
contribution is permitted under Section 7.02 at the time of entry into the
equity contribution agreement and at the time of the making of each equity
contribution, or (ii) to maintain or preserve such Person’s financial condition,
or, except to the extent such obligations are Non-Recourse to the MLP and its
Restricted Subsidiaries (other than Project Financing Subsidiaries), to cause
such Person to achieve any specified levels of operating results;
 
(e)           such Subsidiary has not guaranteed or otherwise directly or
indirectly provided any credit support for any Indebtedness of the MLP or any
Restricted Subsidiary (other than Project Financing Subsidiaries);
 
(f)           the Investments in such Person were permitted under Section 7.02
as of the time of the designation; and
 
(g)           none of the following may be designated as a Project Financing
Subsidiary:  (i) Opco, WIC, CIG, SNG, any Additional Borrower, any GP LCC, and
(ii) any Subsidiary owning directly or indirectly any Investment in Opco, WIC,
an Additional Borrower, CIG, SNG, or any GP LLC.
 
“Proportionate Share” has the meaning specified in clause (ii) of Section
2.17(a).
 
“Public Lender” has the meaning specified in Section 6.02.
 
 
 
22

--------------------------------------------------------------------------------

 
 
“Quarter-End Date” means the last day of each fiscal quarter.
 
“Rating Agency” has the meaning specified in the definition of “Applicable
Rate.”
 
“Receivables Financing Indebtedness” means (i) the unrecovered investment of the
purchasers (or the transferees) of the receivables and other assets transferred
pursuant to an Alternate Program, and (ii) any other payment, recourse,
repurchase, hold harmless, indemnity or similar obligation of a Person or any of
its Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and do not have the effect of limiting the loss or
credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred.
 
“Recourse Equity Contribution Obligations” means Equity Contribution Obligations
for which there is recourse against the MLP or any Restricted Subsidiary for
payment or performance and such recourse is not limited to a Lien on Equity
Interests in, or Indebtedness or other obligations of, an Unrestricted
Subsidiary or a Project Financing Subsidiary as described in clauses (1)(a)(i)
or (2)(a)(i) of the definition of “Non-Recourse”.  The amount of Recourse Equity
Contribution Obligations of the MLP or of a Restricted Subsidiary means the
aggregate amount of equity contributions that the MLP or such Restricted
Subsidiary is obligated to make but has not yet made, whether or not such
obligation is contingent upon the occurrence of future events or conditions.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Regulated”, when used with reference to a Subsidiary, means a Subsidiary whose
principal business is providing services the rates for which are regulated by
FERC.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be disregarded
for purposes of making a determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, or controller of a Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Payment” by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or of any option, warrant or other right to acquire any
such Equity Interest.
 
 
 
23

--------------------------------------------------------------------------------

 
 
“Restricted Subsidiaries” means all of the MLP’s Subsidiaries, other than
Unrestricted Subsidiaries.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Scheduled Maturity Date” means, with respect to any Lender, the later of (a)
May 27, 2016 and (b) if maturity is extended pursuant to Section 2.14 with the
consent of such Lender, such extended maturity date as determined pursuant to
such Section; provided, however, that, in each case, if such date is not a
Business Day, the Scheduled Maturity Date shall be the next preceding Business
Day.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the MLP or an
ERISA Affiliate and no Person other than the MLP and its ERISA Affiliates or (b)
was so maintained and in respect of which the MLP or an ERISA Affiliate could
have liability under Section 4069 of ERISA in the event such plan has been or
were to be terminated.
 
“SNG” means Southern Natural Gas Company, a Delaware general partnership.
 
“Specified Project Indebtedness” means (a) any Indebtedness incurred by a
Project Financing Subsidiary or an Unrestricted Subsidiary to finance or
refinance the acquisition, improvement, installation, design, engineering,
construction, development, completion, maintenance or operation of, or otherwise
in respect of, all or any portion of any project, or any asset related thereto
and (b) any Guaranty of such Indebtedness, provided that in each case such
Indebtedness and Guaranty is Non-Recourse.  “Specified Project Indebtedness”
incurred by a Project Financing Subsidiary shall not include any unsecured
Indebtedness (or any Guaranty thereof) that refinances any Indebtedness
referenced in clause (a) of the preceding sentence.
 
“Subsidiary” of a Person means a Business Entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Business Entity.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the MLP (which shall include, for the avoidance of doubt, the Borrowers).
 
“Subsidiary Borrower” means WIC and each Additional Borrower.
 
“Subsidiary Guarantor” means each Restricted Subsidiary that becomes a Guarantor
pursuant to Section 2.18.
 
“Subsidiary Guaranty” means the guaranty agreement made by the Subsidiary
Guarantors, if any, in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit F-3.
 
 
 
24

--------------------------------------------------------------------------------

 
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Event” means (a) a “reportable event,” as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC under PBGC Reg. § 4043.61(a)), or an
event described in Section 4062(e) of ERISA, or (b) the withdrawal of the MLP or
any ERISA Affiliate from a Multiple Employer Plan during a plan year in which it
was a “substantial employer,” as such term is defined in Section 4001(a)(2) of
ERISA, or the incurrence of liability by the MLP or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or (c)
the filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, or (d) the institution
of proceedings to terminate a Plan by the PBGC under Section 4042 of ERISA, or
(e) the conditions set forth in Sections 430(k)(1)(A) and (B) of the Code and
Sections 303(k)(1)(A) and (B) of ERISA to the creation of a lien upon property
or rights to property of the MLP or any ERISA Affiliate for failure to make a
required payment to a Plan are satisfied, or (f) the adoption of an amendment to
a Plan requiring the provision of security to such Plan pursuant to Section
436(f) of the Code and Section 206(g) of ERISA, or (g) the occurrence of any
other event or the existence of any other condition which would reasonably be
expected to result in the termination of, or the appointment of a trustee to
administer, any Plan under Section 4042 of ERISA.
 
 
 
25

--------------------------------------------------------------------------------

 
 
“Threshold Amount” means $50,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
 
“Undisclosed Administration” means in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance of the applicable Letter of Credit.
 
“United States” and “U.S.” mean the United States of America.
 
“Unregulated GP LLC” means a GP LLC that holds a general partnership interest in
a partnership that is not Regulated.
 
“Unregulated Restricted Subsidiary” means a Restricted Subsidiary that is not
Regulated.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted Subsidiary” means any Subsidiary of Opco that is designated by the
MLP or Opco as an “Unrestricted Subsidiary” pursuant to Section 2.19 and which
meets the following criteria at the time of such designation and at all times
thereafter:
 
(a)           all Indebtedness and other obligations of such Subsidiary are
Non-Recourse to the MLP and its Restricted Subsidiaries;
 
(b)           except as permitted pursuant to Section 7.08, such Subsidiary is
not party to any agreement, contract, arrangement or understanding with the MLP
or any Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the MLP or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the MLP;
 
 
 
26

--------------------------------------------------------------------------------

 
 
(c)           such Subsidiary is a Person with respect to which neither the MLP
nor any of its Restricted Subsidiaries has any direct or indirect obligation
(i) to subscribe for additional Equity Interests, except Non-Recourse equity
contribution obligations in connection with Specified Project Indebtedness of
such Subsidiary to the extent the equity contribution is permitted under Section
7.02 at the time of entry into the equity contribution agreement and at the time
of the making of each equity contribution, or (ii) to maintain or preserve such
Person’s financial condition, or, except to the extent such obligations are
Non-Recourse to the MLP and its Restricted Subsidiaries, to cause such Person to
achieve any specified levels of operating results;
 
(d)           such Subsidiary has not guaranteed or otherwise directly or
indirectly provided any credit support for any Indebtedness of the MLP or any
Restricted Subsidiary;
 
(e)           the Investments in such Person were permitted under Section 7.02
as of the time of the designation; and
 
(f)           none of the following may be designated as an Unrestricted
Subsidiary:  (i) Opco, WIC, CIG, SNG, any Additional Borrower, any GP LCC, and
(ii) any Subsidiary owning directly or indirectly any Investment in Opco, WIC,
an Additional Borrower, CIG, SNG, or any GP LLC.
 
“Wholly Owned Restricted Subsidiary” means with respect to a Person, any
Restricted Subsidiary of such Person, all of the Equity Interests of which are
directly or indirectly (through one or more Restricted Subsidiaries) owned by
such Person, excluding directors’ qualifying shares if applicable.
 
“Wholly Owned Subsidiary” means, with respect to a Person, any Subsidiary of
such Person, all of the Equity Interests of which are directly or indirectly
(through one or more Subsidiaries) owned by such Person, excluding directors’
qualifying shares if applicable.
 
“WIC” has the meaning set forth in the first paragraph of this Agreement.
 
“WIC Sublimit” means an amount equal to the lesser of $375,000,000 and the
Aggregate Commitments.  The WIC Sublimit is part of, and not in addition to, the
Aggregate Commitments.
 
“Withdrawal Liability” has the meaning given such term under Part 1 of Subtitle
E of Title IV of ERISA.
 
    1.02  Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Equity Interests in subsidiaries and other securities, accounts and contract
rights.
 
 
 
27

--------------------------------------------------------------------------------

 
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
    1.03  Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance by the MLP and its Subsidiaries with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
(b) Changes in GAAP.  Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if the MLP notifies the
Administrative Agent that the MLP requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of or calculation of compliance with
such provision (or if the Administrative Agent notifies the MLP that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
 
(c) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the MLP and its Subsidiaries or to the
determination of any amount for the MLP and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that the Borrower is required to consolidate pursuant
to FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.
 
    1.04  Rounding.  Any financial ratios required to be maintained by the MLP
and the Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
 
 
28

--------------------------------------------------------------------------------

 
 
    1.05  Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
    1.06  Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases after
such time in the stated amount thereof, the amount of such Letter of Credit
shall be deemed for all purposes (other than determining the Letter of Credit
Fee payable in connection with such Letter of Credit) to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time or may occur
in the future.
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
    2.01  Committed Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to each Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, (ii) the Outstanding Amount of all Loans
and L/C Obligations attributable to WIC shall not exceed the WIC Sublimit, (iii)
the Outstanding Amount of all Loans and L/C Obligations attributable to each
Additional Borrower shall not exceed the applicable Additional Borrower
Sublimit, and (iv) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, each Borrower may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
 
    2.02  Borrowings, Conversions and Continuations of Committed Loans.
 
(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the applicable Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, and (ii) on the requested date of any Borrowing of Base Rate
Committed Loans.  Each telephonic notice by a Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of such Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether such Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If a
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if such Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If a Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
 
 
 
29

--------------------------------------------------------------------------------

 
 
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of such Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by such Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to such Borrower
as provided above.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of an Event of Default, no Loans may be requested
as, converted to or continued as Eurodollar Rate Loans without the consent of
the Required Lenders.
 
(d) The Administrative Agent shall promptly notify the applicable Borrowers and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
applicable Borrowers and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.
 
(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.
 
    2.03  Letters of Credit.
 
(a) The Letter of Credit Commitment.
 
 
 
30

--------------------------------------------------------------------------------

 
 
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the MLP or any of its Restricted Subsidiaries or
Affiliates in which it has an Equity Interest, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the MLP or
its Restricted Subsidiaries or Affiliates in which it has an Equity Interest and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (u) the Total Outstandings shall
not exceed the Aggregate Commitments, (v) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, (w) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit, (x) the Outstanding Amount of
all Loans and L/C Obligations attributable to WIC shall not exceed the WIC
Sublimit, and (y) the Outstanding Amount of all Loans and L/C Obligations
attributable to each Additional Borrower shall not exceed the applicable
Additional Borrower Sublimit, and (z) Outstanding Amount of the L/C Obligations
under Letters of Credit issued by such L/C Issuer shall not exceed such L/C
Issuer’s L/C Issuer Commitment.  Each request by a Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by such
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, each Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly each
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
 
(ii) No L/C Issuer shall issue any Letter of Credit, if:
 
(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than three years after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
 
(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all Lenders have approved such expiry
date.
 
 
 
31

--------------------------------------------------------------------------------

 
 
(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer would not otherwise be compensated hereunder) not in
effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
 
(B) the expiry date of such requested Letter of Credit would occur after any
Scheduled Maturity Date, unless the amount of such Letter of Credit together
with all other L/C Obligations outstanding on the date of issuance of such
Letter of Credit is equal to or less than the aggregate Commitments of all
Lenders who shall remain party to this Agreement subsequent to such Scheduled
Maturity Date;
 
(C) [Reserved];
 
(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000 in the
case of a commercial Letter of Credit;
 
(E) the Letter of Credit is to be denominated in a currency other than Dollars;
 
(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer is
satisfied that it will have no actual or potential Fronting Exposure arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or
 
(G) the Outstanding Amount of the L/C Obligations under Letters of Credit issued
by such L/C Issuer would exceed the L/C Issuer Commitment of such L/C Issuer.
 
(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
 
(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit; Auto Reinstatement Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of such
Borrower.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to such L/C Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); and (C) such other matters as
such L/C Issuer may require.  Additionally, the applicable Borrower shall
furnish to such L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may require.
 
 
 
32

--------------------------------------------------------------------------------

 
 
(ii) Promptly after receipt by an L/C Issuer of any Letter of Credit
Application, such L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the applicable Borrower and, if not, such
L/C Issuer will provide the Administrative Agent with a copy thereof.  If the
applicable L/C Issuer receives the Letter of Credit Application on any Business
Day, such L/C Issuer shall issue the requested Letter of Credit or enter into
the applicable amendment, as the case may be, by the end of the following
Business Day (or such later date as may be requested in the applicable Letter of
Credit Application), in each case in accordance with such L/C Issuer’s usual and
customary business practices and provided that all necessary information is in
order.  If the applicable L/C Issuer receives the Letter of Credit Application
prior to 12:00 noon on any Business Day and such Letter of Credit Application
requests a Letter of Credit or amendment to be issued on such Business Day, such
L/C Issuer shall use its best efforts to issue the requested Letter of Credit or
enter into the applicable amendment, as the case may be, on such date, in each
case in accordance with such L/C Issuer’s usual and customary business practices
and provided that all necessary information is in order. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.
 
(iii) If a Borrower so requests in any Letter of Credit Application, such L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by an L/C Issuer,
such Borrower shall not be required to make a specific request to an L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that no L/C Issuer shall permit any such extension if (A)
such L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or a Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.
 
 
33

--------------------------------------------------------------------------------

 
 
 
(iv) If a Borrower so requests in any Letter of Credit Application, an L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”); provided that such Auto-Reinstatement Letter of Credit
permits the applicable L/C Issuer to decline to reinstate all or any portion of
the stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”).  Unless otherwise directed by the applicable L/C
Issuer, such Borrower shall not be required to make a specific request to such
L/C Issuer to permit such reinstatement.  Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to reinstate all or a portion of the stated amount thereof in
accordance with the provisions of such Letter of Credit.  No L/C Issuer shall
permit any such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement, or (B) from the
Administrative Agent, any Lender or a Borrower that (1) one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause), or
(2) such reinstatement (treating such reinstatement as an L/C Credit Extension
for purposes of this clause) does not comply with the provisos to the first
sentence of Section 2.01 of this Agreement, and in each case directing such L/C
Issuer not to permit such reinstatement.
 
(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt by an L/C Issuer of any notice of a drawing under any Letter of
Credit from the beneficiary of such Letter of Credit, such L/C Issuer shall
notify the applicable Borrower and the Administrative Agent thereof.  Not later
than 12:00 noon on the date of any payment by an L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the applicable Borrower may (but shall
not be required to) reimburse such L/C Issuer through the Administrative Agent
in an amount equal to the amount of such drawing.  If such Borrower fails to so
reimburse the applicable L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof.  In such event, the Unreimbursed Amount shall automatically
be converted (unless an Event of Default under Section 8.01(f) has occurred and
is continuing, or, in the case of a Letter of Credit with an expiry date that is
after the last occurring Scheduled Maturity Date, the drawing is made after such
Scheduled Maturity Date) into a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans or the conditions set forth in Section 4.02,
but subject to the amount of the unutilized portion of the Aggregate
Commitments.  Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
 
 
 
34

--------------------------------------------------------------------------------

 
 
(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the applicable Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because an Event of Default under Section
8.01(f) has occurred and is continuing or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
 
(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.
 
(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse an L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the applicable Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing.  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the applicable Borrower to reimburse the applicable L/C Issuer
for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.
 
(vi) If any Lender fails to make available to the Administrative Agent for the
account of an L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of an L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
 
(d) Repayment of Participations.
 
(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
applicable Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.
 
 
35

--------------------------------------------------------------------------------

 
 
(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e) Obligations Absolute. The obligation of the Borrowers to repay each
Committed Loan made in respect of the Unreimbursed Amount of any Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or
 
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.
 
Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the applicable L/C Issuer.  Each Borrower shall
be deemed to have waived any such claim against such L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
 
 
36

--------------------------------------------------------------------------------

 
 
(f) Role of L/C Issuer. Each Lender and each Loan Party agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Each Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude each Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against an L/C Issuer, and
an L/C Issuer may be liable to such Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, an L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason
 
(g) Cash Collateral.  Upon the request of the Administrative Agent or any L/C
Issuer (with a copy to the Administrative Agent) (i) if such L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit remains outstanding, or any other L/C
Obligation for any reason remains outstanding, each Borrower shall immediately
Cash Collateralize 105% of the then Outstanding Amount of all L/C Obligations
attributable to it.  Sections 2.05, Section 2.14(d) and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder.  In
addition, at any time that there shall exist a Defaulting Lender, within five
Business Days following the written request of the Administrative Agent or any
L/C Issuer (with a copy to the Administrative Agent), the Borrowers shall Cash
Collateralize 105% of the Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.20(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).  Each Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, as
applicable, a first priority security interest in all cash, deposit accounts and
all balances therein and in all other property so provided as collateral
pursuant to this Agreement, and in all proceeds of the foregoing, all as
security for the obligations for which Cash Collateral may be applied as set
forth herein.  Cash collateral shall be maintained in blocked, interest bearing
deposit accounts at the financial institution that serves as Administrative
Agent.
 
 
 
37

--------------------------------------------------------------------------------

 
 
If at any time the Administrative Agent determines that Cash Collateral provided
pursuant to this Agreement is subject to any right or claim of any Person other
than the Administrative Agent as herein provided, or that the total amount of
such Cash Collateral is less than 105% of the applicable Fronting Exposure and
other L/C Obligations secured thereby, the Borrower will, promptly (but in any
event within 5 Business Days) upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).
 
Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Agreement in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific L/C Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
 
Cash Collateral (or the appropriate portion thereof) provided to reduce any L/C
Issuer’s Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or payment in
full of all other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi)) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, that the Person providing Cash Collateral and
each L/C Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure and other obligations and shall remain subject to
the security interest granted pursuant to the Loan Documents; and provided
further that Cash Collateral furnished by or on behalf of a Borrower shall not
be released during the continuance of a Default or an Event of Default (and
following application as provided in this Section 2.03(g) may be subject to
Section 8.03).
 
(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs shall apply to each commercial Letter
of Credit.
 
(i) Letter of Credit Fees.  Each Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
issued at the request of such Borrower equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the tenth Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand, and (ii) computed on
a quarterly basis in arrears.  If Opco does not receive an invoice for the
Letter of Credit Fees on or before 1 p.m. at least one Business Day before the
Letter of Credit Fees are due, the Letter of Credit Fees shall be due on the
first Business Day after Opco has received an invoice therefor before 1 p.m. on
the prior Business Day.  If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
 
 
 
38

--------------------------------------------------------------------------------

 
 
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Each Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee (i) with respect to each commercial Letter of Credit issued at
the request of such Borrower, at the rate agreed between the MLP and such L/C
Issuer not to exceed 0.20% per annum, computed on the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit issued at the request of such
Borrower increasing the amount of such Letter of Credit, at a rate separately
agreed between such Borrower and such L/C Issuer, computed on the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit issued at the request of such Borrower,
at the rate agreed between the MLP and such L/C Issuer not to exceed 0.20% per
annum, computed on the daily amount available to be drawn under such Letter of
Credit, and payable on a quarterly basis in arrears.  Such fronting fee shall be
due and payable on the tenth Business Day after the end of each March, June,
September and December, in respect of the most recently ended quarterly period
(or portion thereof, in the case of the first payment) commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand.  If Opco does not receive an
invoice for the fronting fees on or before 1 p.m. at least one Business Day
before the fronting fees are otherwise due, the fronting fees shall be due on
the first Business Day after Opco has received an invoice therefor before 1 p.m.
on the prior Business Day.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, each Borrower
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect in connection with Letters of Credit issued at the request of
such Borrower.  Such customary fees and standard costs and charges are due and
payable in accordance with any invoice issued therefor and are nonrefundable.
 
(k) Conflict with Issuer Documents.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application, reimbursement agreement or other agreement
submitted by a Borrower to, or entered into by a Borrower with, an L/C Issuer
relating to any Letter of Credit issued hereunder, the terms and conditions of
this Agreement shall control.
 
(l) Letters of Credit Issued for Subsidiaries or Affiliates.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, the MLP or a Subsidiary or an
Affiliate of the MLP, the Borrower that requested such Letter of Credit shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  Each Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of the MLP or any of its
Subsidiaries or Affiliates inures to the benefit of such Borrower, and that such
Borrower’s business derives substantial benefits from the businesses of the MLP
and such Subsidiaries and Affiliates.
 
(m) L/C Issuer Reporting Requirements.  Each L/C Issuer shall, no later than
first Business Day of each quarter, provide to the Administrative Agent a
schedule of the Letters of Credit issued by it outstanding at any time during
such quarter, such schedule to be in form and substance reasonably satisfactory
to the Administrative Agent, showing the date of issuance of each such Letter of
Credit, the account party, the original face amount, the current face amount (if
any), the expiration date, and the reference number.
 
    2.04  Swing Line Loans.
 
 
39

--------------------------------------------------------------------------------

 
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to one or more Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, (ii) the Outstanding Amount of all
Loans and L/C Obligations attributable to WIC shall not exceed the WIC Sublimit,
(iii) the Outstanding Amount of all Loans and L/C Obligations attributable to
each Additional Borrower shall not exceed the applicable Additional Borrower
Sublimit, and (iv) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that no Borrower shall use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, each
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon a
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the applicable Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the applicable Borrower at its office
by crediting the account of such Borrower on the books of the Swing Line Lender
in immediately available funds.
 
(c) Refinancing of Swing Line Loans.
 
(i) Each Borrower hereby irrevocably authorizes the Swing Line Lender to
request, on behalf of such Borrower, at any time in the Swing Line Lender’s sole
and absolute discretion, that each Lender make a Base Rate Committed Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swing Line
Loans made to such Borrower then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish Opco with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent.  Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the applicable Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the Swing Line Lender.
 
 
40

--------------------------------------------------------------------------------

 
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
 
(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
 
(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of any Borrower to repay Swing
Line Loans made to it, together with interest as provided herein.
 
(d) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.
 
 
 
 
41

--------------------------------------------------------------------------------

 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing each Borrower for interest on the Swing Line Loans
made to such Borrower.  Until each Lender funds its Base Rate Committed Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  Each Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans made to it
directly to the Swing Line Lender.
 
    2.05  Prepayments.
 
(a) Each Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by a Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Subject to Section 2.20, each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their Applicable Percentages.
 
(b) Each Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by a Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
(c) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, each Borrower shall immediately prepay Loans made to
such Borrower in an aggregate amount equal to such excess.  If after the
prepayment in full of the Loans of all Borrowers the Total Outstandings exceed
the Aggregate Commitments then in effect, each Borrower shall Cash Collateralize
the L/C Obligations attributable to it to the extent the L/C Obligations exceed
the Aggregate Commitments then in effect.
 
 
 
42

--------------------------------------------------------------------------------

 
 
(d) If for any reason the Outstanding Amount of Obligations attributable to WIC
at any time exceeds the WIC Sublimit, WIC shall immediately prepay Loans made to
it in an aggregate amount equal to such excess.  If after the prepayment in full
of the Loans made to WIC the Outstanding Amount of Obligations attributable to
WIC exceeds the WIC Sublimit, WIC shall Cash Collateralize the L/C Obligations
attributable to it to the extent such L/C Obligations exceed the WIC Sublimit.
 
(e) If for any reason the Outstanding Amount of Obligations attributable to any
Additional Borrower at any time exceeds such Additional Borrower’s Additional
Borrower Sublimit, such Additional Borrower shall immediately prepay Loans made
to it in an aggregate amount equal to such excess.  If after the prepayment in
full of the Loans made to such Additional Borrower the Outstanding Amount of
Obligations attributable to such Additional Borrower exceeds such Additional
Borrower’s Additional Borrower Sublimit, such Additional Borrower shall Cash
Collateralize the L/C Obligations attributable to it to the extent such L/C
Obligations exceed such Additional Borrower’s Additional Borrower Sublimit.
 
(f) If for any reason Opco shall fail to own 100% of the Equity Interests of any
Additional Borrower, such Additional Borrower shall immediately prepay all Loans
made to it and Cash Collateralize all L/C Obligations attributable to it.
 
(g) Any prepayment of a Eurodollar Rate Loan made pursuant to this Section 2.05
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each prepayment
of Loans made pursuant to this Section 2.05 shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.
 
    2.06  Termination or Reduction of Commitments.  Opco may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) Opco shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
 
    2.07  Repayment of Loans.
 
(a) Each Borrower shall repay to each Lender on the Maturity Date for such
Lender the aggregate principal amount of Committed Loans made to such Borrower
outstanding on such date.
 
(b) Each Borrower shall repay each Swing Line Loan made to such Borrower on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the next occurring Maturity Date.
 
 
 
43

--------------------------------------------------------------------------------

 
 
    2.08  Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
 
(b) (i)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii) If any amount (other than principal of any Loan) payable by a Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
    2.09  Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
 
(a) Commitment Fee.  The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.20 provided, that
the liability of a Subsidiary Borrower under this Section 2.09(a) shall not
exceed an amount equal to the total amount due pursuant to this Section 2.09(a)
times (x) the dollar amount of the Outstanding Amount of Loans and L/C
Obligations attributable to such Subsidiary Borrower as of the last day of the
applicable quarter divided by (y) the Outstanding Amount of Loans and L/C
Obligations at such time.  The Commitment Fee shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last occurring Maturity Date (and, if applicable, thereafter on demand).  The
Commitment Fee shall be calculated quarterly in arrears and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.  The Commitment Fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met.
 
(b) Other Fees. (i)  The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
 
 
44

--------------------------------------------------------------------------------

 
 
(ii)           The Borrowers shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
    2.10  Computation of Interest and Fees
 
.  All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
    2.11  Evidence of Debt.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to each Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of any
Borrower to pay any amount owing by it under this Agreement or the other Loan
Documents.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, each Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
    2.12  Payments Generally; Administrative Agent’s Clawback.
 
(a) General.  All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by a Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
 
 
45

--------------------------------------------------------------------------------

 
 
(b) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by a Borrower, the
interest rate applicable to Base Rate Loans.  If the applicable Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by a Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
(c) Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuers hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the applicable L/C Issuers,
as the case may be, the amount due.  In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the applicable L/C Issuers,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(d) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Loan set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.
 
 
 
46

--------------------------------------------------------------------------------

 
 
(e) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
 
(f) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
    2.13  Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.03(g), or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to any Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).
 
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
 
    2.14  Extension of Scheduled Maturity Date.
 
(a) Requests for Extension; Lender Elections to Extend.  Opco may, by notice to
the Administrative Agent (who shall promptly notify the Lenders) not earlier
than 60 days and not later than 30 days prior to the latest Scheduled Maturity
Date then in effect hereunder (the “Existing Scheduled Maturity Date”), request
that each Lender whose Scheduled Maturity Date is the Existing Scheduled
Maturity Date extend such Lender’s Scheduled Maturity Date to a date that is one
year after the Existing Scheduled Maturity Date; provided that there shall be no
more than two extensions of the Scheduled Maturity Date pursuant to this Section
2.14.  Each Lender, acting in its sole and individual discretion, shall, by
notice to the Administrative Agent given within 15 days of such notice (or such
longer time period as may be agreed by the Borrowers and the Administrative
Agent), advise the Administrative Agent whether or not such Lender agrees to
such extension (and each Lender that determines not to so extend its Scheduled
Maturity Date, a “Non-Extending Lender”).  Any Lender that does not so advise
the Administrative Agent shall be deemed to be a Non-Extending Lender.  The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.
 
 
 
47

--------------------------------------------------------------------------------

 
 
(b) Additional Commitment Lenders.  Opco shall have the right to replace each
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 10.13; provided that each of such Additional
Commitment Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Commitment Lender shall, effective as of the Existing
Scheduled Maturity Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).  Each Non-Extending Lender
agrees to execute such Assignment and Assumption, if requested to do so by the
Borrower.
 
(c) Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Scheduled
Maturity Date (each, an “Extending Lender”) and the additional Commitments of
the Additional Commitment Lenders shall be more than 50% of the aggregate amount
of the Commitments in effect immediately prior to the Existing Scheduled
Maturity Date, then, effective as of the Existing Scheduled Maturity Date, the
Scheduled Maturity Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date falling one year after such
Existing Scheduled Maturity Date (except that, if such date is not a Business
Day, such Scheduled Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement.  The pre-existing Scheduled
Maturity Date shall remain in effect with respect to any Non-Extending Lender
that is not replaced.
 
(d) Conditions to Effectiveness of Extensions.  As a condition precedent to such
extension, Opco shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the Existing Scheduled Maturity Date signed by a
Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (y) certifying that, before and after giving effect to such extension, (A)
the representations and warranties made by such Loan Party contained in Article
V and the other Loan Documents, as applicable, are true and correct in all
material respects on and as of the Existing Scheduled Maturity Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b) respectively, of Section 6.01, and (B) no Default
exists; and
 
(e) Scheduled Maturity Date of Non-Extending Lenders.  On the Scheduled Maturity
Date applicable to each Non-Extending Lender,
 
 
 
48

--------------------------------------------------------------------------------

 
 
(i) Each Borrower shall prepay any Committed Loans made to such Borrower
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to satisfy in full the Obligations of such
Borrower due to such Non-Extending Lender as of such date.
 
(ii) All or any part of the Non-Extending Lenders’ Applicable Percentage of the
Outstanding Amount of L/C Obligations shall be reallocated among the Extending
Lenders and the Additional Commitment Lenders in accordance with their
respective Applicable Percentages (calculated without regard to the
Non-Extending Lenders’ Commitments) but only to the extent that such
reallocation does not cause, with respect to any Extending Lender or Additional
Commitment Lender, the aggregate Outstanding Amount of the Committed Loans of
such Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans to exceed such Lender’s Commitments
as in effect at such time.
 
(iii) If the reallocation described in the preceding clause (ii) cannot, or can
only partially, be effected, each Borrower shall Cash Collateralize any L/C
Obligations with respect to all existing Letters of Credit issued on behalf of
such Borrower to the extent that, after giving effect to the reallocation
pursuant to the preceding clause (ii) and the payment required by the preceding
clause (i), the Total Outstandings exceed the Commitments of the remaining
Lenders.  The amount of Cash Collateral provided by the Borrowers pursuant to
this clause (iii) shall reduce the Non-Extending Lenders’ Applicable Percentage
of the Outstanding Amount of L/C Obligations (after giving effect to any partial
reallocation pursuant to the preceding clause (ii)) on a pro rata basis; and
each Non-Extending Lender’s Commitment to make Committed Loans, purchase
participations in Swing Line Loans, and purchase participations in L/C
Obligations with respect to Letters of Credit issued after such Scheduled
Maturity Date shall terminate.
 
(f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
 
    2.15  Increase in Commitments.
 
(a) Request for Increase; Additional Lenders.  Provided there exists no Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), Opco may request up to two increases in the Aggregate Commitments such
that the Aggregate Commitments as so increased equal an amount not to exceed
$1,500,000,000; provided that any such request for an increase shall be in a
minimum amount of $5,000,000.  To achieve the full amount of a requested
increase and subject to the approval of each L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), Opco may (i) invite
Lenders to increase their commitments and/or (ii) invite Eligible Assignees to
become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent.  In the event Opco invites Lenders to
increase their Commitments, then at the time of sending the notice referenced in
this Section 2.15(a), Opco (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).
 
(b) Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase.  Any increase in the
Commitment of a Lender shall be subject to the approval of each L/C Issuer and
the Swing Line Lender such consents not to be unreasonably withheld.  Unless
otherwise agreed between the Borrowers and the proposed Lender, any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.
 
 
 
49

--------------------------------------------------------------------------------

 
 
(c) Notification by Administrative Agent.  The Administrative Agent shall notify
Opco and each Lender of the Lenders’ responses to each request made hereunder.
 
(d) Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and Opco shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify
Opco and the Lenders of the final allocation of such increase and the Increase
Effective Date.
 
(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, Opco shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the Increase Effective Date signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) certifying
that, before and after giving effect to such increase, (A) the representations
and warranties made by such Loan Party contained in Article V and the other Loan
Documents, as applicable, are true and correct in all material respects on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists.  Each Borrower
shall prepay any Committed Loans made to such Borrower outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.
 
(f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
 
    2.16  Additional Borrowers.
 
(a) A Wholly Owned Restricted Subsidiary of Opco (other than a Project Financing
Subsidiary and other than a Foreign Subsidiary) may become an Additional
Borrower under this Agreement, and shall be bound by and entitled to the
benefits and obligations of this Agreement as a Borrower hereunder to the same
extent as any other Borrower, upon not less than 10 Business Days’ notice to the
Administrative Agent and each Lender (or such shorter period as may be agreed by
the Administrative Agent) and upon the fulfillment of the following conditions:
 
(i) Resolutions and Officers’ Certificates.  Such Additional Borrower shall
deliver the items identified in Sections 4.01(a)(iii), (iv), and (vi) with
respect to such Additional Borrower.
 
(ii) No Default.  No Default shall have occurred and be continuing, and the
Administrative Agent shall have received a certificate of a Responsible Officer
of the MLP so certifying.
 
(iii) Representations and Warranties.  The representations and warranties of
Borrowers in Article V, shall be true and correct in all material respects with
respect to such Additional Borrower, as of the date such Additional Borrower
executes the Additional Borrower Counterpart described in clause (iv) below.
 
 
 
50

--------------------------------------------------------------------------------

 
 
(iv) Additional Borrower Counterpart.  An Additional Borrower Counterpart to
this Agreement has been duly executed by such Additional Borrower, Opco, the
MLP, the Subsidiary Guarantors and the Administrative Agent substantially in the
form of Exhibit G hereto (the “Additional Borrower Counterpart”), which shall
set forth the borrowing sublimit for such Additional Borrower as agreed by the
Administrative Agent and such Additional Borrower, or such other agreement in
form and substance satisfactory to such Additional Borrower and the
Administrative Agent.
 
(v) Notes.  The Administrative Agent shall have received a Note, drawn to the
order of each Lender requesting a Note, duly executed by such Additional
Borrower.
 
(vi) Opinions of Counsel.  The Administrative Agent shall have received legal
opinions with respect to such Additional Borrower, dated as of the date such
Additional Borrower executes the Additional Borrower Counterpart, addressed to
the Administrative Agent and the Lenders, having substantially the same coverage
as those opinions delivered pursuant to Section 4.01(a)(v).
 
(vii) Know Your Customer Compliance.  Following the giving of any notice
pursuant to this Section 2.16, if the designation of such Subsidiary as a
Additional Borrower obligates the Administrative Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, Opco shall,
promptly upon the request of the Administrative Agent or any Lender, supply such
documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be reasonably satisfied it has complied with the results
of all necessary “know your customer” or other similar checks under all
applicable Laws and regulations.
 
(b) Upon fulfillment of the conditions in Section 2.16(a), the Administrative
Agent will promptly notify each Lender of the date that such Additional Borrower
becomes an Additional Borrower hereunder.
 
(c) If for any reason Opco shall fail to own 100% of the Equity Interests of any
Additional Borrower, such Additional Borrower shall make the prepayments
required pursuant to Section 2.05(f) and (g) and upon the making of such
prepayments shall no longer be deemed an Additional Borrower under this
Agreement or any other Loan Document.
 
2.17 Liability of Borrowers; Appointment of Opco as Agent for the Subsidiary
Borrowers.  Notwithstanding anything to the contrary in this Agreement, each
party hereto agrees as follows:
 
(a) (i)  Each Borrower shall be severally liable to the Lenders for all Loans
made to such Borrower, all L/C Obligations related to Letters of Credit issued
at the request of such Borrower, all interest attributable to the foregoing, and
all other Obligations directly related or attributable thereto.
 
(ii)           Unless otherwise expressly provided herein, the liability of a
Subsidiary Borrower for Obligations other than those described in the preceding
clause (i) (“Other Obligations”) shall be limited to such Subsidiary Borrower’s
Proportionate Share of such Other Obligations.  For purposes of this Section,
the “Proportionate Share” of a Subsidiary Borrower means at any time a
percentage determined by dividing the Borrowing Sublimit of such Subsidiary
Borrower in effect at such time by the dollar amount of the Aggregate
Commitments at such time.
 
 
 
51

--------------------------------------------------------------------------------

 
 
(iii)           Each Subsidiary Borrower’s liability under Article III and under
Section 10.04(b) shall in each case be limited to the liability that results
from or is directly related to such Subsidiary Borrower’s actions or inaction,
or is related to the Obligations of such Subsidiary Borrower.
 
(b) Each Borrower acknowledges that the Administrative Agent (on behalf of the
Lenders) may exercise remedies against such Borrower and its property
separately, whether or not the Administrative Agent exercises remedies against
any other Borrower or its property.
 
(c) With respect to all Obligations, the Administrative Agent may enforce the
Obligations of one or more Borrowers without enforcing the Obligations of any
other Borrower.  Any failure or inability of the Administrative Agent to enforce
the Obligations of one or more Borrowers shall not in any way limit the
Administrative Agent’s right to enforce the Obligations of any other Borrower.
 
(d) WIC hereby irrevocably appoints, and each other Subsidiary Borrower, by its
execution of the Subsidiary Guaranty or an Additional Borrower Counterpart,
shall be deemed to irrevocably appoint, Opco to act as its agent for all
purposes of the Loan Documents, including taking any action or receiving any
communication on behalf of such Borrower in connection with the Loan
Documents.  Each of the Lenders and the Administrative Agent shall be entitled
to deal with any Subsidiary Borrower through Opco and to rely on any
instructions or other communications from Opco on behalf of any Subsidiary
Borrower.  Notwithstanding the appointment of Opco as agent for the Subsidiary
Borrowers hereunder, the Administrative Agent and the Lenders shall be entitled
to, but shall not be required to, deal directly with any Subsidiary Borrower for
purposes of the Loan Documents.
 
    2.18  Additional Guarantors.
 
(a) Opco may (but will not be required to) designate any Restricted Subsidiary
as a Guarantor, upon the fulfillment of the following conditions:
 
(i) Counterpart to Subsidiary Guaranty.  The Administrative Agent shall have
received the Subsidiary Guaranty or an Additional Guarantor Counterpart duly
executed by such Restricted Subsidiary, or such other agreement in form and
substance satisfactory to the Administrative Agent.
 
(ii) Resolutions and Officers’ Certificates.  Such Restricted Subsidiary shall
deliver the items identified in Sections 4.01(a)(iii), (iv), and (vi) with
respect to such Restricted Subsidiary.
 
(iii) Opinions of Counsel.  The Administrative Agent shall have received legal
opinions with respect to such Guarantor, dated as of the date such Restricted
Subsidiary executes the documentation referred to in clause (i) above, addressed
to the Administrative Agent and the Lenders, having substantially the same
coverage as those opinions delivered pursuant to Section 4.01(a)(v).
 
(b) Upon fulfillment of the conditions in Section 2.18(a), the Administrative
Agent will promptly notify each Lender of the date that such Restricted
Subsidiary becomes a Guarantor hereunder.
 
    2.19  Unrestricted Subsidiaries; Project Financing Subsidiaries.
 
(a) Opco may designate one or more Restricted Subsidiaries of Opco as
Unrestricted Subsidiaries or Project Financing Subsidiaries, provided that (i)
the conditions specified in the definition of “Unrestricted Subsidiary” or
“Project Financing Subsidiary”, as applicable, have been satisfied, (ii) after
giving effect to such designation, the MLP and any Restricted Subsidiary that
owns Equity Interests in such Subsidiary are in compliance with the provisions
of Article VII, including Section 7.01, and are in pro forma compliance with
Sections 7.03 and 7.12, (iii) no Default of Event of Default shall exist or
result from such designation, and (iv) the MLP has provided to the
Administrative Agent a Responsible Officer’s certificate in form and substance
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied.
 
 
 
52

--------------------------------------------------------------------------------

 
 
(b) Opco may designate any Unrestricted Subsidiary to be a Restricted Subsidiary
or designate any Project Financing Subsidiary to be a Restricted Subsidiary that
is not a Project Financing Subsidiary, provided that such designation may be
made only if at the time of such redesignation and after giving effect thereto,
(i) if such Unrestricted Subsidiary or Project Financing Subsidiary has
outstanding Indebtedness, it would be permitted to incur such Indebtedness
pursuant to Section 7.03 on the date of designation, (ii) after giving effect to
such designation, the MLP and any Borrower that owns Equity Interests in such
Subsidiary shall be in pro forma compliance with Section 7.12, (iii) the
representations and warranties herein that are applicable to Restricted
Subsidiaries shall be true and correct with respect to such Subsidiary after
giving effect to such designation, (iv) no Default of Event of Default shall
exist or result from such designation, and (v) the MLP has provided to the
Administrative Agent a Responsible Officer’s certificate in form and substance
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied.  Each such designation of a Person
will be deemed to be an incurrence of Indebtedness by a Restricted Subsidiary
that is not a Project Financing Subsidiary of any outstanding Indebtedness of
such Person.
 
(c) If, at any time, any Unrestricted Subsidiary or Project Financing Subsidiary
would fail to meet the requirements set forth in the definition of “Unrestricted
Subsidiary” or “Project Financing Subsidiary”, as applicable, it will thereafter
cease to be an Unrestricted Subsidiary or a Project Financing Subsidiary, as
applicable, for purposes of this Agreement and the other Loan Documents, and any
Indebtedness of such Person will be deemed to be incurred by a Restricted
Subsidiary that is not a Project Financing Subsidiary as of such time.
 
    2.20  Defaulting Lenders.
 
(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
 
(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in Section
10.01.
 
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from such
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.03(g); fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.03(g); sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers and the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any L/C Issuer or Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by a
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Advances owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Advances owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to Section
2.20(a)(iv).  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.20(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
 
 
53

--------------------------------------------------------------------------------

 
(iii) Certain Fees.
 
(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
 
(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which it is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.03(g).
 
(C) With respect to any Commitment Fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each L/C Issuer and the Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
 
 
 
54

--------------------------------------------------------------------------------

 
 
(iv) Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the Applicable Percentage of any Non-Defaulting Lender in the
Total Outstandings to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
 
(v) Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.03(g).
 
(b) Defaulting Lender Cure.  If the MLP, the Borrowers, the Administrative
Agent, the Swing Line Lender and each L/C Issuer agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to Section 2.20(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
 
(c) New Swing Line Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no L/C Issuer shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto
arising from either the Letter of Credit then proposed to be issued, extended,
renewed or increased or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has Fronting Exposure.
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
    3.01  Taxes.
 
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  (i) Any and all payments by or on account of any obligation of any
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require a Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
 
 
 
55

--------------------------------------------------------------------------------

 
 
(ii) If a Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by such Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, each Lender and each L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
 
(b) Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
 
(c) Tax Indemnifications.  (i) Without limiting the provisions of subsection (a)
or (b) above, each Borrower shall, and does hereby, indemnify the Administrative
Agent, each Lender and each L/C Issuer, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by such Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 
(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer shall, and does hereby, indemnify each Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for any Borrower or the Administrative
Agent) incurred by or asserted against any Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or such
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or such L/C Issuer, as the case may be, to any Borrower or the
Administrative Agent pursuant to subsection (e).  Each Lender and each L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or such L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or an L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.  Each Borrower shall, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or an L/C Issuer fails to pay to the Administrative Agent as required by
this clause (ii).  A certificate as to the amount of any such payment or
liability delivered to the Borrowers by a Lender or an L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.
 
 
 
56

--------------------------------------------------------------------------------

 
 
(d) Evidence of Payments.  Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
 
(e) Status of Lenders; Tax Documentation.  (i)  Each Lender shall deliver to the
Borrowers and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by any Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrowers or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by each
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
 
(ii) Without limiting the generality of the foregoing, if any Borrower is
resident for tax purposes in the United States,
 
(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to such Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements;
 
(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to such Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of such
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
 
(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
(II)           executed originals of Internal Revenue Service Form W-8ECI,
(III)           executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation,
(IV)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of a Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
 
 
57

--------------------------------------------------------------------------------

 
 
(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and


if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (C), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
(iii) Each Lender shall promptly (A) notify each Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
 
(f) Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If the Administrative Agent, any Lender or any L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by a Borrower or with respect to which a
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.
 
 
 
58

--------------------------------------------------------------------------------

 
 
    3.02  Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrowers that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) each Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender made to such Borrower to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion by a Borrower, such
Borrower shall also pay accrued interest on the amount so prepaid or converted.
 
    3.03  Inability to Determine Rates.  If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender.  Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice.  Upon receipt of such notice, each Borrower may revoke any
pending request made by such Borrower for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
 
 
 
59

--------------------------------------------------------------------------------

 
 
    3.04  Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section (e)) or any L/C Issuer;
 
(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01); or
 
(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrowers will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Opco shall be conclusive
absent manifest error.  The Borrowers shall pay such Lender or such L/C Issuer,
as the case may be, the amount shown as due on any such certificate within 30
days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or such L/C Issuer, as the case may
be, notifies such Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
 
 
60

--------------------------------------------------------------------------------

 
 
(e) Reserves on Eurodollar Rate Loans.  Each applicable Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided such Borrower shall have received at least 30 days’ prior notice (with
a copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 30 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 30 days from
receipt of such notice.
 
    3.05  Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, each Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan to such
Borrower other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
 
(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan made, or
to be made, to such Borrower other than a Base Rate Loan on the date or in the
amount notified by or on behalf of such Borrower; or
 
(c) any assignment of a Eurodollar Rate Loan made, or to be made, to such
Borrower on a day other than the last day of the Interest Period therefor as a
result of a request by such Borrower pursuant to Section 10.13;
 
excluding any loss of anticipated profits, but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  Each applicable Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by any Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
    3.06  Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agree to pay the
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
 
 
61

--------------------------------------------------------------------------------

 
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, Opco may replace such Lender in accordance with Section 10.13.
 
    3.07  Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
    4.01  Conditions of Initial Credit Extension.  The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
 
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies or electronic facsimiles, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:
 
(i) executed counterparts of this Agreement, the Parent Guaranty and the Opco
Guaranty;
 
(ii) a Note executed by each Borrower in favor of each Lender requesting a Note;
 
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
 
(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
and in good standing in its jurisdiction of organization;
 
(v) a favorable opinion of Bracewell & Giuliani LLP, counsel to the Loan Parties
and a favorable opinion of the General Counsel of the General Partner, in each
case, addressed to the Administrative Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;
 
 
 
62

--------------------------------------------------------------------------------

 
 
(vi) a certificate of a Responsible Officer of the MLP either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Loan Parties and the validity against
the Loan Parties of the Loan Documents, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
 
(vii) a certificate signed by a Responsible Officer of the MLP certifying that
(A) both before and after giving effect to the Borrowing on the Closing Date,
(a) the representations and warranties of the MLP and the Borrowers contained in
Article V or any other Loan Document are true and correct in all material
respects on and as of such date, and (b) no Default exists, and (B) there has
been no event or circumstance since December 31, 2010 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;
 
(viii) evidence of termination of all commitments to extend credit under the
Existing Credit Agreement and repayment of all amounts owed thereunder; and
 
(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, any L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
 
(b) Any fees invoiced at least one Business Day before the Closing Date and
required to be paid on or before the Closing Date shall have been paid.
 
(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least one Business Day prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent).
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
    4.02  Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension is subject to the following conditions
precedent:
 
(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V (other than Section 5.05(c)) or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, both before and after
taking into account such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
 
 
63

--------------------------------------------------------------------------------

 
 
(c) The Administrative Agent and, if applicable, an L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.
 
Each Request for Credit Extension submitted by any Borrower shall be deemed to
be a representation and warranty that the conditions specified in Section
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
Each of the Borrowers and the MLP represent and warrant to the Administrative
Agent and the Lenders that:
 
    5.01  Existence, Qualification and Power.  The MLP is a limited partnership
duly formed, validly existing and in good standing under the laws of the State
of Delaware.  Each other Loan Party is duly organized or formed, validly
existing and, if applicable, in good standing in the jurisdiction of its
organization or formation.  Each Loan Party and each of its Restricted
Subsidiaries possesses all applicable Business Entity powers and all other
authorizations and licenses necessary to engage in its business and operations
as now conducted, the failure to obtain or maintain which would have a Material
Adverse Effect.
 
    5.02  Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s applicable Business Entity powers, have been duly
authorized by all necessary applicable Business Entity action, and do not
contravene (a) any Loan Party’s Organizational Documents, or (b) any Law or any
material Contractual Obligation binding on or affecting any Loan Party.
 
    5.03  Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
 
    5.04  Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by general principles of equity.
 
    5.05  Financial Statements; No Material Adverse Effect.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
MLP and its Subsidiaries as of the date thereof and its results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.
 
(b) The unaudited consolidated financial statements of the MLP and its
Subsidiaries for the fiscal quarter ended March 31, 2011 and the related
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
MLP and its Subsidiaries as of the date thereof and its results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments.
 
 
 
64

--------------------------------------------------------------------------------

 
 
(c) Since December 31, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
    5.06  Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the MLP or the Borrowers, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of their Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except for the matters set forth in the 2010 10-K or
the First Quarter 2011 10-Q (the “Disclosed Proceedings”), either individually
or in the aggregate, if determined adversely, could reasonably be expected to
have a Material Adverse Effect.  Since the date of filing of the First Quarter
2011 10-Q, there has been no adverse change in the status of the Disclosed
Proceedings that, taking into account the availability of any appeals, could
reasonably be expected to increase materially the likelihood of a Material
Adverse Effect resulting therefrom.
 
    5.07  No Default.  No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.
 
    5.08  Ownership of Property; Liens.  Each Loan Party and each of their
Restricted Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
    5.09  Environmental Compliance.  Except for the matters set forth on
Schedule 5.09 and other matters that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, no Loan Party or any of its
Subsidiaries (a) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (b) is subject to any Environmental Liability, (c) has
received notice of any claim with respect to any Environmental Liability or (d)
knows of any basis for any Environmental Liability.
 
    5.10  Taxes.  Each Loan Party and each of its Subsidiaries has duly filed
all tax returns required to be filed by it, and has duly paid and discharged all
taxes, assessments and governmental charges upon it or against its properties
now due and payable, the failure to file or pay which, as applicable, would have
a Material Adverse Effect, unless and to the extent only that the same are being
contested in good faith by the MLP or the applicable Subsidiary by appropriate
proceedings and if required by GAAP, for which adequate reserves have been
provided in accordance with GAAP.
 
    5.11  ERISA Compliance.
 
(a) No Termination Event has occurred or is reasonably expected to occur with
respect to any Plan which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default under Section 8.01(h).
 
(b) Each Plan has complied with the applicable provisions of ERISA and the Code
where the failure to so comply would reasonably be expected to result in a
Material Adverse Effect.
 
 
 
65

--------------------------------------------------------------------------------

 
 
(c) The statement of assets and liabilities of each Plan and the statements of
changes in fund balance and in financial position, or the statement of changes
in net assets available for plan benefits, for the most recent plan year for
which an accountant’s report with respect to such Plan has been prepared, copies
of which report have been made available to the Administrative Agent, present
fairly, in all material respects, the financial condition of such Plan as at
such date and the results of operations of such Plan for the plan year ended on
such date.
 
(d) Neither the MLP nor any ERISA Affiliate has incurred, or is reasonably
expected to incur, any Withdrawal Liability to any Multiemployer Plan which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans in connection with Withdrawal Liability (as of the date of determination),
would have a Material Adverse Effect.
 
(e) Neither the MLP nor any ERISA Affiliate has received any notification that
any Multiemployer Plan is in reorganization, insolvent or has been terminated,
within the meaning of Title IV of ERISA, and no Multiemployer Plan is reasonably
expected to be in reorganization, to be insolvent or to be terminated within the
meaning of Title IV of ERISA the effect of which reorganization, insolvency or
termination would be the occurrence of an Event of Default under Section
8.01(f).
 
(f) The MLP and each ERISA Affiliate have made all required contributions to
each Plan subject to the Pension Funding Rules, except to the extent the failure
to make such contributions could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and no application for
a funding waiver under the Pension Funding Rules or an extension of any
amortization period pursuant to the Pension Funding Rules has been made with
respect to any Plan, except to the extent such application could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
    5.12  Subsidiaries; Equity Interests.  As of the Closing Date, the MLP and
the Borrowers (a) have no Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.12, and all of the outstanding Equity Interests in
such Subsidiaries are owned by the Loan Party indicated on Schedule 5.12, and
(b) have no material equity investments in any other Business Entity other than
those disclosed in Part (b) of Schedule 5.12.
 
    5.13  Margin Regulations; Investment Company Act.
 
(a) No Loan Party is engaged and no Loan Party will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b) No Loan Party, no Person Controlling any Loan Party, or any Subsidiary of
any Loan Party is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
 
    5.14  Disclosure.  No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or,
when taken as a whole with publicly available information filed by any Loan
Party with the SEC, omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each of the MLP and each Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
 
 
 
66

--------------------------------------------------------------------------------

 
 
5.15  Compliance with Laws.  Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the MLP and each of the Borrowers shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each of their Restricted Subsidiaries to:
 
6.01  Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
 
(a) Annually as follows:
 
as soon as available, but in any event within 120 days after the end of each
fiscal year
 
(i) a consolidated balance sheet of the MLP and its Subsidiaries, as at the end
of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
and
 
(ii) if Opco, WIC or an Additional Borrower is required to file a Form 10-Q or a
Form 10-K with the SEC, a consolidated balance sheet of such Person and its
Subsidiaries, as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year,
 
all prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and
 
(iii) if WIC or an Additional Borrower is not required to file a Form 10-K or
Form 10-Q with the SEC, a consolidated balance sheet of such Person and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year,
 
subject only to the absence of footnotes, all in reasonable detail, certified by
a Responsible Officer of the MLP as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of such Person and
its Subsidiaries in accordance with GAAP; and
 
 
 
67

--------------------------------------------------------------------------------

 
 
(b) Quarterly as follows:
 
as soon as available, but in any event within 60 days after the end of each of
the first three fiscal quarters of each fiscal year or, in the case of the
fiscal quarter most recently ended prior to the Closing Date, within 60 days
after the Closing Date:
 
(i) a consolidated balance sheet of the MLP and its Subsidiaries, at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the MLP’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
and
 
(ii) a consolidated balance sheet of WIC and its Subsidiaries, and a
consolidated balance sheet of each other Subsidiary Borrower and its
Subsidiaries, in each case at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of such Subsidiary Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year,
 
all in reasonable detail, certified by a Responsible Officer of the MLP as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the MLP and its Subsidiaries or the applicable
Subsidiary Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments (if applicable) and the absence of
footnotes.
 
As to any information contained in materials furnished pursuant to Section
6.02(b), the MLP and the Borrowers shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the MLP and the Borrowers to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.
 
    6.02  Certificates; Other Information.  Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
 
(a) within five Business Days after the delivery of the financial statements
referred to in Section 6.01(a) and Section 6.01(b) (but in any event, no later
than the deadlines for delivery of financial statements set forth in Section
6.01(a) or 6.01(b), as applicable) a duly completed Compliance Certificate
signed by a Responsible Officer of the MLP;
 
(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the equity
owners of the MLP, and copies of all annual, regular, periodic and special
reports and registration statements which the MLP may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
 
(c) within 10 days after sending or filing thereof, a copy of each FERC Form No.
2:  Annual Report of Major Natural Gas Companies, sent or filed by any Borrower
or other Restricted Subsidiary to or with the FERC; and
 
 
 
68

--------------------------------------------------------------------------------

 
 
(d) promptly, such additional information regarding the business, financial or
corporate affairs of the MLP or any Subsidiary, or compliance with the terms of
the Loan Documents, as the Administrative Agent or any Lender may from time to
time reasonably request.
 
The electronic posting of any financial reports, notices or other items required
to be furnished pursuant to Section 6.01 or 6.02 on a website established by the
MLP and accessible by the Administrative Agent free of charge and notice of such
posting to the Administrative Agent shall constitute delivery for all purposes
of Section 6.01 or 6.02.
 
Notwithstanding anything contained herein, in every instance the MLP shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the MLP and the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
Each of the MLP and the Borrowers hereby acknowledges that (a) the
Administrative Agent and/or the Arrangers will make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the MLP
and the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the MLP, the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each of the MLP and the Borrowers hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” each of the MLP and the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the MLP or any Borrower or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
 
    6.03  Notices.  Notify the Administrative Agent and each Lender:
 
(a) promptly after, and in any event within five Business Days after any
Responsible Officer has knowledge, of the occurrence of any Default that is
continuing;
 
(b) promptly after, and in any event within five Business Days after any
Responsible Officer has knowledge, of the occurrence of any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including (i) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Restricted Subsidiary thereof and any Governmental
Authority or (ii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Restricted Subsidiary
thereof, including pursuant to any applicable Environmental Laws;
 
 
 
69

--------------------------------------------------------------------------------

 
 
(c) as soon as practicable and in any event (i) within 30 days after a Loan
Party, any of its Restricted Subsidiaries or any ERISA Affiliate knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred that could
reasonably be expected to have a Material Adverse Effect, and (ii) within 10
days after a Loan Party, any of its Restricted Subsidiaries or any ERISA
Affiliate knows or has reason to know that any other Termination Event with
respect to any Plan has occurred, a statement of a Responsible Officer
describing such Termination Event and the action, if any, that the Loan Party,
its Restricted Subsidiary or such ERISA Affiliate proposes to take with respect
thereto;
 
(d) promptly and in any event within five Business Days after receipt thereof by
a Loan Party, any of its Restricted Subsidiaries or any ERISA Affiliate, copies
of each notice received by a Loan Party or any of its Restricted Subsidiaries
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan which termination could reasonably be expected
to have a Material Adverse Effect;
 
(e) promptly and in any event within 30 days after the filing thereof with the
Internal Revenue Service, copies of each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) with respect to each Single Employer Plan;
 
(f) promptly and in any event within five Business Days after receipt thereof by
a Loan Party, any of its Restricted Subsidiaries or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, a copy of each notice received by a Loan Party,
any of its Restricted Subsidiaries or any ERISA Affiliate concerning (i) the
imposition of Withdrawal Liability by a Multiemployer Plan, (ii) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization or insolvent within the meaning of Title IV of ERISA, (iii) the
termination of a Multiemployer Plan within the meaning of Title IV of ERISA, or
(iv) the amount of liability incurred, or expected to be incurred, by a Loan
Party, any of its Restricted Subsidiaries or any ERISA Affiliate in connection
with any event described in clause (i), (ii), or (iii) above, in each case if
such event could reasonably be expected to have a Material Adverse Effect; and
 
(g) promptly after, and in any event within five Business Days after any
Responsible Officer has knowledge, of the occurrence of any material change in
accounting policies or financial reporting practices by the MLP or any
Restricted Subsidiary.
 
Each notice pursuant to this Section 6.03 (other than Section 6.03(g)) shall be
accompanied by a statement of a Responsible Officer of the MLP setting forth
details of the occurrence referred to therein and stating what action the MLP or
such Restricted Subsidiary, as applicable, has taken and proposes to take with
respect thereto.
 
    6.04  Preservation of Existence, Etc.
 
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05 or where the failure to so
preserve would not have a Material Adverse Effect and except that nothing herein
shall prevent any change in Business Entity form of any Subsidiary of the MLP,
and
 
(b) take reasonable action to maintain permits, licenses and franchises
necessary in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
 
 
70

--------------------------------------------------------------------------------

 
 
    6.05  Maintenance of Properties.  (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and (b)
make all necessary repairs thereto and renewals and replacements thereof, except
in the case of both the foregoing clauses (a) and (b) where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
    6.06  Maintenance of Insurance.  Maintain or cause to be maintained with
financially sound and reputable insurance companies (or through self-insurance),
property damage and liability insurance of such types, in such amounts and
against such risks as is commercially reasonable to maintain; and furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried.
 
    6.07  Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
    6.08  Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving its
assets and business; and (b) maintain such books of record and account in
conformity with all applicable material requirements of any Governmental
Authority having regulatory jurisdiction over it.
 
    6.09  Inspection Rights.  At any reasonable time and from time to time,
permit the Administrative Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the MLP and any of
its Restricted Subsidiaries, and to discuss the affairs, finances and accounts
of the MLP and any of its Restricted Subsidiaries with any of their officers
and, in the company of an officer of the MLP or the applicable Restricted
Subsidiary if so requested by the MLP, with their independent certified public
accountants.
 
    6.10  Use of Proceeds.  Use the proceeds of the Credit Extensions for
general corporate purposes not in contravention of any Law or of any Loan
Document.
 
    6.11  Maintenance of Separateness.  Cause each Unrestricted Subsidiary and
Project Financing Subsidiary to (a) maintain its books and records to show its
assets and liabilities separate and apart from those of the MLP and those of all
other Subsidiaries (other than its own Subsidiaries); (b) conduct its business
in its own name or in the names of its Subsidiaries; (c) generally hold itself
out as an entity separate from the MLP and other Subsidiaries (other than its
own Subsidiaries); and (d) observe corporate, limited liability company or
partnership formalities required by its organizational documents and applicable
Law.
 
ARTICLE VII.
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the MLP and each of the Borrowers shall not, nor shall
they permit any of their Restricted Subsidiaries to, directly or indirectly:
 
 
 
71

--------------------------------------------------------------------------------

 
 
7.01  Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
 
(a) Liens pursuant to any Loan Document;
 
(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(a)(iv), and (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(a)(iv);
 
(c) Liens for taxes, assessments, obligations under workers’ compensation or
other social security legislation or other requirements, charges or levies of
any Governmental Authority, in each case not yet overdue, or which are being
contested in good faith by appropriate proceedings diligently conducted;
 
(d) inchoate Liens and charges imposed by law and incidental to construction,
maintenance, development or operation of properties, or the operation of
business, in the ordinary course of business if payment of the obligation
secured thereby is not yet overdue or if the validity or amount of which is
being contested in good faith by the MLP or any of its Restricted Subsidiaries;
 
(e) pledges and deposits to secure the performance of bids, tenders, trade or
government contracts and leases (other than for Indebtedness), licenses,
statutory obligations, surety bonds, performance bonds, completion bonds and
other obligations of a like kind, in each case incurred in the ordinary course
of business;
 
(f) easements, servitudes, rights-of-way and other rights, exceptions,
reservations, conditions, limitations, covenants and other restrictions that do
not materially interfere with the operation, value or use of the properties
affected thereby;
 
(g) any Lien on any asset (including a capital lease) securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset, provided that such Lien attaches to such asset
concurrently with or within 180 days after the acquisition thereof;
 
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(g) or appeal or surety bonds related to such
judgments;
 
(i) Liens existing on any property or asset of any Person that becomes a
Restricted Subsidiary of the MLP or any Borrower after the Closing Date prior to
the time such Person becomes a Restricted Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such Person
becoming a Restricted Subsidiary, (ii) such Lien shall not apply to any other
property or assets of the MLP, any Borrower or any Restricted Subsidiary, (iii)
such Lien shall secure only those obligations which it secures on the date such
Person becomes a Restricted Subsidiary and any renewals, extensions and
modifications (but not increases) thereof;
 
(j) conventional provisions contained in contracts or agreements affecting
properties under which the MLP or a Restricted Subsidiary is required
immediately before the expiration, termination or abandonment of a particular
property to reassign to such Person’s predecessor in title all or a portion of
such Person’s rights, titles and interests in and to all or portion of such
property;
 
 
 
72

--------------------------------------------------------------------------------

 
 
(k) any Lien consisting of (i) landlord’s liens under leases to which the MLP or
any of its Restricted Subsidiaries is a party or other Liens on leased property
reserved in leases thereof for rent or for compliance with the terms of such
leases (other than Liens securing Indebtedness), (ii) rights reserved to or
vested in any municipality or governmental, statutory or public authority to
control or regulate any property of the MLP or any of its Restricted
Subsidiaries, or to use such property in any manner which does not materially
impair the use of such property for the purposes for which it is held by the MLP
or any such Restricted Subsidiary, (iii) obligations or duties to any
municipality or public authority with respect to any franchise, grant, license,
lease or permit and the rights reserved or vested in any governmental authority
or public utility to terminate any such franchise, grant, license, lease or
permit or to condemn or expropriate any property, and (iv) zoning laws and
ordinances and municipal regulations;
 
(l) Liens on the Equity Interests in, or Indebtedness or other obligations of,
an Unrestricted Subsidiary securing the payment of Specified Project
Indebtedness of such Unrestricted Subsidiary or securing Equity Contribution
Obligations as permitted by clauses (1)(a)(i) and (1)(a)(iii) of the definition
of “Non-Recourse” set forth in Section 1.01;
 
(m) Liens on the Equity Interests in, or Indebtedness or other obligations of, a
Project Financing Subsidiary securing the payment of Specified Project
Indebtedness of such Project Financing Subsidiary or securing Equity
Contribution Obligations as permitted by clauses (2)(a)(i) and (2)(a)(iii) of
the definition of “Non-Recourse” set forth in Section 1.01;
 
(n) Liens on assets of a Project Financing Subsidiary securing the Specified
Project Indebtedness of such Project Financing Subsidiary;
 
(o) Liens on receivables and related assets sold pursuant to an Alternate
Program permitted by Section 7.05(a)(v);
 
(p) Liens that ratably secure the Obligations and other Indebtedness, subject to
customary collateral trust or similar arrangements and execution by the
Administrative Agent and the other necessary parties of appropriate
documentation governing such arrangement; and
 
(q) Liens securing Indebtedness in an aggregate principal amount not to exceed,
at the time of incurrence of such Indebtedness, an amount equal to 10% of
Consolidated Net Tangible Assets as of the most recent Quarter End Date for
which financial statements have been delivered pursuant to Section 6.01(a) or
6.01(b).
 
Liens permitted by this Section 7.01 may also extend to products and proceeds
(including dividends, distributions, interest and like payments on or with
respect to, and insurance and condemnation proceeds and rental, lease, licensing
and similar proceeds) of, and property evidencing or embodying, or constituting
rights or other general intangibles directly relating to or arising out of, and
accessions and improvements to, such property subject to such Liens.
 
    7.02  Certain Investments.
 
(a) Prior to the Investment Grade Rating Date:
 
(i) make any Investments after the Closing Date in any Person that is not a
Restricted Subsidiary at the time of (or as a result of) such Investment, unless
(A) the lines of business in which such Person is primarily engaged are
permitted, or not prohibited, for the MLP and its Restricted Subsidiaries under
this Agreement, (B) at the time of the making of such Investment and after
giving effect thereto, (x) no Default exists and (y) the MLP shall be in
compliance on a pro forma basis with Section 7.12, and (C) if such Investment is
made by a Restricted Subsidiary, such Restricted Subsidiary shall be in
compliance with Section 7.03(b), in each case as of the most recent Quarter End
Date for which financial statements have been delivered pursuant to Section
6.01(a) or 6.01(b); or
 
 
 
73

--------------------------------------------------------------------------------

 
 
(ii) make any Investments in Non-U.S./Canadian Persons in excess of
$5,000,000 in the aggregate.
 
(b) The MLP may not directly own Equity Interests in any Person other than Opco
and Financing Vehicles.
 
(c) No Project Financing Subsidiary may hold, directly or indirectly, any Equity
Interest in, or any Indebtedness of, the MLP or any Subsidiary of the MLP other
than Project Financing Subsidiaries.
 
    7.03  Indebtedness.
 
(a) Create, incur, assume or suffer to exist any Indebtedness, except that,
subject to the limitations set forth in Section 7.03(b), the following
Indebtedness shall be permitted:
 
(i) Indebtedness among the MLP and its Restricted Subsidiaries and Indebtedness
among Restricted Subsidiaries subject to compliance with Section 7.02(c),
provided that in the case of Indebtedness owed by a Loan Party to a Restricted
Subsidiary of the MLP other than Opco, such Indebtedness is subordinated to the
Obligations on subordination terms reasonably acceptable to the Administrative
Agent;
 
(ii) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03;
 
(iii) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Closing Date existing prior to the time such Person becomes a Restricted
Subsidiary; provided that such Indebtedness is not created in contemplation of
or in connection with such Person becoming a Restricted Subsidiary;
 
(iv) refinancings, refundings, renewals or extensions (“Refinancing
Indebtedness”) of Indebtedness incurred pursuant to clause (ii) and (iii) above
(“Existing Indebtedness”), provided that in each such case, (1) any Loan Party
or Restricted Subsidiary who is not obligated on the Existing Indebtedness shall
be not be obligated in respect of the Refinancing Indebtedness, and (2) the
amount of such Existing Indebtedness is not increased except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such Refinancing Indebtedness;
 
(v) Specified Project Indebtedness owed by Project Financing Subsidiaries; and
 
(vi) Indebtedness under the Loan Documents and other Indebtedness of the MLP or
any Restricted Subsidiary not described by the foregoing clauses (i) through (v)
provided that at the time of incurring the Indebtedness permitted by this
clause, after giving effect thereto, (x) the MLP shall be in pro forma
compliance with Section 7.12(a) determined as of the most recent Quarter End
Date for which financial statements have been delivered pursuant to Section
6.01(a) or 6.01(b), as applicable, and (y) no Default shall have occurred and be
continuing.
 
 
 
74

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding the foregoing, the parties agree that:
 
(i) a Regulated Restricted Subsidiary (including any Borrower that is a
Regulated Restricted Subsidiary, but excluding any Project Financing Subsidiary)
may incur Indebtedness only if at the time of incurring such Indebtedness and
after giving effect thereto, the Leverage Ratio of such Regulated Restricted
Subsidiary, determined as of the most recent Quarter End Date for which
financial statements have been delivered pursuant to Section 6.01(a) or 6.01(b),
as applicable, does not exceed 5.00 to 1.00;
 
(ii) an Unregulated Restricted Subsidiary that is a Borrower or that is a
Guarantor may incur Indebtedness only if at the time of incurring such
Indebtedness and after giving effect thereto, the Leverage Ratio of such
Unregulated Restricted Subsidiary, determined as of the most recent Quarter End
Date for which financial statements have been delivered pursuant to Section
6.01(a) or 6.01(b), as applicable, does not exceed 5.00 to 1.00;
 
(iii) an Unregulated Restricted Subsidiary (other than a Project Financing
Subsidiary) that is not a Borrower or a Guarantor may incur Indebtedness only if
at the time of incurring such Indebtedness and after giving thereto, the
aggregate amount of Indebtedness of all Unregulated Restricted Subsidiaries that
are not Borrowers or Guarantors does not exceed an aggregate amount equal to 10%
of Consolidated Net Tangible Assets as of the most recently completed fiscal
quarter; and
 
(iv) in the event that a Subsidiary (other than Opco) owns, directly or
indirectly, Equity Interests or other Investments in WIC, in any other Regulated
Subsidiary, in SNG or in CIG, such Subsidiary may not incur any Indebtedness
(other than Obligations under this Agreement) or Recourse Equity Contribution
Obligations or enter into any Swap Contracts.
 
    7.04  Fundamental Changes.  In the case of the MLP, Opco, WIC and an
Additional Borrower, merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets unless (i) at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (ii) if the MLP is involved in any such transaction,
either (a) it is the surviving or resultant entity or the recipient of any such
sale, transfer, lease or other disposition of assets, or (b) provided that no
Change of Control shall have occurred as a result of such transaction, the
continuing or surviving Business Entity is a limited partnership organized under
the laws of the United States or a State thereof and unconditionally assumes by
written agreement reasonably satisfactory to the Administrative Agent all of the
performance and payment obligations of the MLP under each Loan Document to which
it is a party, (iii) if Opco is involved in any such transaction, it is the
surviving or resultant entity or the recipient of any such sale, transfer, lease
or other disposition of assets, (iv) if WIC is involved in any such transaction,
it is the surviving or resultant entity or the recipient of any such sale,
transfer, lease or other disposition of assets, and (v) if an Additional
Borrower is involved in any such transaction with a Person other than the MLP,
Opco or WIC, an Additional Borrower (or a Person that becomes an Additional
Borrower upon the completion of such transaction) is the surviving or resultant
entity or the recipient of any such sale, transfer, lease or other disposition
of assets; provided, however, that in no event shall any such merger,
consolidation, sale, transfer, lease or other disposition whether or not
otherwise permitted by this Section 7.04 have the effect of releasing the MLP or
any Borrower from any of its obligations and liabilities under this Agreement or
any other Loan Document.
 
 
 
75

--------------------------------------------------------------------------------

 
 
    7.05  Dispositions.
 
(a) Prior to the Investment Grade Rating Date, make any Disposition or enter
into any agreement to make any Disposition, except:
 
(i) Dispositions of obsolete or worn out property or assets (or property or
assets no longer useful in the business of the relevant Loan Party) in the
ordinary course of business and leases or subleases of unused office or other
space entered into by any Loan Party on an arms-length basis and in the ordinary
course of business;
 
(ii) Dispositions of inventory in the ordinary course of business;
 
(iii) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reinvested
within 365 days in assets to be used in the business of the Borrowers or their
Restricted Subsidiaries (other than Project Financing Subsidiaries);
 
(iv) Dispositions of property by any Restricted Subsidiary to the MLP or to a
Wholly Owned Restricted Subsidiary (other than Project Financing Subsidiaries);
 
(v) Dispositions of any receivables and related rights pursuant to any Alternate
Program so long as immediately before and immediately after giving effect to
such Disposition the MLP and any Subsidiaries parties thereto are in compliance
with Section 7.12 and Section 7.13, determined on a pro forma basis as of the
most recent Quarter End Date for which financial statements have been delivered
pursuant to Section 6.01(a) or 6.01(b);
 
(vi) Investments permitted under Section 7.02;
 
(vii) Dispositions of property or assets by a Restricted Subsidiary other than
WIC to a Restricted Subsidiary (other than a Project Financing Subsidiary), or
to a Business Entity that after giving effect to such Disposition will become a
Restricted Subsidiary (other than a Project Financing Subsidiary) in which the
MLP’s direct or indirect Equity Interest will be at least as great as its direct
or indirect Equity Interests in the transferor immediately prior to such
Disposition;
 
(viii) Dispositions constituting licenses of intellectual property in the
ordinary course of business;
 
(ix) Dispositions of cash or cash equivalents;
 
(x) Dispositions of Indebtedness or instruments or other obligations that are
received as consideration for any Disposition of property or assets permitted by
this Section 7.05;
 
(xi) Dispositions of investments (including Equity Interests and Indebtedness or
instruments or other obligations) that are received in connection with the
bankruptcy or reorganization of suppliers, customers or other Persons, or in
settlement of, or pursuant to any judgment or other order in respect of,
delinquent obligations of, or litigation proceedings or other disputes with, or
from exercises of rights or remedies against, any such Persons;
 
(xii) any Disposition by a Project Financing Subsidiary to another Project
Financing Subsidiary; and
 
 
 
76

--------------------------------------------------------------------------------

 
 
(xiii) any other Disposition by the Loan Parties and their Restricted
Subsidiaries provided that at the time of such Disposition, (i) no Default shall
exist or would result from such Disposition and (ii) the book value of the
property being Disposed of, together with the book value of all other property
disposed of in reliance on this clause (xii) during the fiscal year in which
such Disposition occurs, shall not exceed 10% of Consolidated Net Tangible
Assets as of the most recent Quarter End Date for which financial statements
have been delivered pursuant to Section 6.01(a) or 6.01(b).
 
(b) Notwithstanding the foregoing, the parties agree that prior to the
Investment Grade Rating Date, Opco shall not Dispose of any Equity Interest in
WIC, and WIC shall continue to be a Wholly Owned Subsidiary of Opco, either
directly or through intermediate Wholly Owned Restricted Subsidiaries of Opco.
 
(c) If the Investment Grade Rating Date shall have occurred, Opco may not
Dispose of any equity interests in WIC, SNG or CIG unless the MLP or Opco shall
have obtained sufficient confirmations from Rating Agencies in form and
substance reasonably satisfactory to the Administrative Agent, either
immediately before announcing such Disposition (which confirmations shall not
have been withdrawn prior to consummating such Disposition) or immediately
before consummating such Disposition, to demonstrate that the criteria for
“Investment Grade Rating Date” would be satisfied notwithstanding such
Disposition.
 
    7.06  Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
 
(a) (i) each Restricted Subsidiary may make Restricted Payments to a Loan Party
or a Restricted Subsidiary of a Loan Party, and (ii) any non-Wholly Owned
Restricted Subsidiary may make Restricted Payments to any other Person that owns
an Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
 
(b) so long as no Default which would become an Event of Default under clauses
(f) of Section 8.01 or an Event of Default shall have occurred and be continuing
or would result therefrom, the MLP may make Restricted Payments.
 
    7.07  Change in Nature of Business.  Engage in any line of business other
than gathering, transporting, processing and storing natural gas or other
hydrocarbons or any businesses reasonably related or incidental thereto.
 
    7.08  Transactions with Affiliates.  Sell, lease or otherwise transfer any
property to, or purchase, lease or otherwise acquire any property from, or
otherwise engage in any other transaction with, any Affiliate of the MLP,
whether or not in the ordinary course of business, except (a) transactions on
terms no less favorable to such Person as would be obtainable by such Person at
the time in a comparable arm’s-length transaction or series of transactions with
a person other than an Affiliate of the MLP, (b) transactions among the MLP and
the Restricted Subsidiaries (other than Project Financing Subsidiaries and the
GP LLCs), (c) transactions described in the 2010 10-K or the First Quarter 10-Q,
and (d) transactions the value of which are de minimis in relation to the
assets, liabilities or revenues of the Loan Party or Restricted Subsidiary
engaging in such transaction.
 
    7.09  Burdensome Agreements.  Directly or indirectly, enter into or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition on (a) the ability of any Loan Party or any Restricted Subsidiary
(other than a Project Financing Subsidiary) to create or permit to exist any
Lien on any of its property to secure the Obligations or (b) the ability of any
Restricted Subsidiary (other than a Project Financing Subsidiary) to (i) pay
dividends or make other distributions with respect to any of its capital stock
or other Equity Interests to the MLP or any Restricted Subsidiary, (ii) make or
repay loans or advances to the MLP or any Restricted Subsidiary, (iii) Guaranty
the Obligations, or (iv) transfer assets to or otherwise invest in the MLP or
any Restricted Subsidiary (any such prohibition, restriction or imposition of
condition of the type described in the foregoing clause (a) or (b) is herein
called a “Burdensome Restriction”); provided that
 
 
 
77

--------------------------------------------------------------------------------

 
 
(1)           clauses (a) and (b) of this Section shall not apply to
restrictions and conditions imposed by law or by any Loan Document,
 
(2)           clauses (a) and (b) of this Section shall not apply to
restrictions and conditions (A) existing on the Closing Date and identified on
Schedule 7.09, or existing in any indenture, loan or credit agreement, or other
debt instrument to which a Restricted Subsidiary that becomes a Restricted
Subsidiary after the Closing Date (a "New Restricted Subsidiary") is party when
it becomes a Restricted Subsidiary and that is not entered into in contemplation
of or in connection with the New Restricted Subsidiary becoming a Restricted
Subsidiary or (B) in any extension, refinancing or renewal thereof permitted
under this Agreement, provided that the terms of any Burdensome Restriction
contained in such extension, refinancing or renewal is no more restrictive than
the Burdensome Restrictions being extended, refinanced or renewed,
 
(3)           clauses (a) and (b) of this Section shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder,
 
(4)           clause (a) of this Section shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
securing such Indebtedness,
 
(5)           clause (a) of this Section shall not apply to customary provisions
in leases and other contracts entered into in the ordinary course of business
restricting the assignment thereof,
 
(6)           clause (a) of this Section shall not apply to provisions imposed
by an agreement related to Indebtedness permitted by this Agreement that
provides for the imposition of equal and ratable Liens to secure such
Indebtedness if Liens are granted to secure the Obligations; and
 
(7)           clause (a) of this Section shall not apply to the receivables and
related assets subject to an Alternate Program or owned by a Restricted
Subsidiary whose only activities are to purchase receivables from the MLP or a
Restricted Subsidiary and resell such receivables, in each case pursuant to an
Alternate Program.
 
    7.10  Amendment to Organization Documents.  Prior to the Investment Grade
Rating Date, amend, or permit any Subsidiary to amend, any of its or their
Organization Documents in any manner that could reasonably be expected to
adversely and materially affect the rights of the Lenders under this Agreement
or their ability to enforce any provisions of this Agreement or that could
reasonably be expected to have a Material Adverse Effect.
 
    7.11  Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
 
 
78

--------------------------------------------------------------------------------

 
 
    7.12  Leverage Ratio.
 
(a) Permit the Leverage Ratio of the MLP or the Leverage Ratio of Opco to exceed
5.00 to 1.00 as of any Quarter-End Date; provided that as of any Quarter-End
Date that is during an Acquisition Period, such ratio shall not exceed 5.50 to
1.00.
 
(b) Permit the Leverage Ratio of any Subsidiary Borrower to exceed 5.00 to 1.00
as of any Quarter-End Date.
 
    7.13 Unrestricted Subsidiaries.  Permit any Unrestricted Subsidiary to hold,
directly or indirectly, any Equity Interest in, or any Indebtedness of, the MLP,
any Restricted Subsidiary.
 
    7.14  Swap Contracts.  Prior to the Investment Grade Rating Date, enter into
or permit to exist any obligations under Swap Contracts other than Swap
Contracts entered into by such Person in the ordinary course of business for the
purpose of mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view.”
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
    8.01  Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or
 
(b) Specific Covenants.  Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.04(a) (with respect
to the MLP, Opco, and any other Borrower), 6.10 or Article VII; or
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
 
(d) Representations and Warranties.  Any representation or warranty made or
deemed made by or on behalf of the MLP, any Borrower or any other Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or
 
(e) Cross-Default.  (i) The General Partner, the MLP or any Restricted
Subsidiary (other than a Project Financing Subsidiary)
 
(A)           fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, required repurchase or redemption or
otherwise) in respect of any Indebtedness or Guaranty (other than Indebtedness
hereunder) having an aggregate outstanding principal amount of more than the
Threshold Amount, or
 
 
 
79

--------------------------------------------------------------------------------

 
 
(B)           fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guaranty or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event (other
than an exercise of voluntary prepayment or voluntary purchase option or
analogous right or any issuance or Disposition of Equity Interests or other
assets, or an incurrence or issuance of Indebtedness or other obligations,
giving rise to a repayment or prepayment obligation in respect of such
Indebtedness if such repayment or prepayment is paid when due) occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness or the beneficiary or beneficiaries of such
Guaranty (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), prior to its stated maturity,
or such Guaranty to become payable or cash collateral in respect thereof to be
demanded; or
 
(ii)           there occurs under any Swap Contract to which the General
Partner, the MLP or any Restricted Subsidiary other than a Project Financing
Subsidiary is a party an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which the General Partner, the MLP or any Restricted Subsidiary (other than a
Project Financing Subsidiary) is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the General Partner, the MLP or any Restricted Subsidiary (other
than a Project Financing Subsidiary) is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the General Partner, the MLP
or such Restricted Subsidiary as a result thereof is greater than the Threshold
Amount and is not paid when due; or
 
(iii)           The MLP or any Restricted Subsidiary (other than a Project
Financing Subsidiary) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, required repurchase or
redemption or otherwise) in respect of Recourse Equity Contribution Obligations
having an aggregate outstanding principal amount of more than the Threshold
Amount; or
 
(f) Insolvency Proceedings, Etc.  The MLP, any other Loan Party, the General
Partner, or any Restricted Subsidiary other than a Project Financing Subsidiary,
if such Restricted Subsidiary has total Assets in excess of the Threshold Amount
(any of the foregoing, a “Material Related Party”) shall (A) generally not pay
its debts as such debts become due; or (B) admit in writing its inability to pay
its debts generally; or (C) make a general assignment for the benefit of
creditors; or (i) any proceeding shall be instituted or consented to by any
Material Related Party seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property; or (ii) any
such proceeding shall have been instituted against any Material Related Party
and either such proceeding shall not be stayed or dismissed for 60 consecutive
days or any of the actions referred to above sought in such proceeding
(including the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or any substantial
part of its property) shall occur; or (iii) any Material Related Party shall
take any corporate action to authorize any of the actions set forth above in
this paragraph (f); or
 
 
 
80

--------------------------------------------------------------------------------

 
 
(g) Judgments.  Any judgment or order for the payment of money in an aggregate
amount in excess of the Threshold Amount (net of insurance coverage which is
reasonably expected to be paid by the insurer and as to which the insurer has
not denied coverage) shall be rendered against the General Partner, the MLP or
any Restricted Subsidiary (other than a Project Financing Subsidiary) or any
combination thereof and either (i) the same shall remain undischarged for a
period of 45 consecutive days during which execution shall not be effectively
stayed, or (ii) enforcement proceedings are commenced by a judgment creditor to
attach or levy upon any property or assets of the General Partner, the MLP or a
Restricted Subsidiary (other than a Project Financing Subsidiary) to enforce any
such judgment or order; provided, however, that with respect to any such
judgment or order that is subject to the terms of one or more settlement
agreements that provide for the obligations thereunder to be paid or performed
over time, such judgment or order shall not be deemed hereunder to be
undischarged unless and until the General Partner, the MLP or the applicable
Restricted Subsidiary, as applicable, shall have failed to pay any amounts due
and owing thereunder (payment of which shall not have been stayed) after
expiration of all grace periods for payment provided in such settlement
agreement; or
 
(h) ERISA.  (i) Any Termination Event with respect to a Plan shall have occurred
and, 30 days after notice thereof shall have been given to the MLP by the
Administrative Agent, such Termination Event shall still exist; or (ii) the MLP
or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan; or (iii) the MLP or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization, or is insolvent or is being terminated, within the meaning of
Title IV of ERISA; or (iv) any Person shall engage in a “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan; and in each case in clauses (i) through (iv) above, such event or
condition, together with all other such events or conditions, if any, would
result in an aggregate liability of the MLP or any ERISA Affiliate that would
have a Material Adverse Effect; or
 
(i) Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
 
(j) Change of Control.  There occurs any Change of Control.
 
    8.02  Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;
 
(c) require that each Borrower Cash Collateralize the L/C Obligations
attributable to such Borrower (in an amount equal to the then Outstanding Amount
thereof); and
 
(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
 
 
 
81

--------------------------------------------------------------------------------

 
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of each Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
    8.03  Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any payments made
by or on behalf of any Loan Party on the Obligations shall, subject to the
provisions of Section 2.03(g) and 2.20, be applied by the Administrative Agent
in the following order:
 
First, to payment of that portion of the Obligations of such Loan Party
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
 
Second, to payment of that portion of the Obligations of such Loan Party
constituting fees, indemnities and other amounts (other than principal, interest
and Letter of Credit Fees) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations of such Loan Party
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans,
L/C Borrowings and other Obligations, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Third
payable to them;
 
Fourth, to payment of that portion of the Obligations of such Loan Party
constituting unpaid principal of the Loans, L/C Borrowings and amounts owing to
Lender Swap Providers under Lender Swap Contracts, ratably among the Lenders,
the L/C Issuers and the Lender Swap Providers in proportion to the respective
amounts described in this clause Fourth owed to them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of the Obligations of such Loan Party constituting
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit
to the extent not otherwise Cash Collateralized by the Borrower pursuant to
Sections 2.03(g) and 2.20; and
 
Last, the balance, if any, after all of the Obligations of such Loan Party have
been indefeasibly paid in full, to such Loan Party or as otherwise required by
Law.
 
Subject to Sections 2.03(c) and 2.03(g), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations of the applicable Loan Party, if any, in the
order set forth above.
 
 
 
82

--------------------------------------------------------------------------------

 
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
    9.01  Appointment and Authority.  Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
 
    9.02  Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
    9.03  Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by a
Borrower, a Lender or an L/C Issuer.
 
 
 
83

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
    9.04  Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or an L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for a Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
    9.05  Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
    9.06  Resignation of Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrowers.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders and the Borrowers) (the
“Resignation Effective Date”), then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice.
 
 
 
84

--------------------------------------------------------------------------------

 
 
(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to the
Borrowers and such Person remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders and the Borrowers) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
 
(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
 
Any resignation by, or removal of, Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and Swing Line Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
issued by the retiring or removed L/C Issuer and outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
 
    9.07  Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
    9.08  No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or other agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.
 
 
 
85

--------------------------------------------------------------------------------

 
 
    9.09  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the applicable
Borrowers) shall be entitled and empowered, by intervention in such proceeding
or otherwise
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04).
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
 
    9.10  Guaranty Matters.
 
(a) The Lenders and the L/C Issuers, and, by their acceptance of the benefits of
the Guaranty Agreements and the Lender Swap Providers, irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor (other than the MLP and Opco) from its obligations under its Guaranty
Agreement if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, each Lender agrees to
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under its Guaranty Agreement pursuant to this Section
9.10(a).
 
(b) The benefit of the Guaranty Agreements shall also extend to and be available
to Lender Swap Providers on a pro rata basis as set forth in Section 8.03 in
respect of any obligations of the Loan Parties or any of their Restricted
Subsidiaries which arise under any Lender Swap Contract. No Lender Swap Provider
shall have any voting rights under this Agreement or any other Loan Document as
a result of the existence of obligations owed to it under any such Lender Swap
Agreements.  The Administrative Agent shall not be deemed to have knowledge of
any Lender Swap Contract unless it receives written notice from the Loan Parties
or the Lender Swap Provider that is a party thereto, such notice to specify, as
applicable, that such Lender Swap Provider is a “Lender Swap Provider” as herein
defined and that such Lender Swap Contract is a “Lender Swap Contract” as herein
defined.
 
 
 
86

--------------------------------------------------------------------------------

 
 
ARTICLE X.
MISCELLANEOUS
 
    10.01  Amendments, Etc.
 
  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
 
(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
 
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
 
(e) change Section 2.13, Section 8.03 or the definition of “Applicable
Percentage” in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;
 
(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or
 
(g) release a Guarantor from its Guaranty Agreement without the written consent
of each Lender, except to the extent the release of any Guarantor is permitted
pursuant to Section 9.10 (in which case such release may be made by the
Administrative Agent acting alone);
 
 
 
87

--------------------------------------------------------------------------------

 
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, nor the
principal amount of any Loan owed to such Defaulting Lender reduced or the final
maturity thereof extended, without the consent of such Defaulting Lender, (y)
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender, and (z) any waiver, amendment or modification changing the
voting rights of a Defaulting Lender shall require the consent of each Lender,
including each Defaulting Lender.
 
If a Lender does not consent to a proposed amendment, consent, waiver or release
with respect to a Loan Document that requires the consent of each Lender, if
such amendment, consent, waiver or release has been approved by the Required
Lenders, Opco may replace such non-consenting Lender pursuant to Section 10.13
if such amendment, consent, waiver or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by Opco to be made pursuant to this paragraph).
 
    10.02  Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to any Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the MLP or
the Borrowers).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received.  Notices and other communications sent by telecopier shall be deemed
to have been given when sent (except that, if not sent during normal business
hours for the recipient, such notice or other communication shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
 
 
 
88

--------------------------------------------------------------------------------

 
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
(d) Change of Address, Etc.  Each of the Borrowers, the Administrative Agent,
the L/C Issuers and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to any Borrower or its
securities for purposes of United States Federal or state securities laws.
 
 
 
89

--------------------------------------------------------------------------------

 
 
(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of a Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  Each Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of such Borrower as provided in
Section 10.04(b).  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
 
    10.03  No Waiver; Cumulative Remedies Enforcement.
 
(a) No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
 
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
 
 
90

--------------------------------------------------------------------------------

 
 
    10.04  Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent and the Arrangers), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.  The liability of
each Subsidiary Borrower pursuant to this Section 10.04(a) shall be subject to
the limitations set forth in Section 2.17.
 
(b) Indemnification by the Borrowers.  The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
the reliance by such Indemnitee on notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of a
Borrower, or, in the case of the Administrative Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the MLP or any
of its Subsidiaries, or any Environmental Liability related in any way to the
MLP or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the MLP, any Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the MLP, any Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the MLP, such Borrower or such Loan Party, as
applicable, has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction, or (z) result from any
dispute arising solely between or among any Lenders, Agents, L/C Issuers or
other Indemnitees which dispute is not a direct or indirect result of any act or
omission of any Loan Party or any of its Subsidiaries.  The liability of each
Subsidiary Borrower pursuant to this Section 10.04(b) shall be subject to the
limitations set forth in Section 2.17.
 
 
 
91

--------------------------------------------------------------------------------

 
 
(c) Reimbursement and Indemnification by Lenders.
 
(i) Each Lender severally agrees to indemnify on demand the Administrative Agent
(and any sub-agent thereof), each L/C Issuer, and each Related Party of any of
the foregoing Persons (each such Person being called an “Agent/Issuer-Related
Indemnitee”) (to the extent not reimbursed by or on behalf of the Borrowers and
without limiting any obligations of the Borrowers to do so), pro rata, according
to each such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), and hold
harmless each Agent/Issuer-Related Indemnitee from and against, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Agent/Issuer-Related
Indemnitee), incurred by or against the Administrative Agent (and any sub-agent
thereof) or an L/C Issuer acting in its capacity as such, or incurred by or
against any Related Party of any of the foregoing acting for the Administrative
Agent (and any sub-agent thereof) or an L/C Issuer in connection with such
capacity, arising out of arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, the reliance by
such Agent/Issuer-Related Indemnitee on notices (including telephonic Committed
Loan Notices and Swing Line Loan Notices) purportedly given by or on behalf of a
Borrower, or the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the MLP or any of its Subsidiaries, or any
Environmental Liability related in any way to the MLP or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the MLP, any
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
AGENT/ISSUER-RELATED INDEMNITEE (all of the foregoing, collectively,
“Indemnified Liabilities”); provided, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or an L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or an L/C Issuer in connection with such capacity; and provided
further that such indemnity shall not be available to an Agent/Issuer-Related
Indemnitee to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent/Issuer-Related Indemnitee; and provided, further, that
no action taken by the Administrative Agent in accordance with the directions of
the Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.
 
 
 
92

--------------------------------------------------------------------------------

 
 
(ii) To the extent that the MLP or any Borrower for any reason fails to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it to the Administrative Agent (or any sub-agent thereof), any L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such L/C
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or any L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or such L/C Issuer in connection
with such capacity.  The obligations of the Lenders under this subsection (c)
are subject to the provisions of Section 2.12(e).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, the MLP and each Borrower agrees not to assert, and hereby
waives, any claim against any Indemnitee, and the Administrative Agent, each L/C
Issuer and each Lender agrees not to assert, and hereby waives, any claim
against the MLP or any Borrower, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that the foregoing agreement and waiver by
the Administrative Agent, the L/C Issuers and the Lenders shall not limit the
obligations of any Borrower under Section 10.04(a) or 10.04(b).  No party hereto
or other Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Person as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
    10.05  Payments Set Aside.  To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
 
 
93

--------------------------------------------------------------------------------

 
 
    10.06  Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, each
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
 
 
 
94

--------------------------------------------------------------------------------

 
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of each Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;
 
(C) the consent of the applicable L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding) issued by such L/C
Issuer; and
 
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Borrower or to the Subsidiaries or Affiliates of any Borrower, (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
 
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each L/C
Issuer, each Swing Line Lender and each other Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
 
 
95

--------------------------------------------------------------------------------

 
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment provided, that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, each Borrower (as applicable and at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or a subsidiary
thereof, or any Borrower or any of the Affiliates or Subsidiaries of any
Borrower) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
 
 
96

--------------------------------------------------------------------------------

 
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Opco’s prior written consent.  A Participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless Opco is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Sections 3.01(e) and (f) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g) Electronic Execution of Assignments.  An Assignment and Assumption may be
signed electronically as provided in Section 10.17.
 
(h) Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if (i)
at any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (A) upon 30 days’ notice to the
Borrowers and the Lenders, resign as L/C Issuer and/or (B) upon 30 days’ notice
to the Borrowers and the Lenders, resign as Swing Line Lender, and (ii) at any
time any other L/C Issuer assigns all of its Commitment and Loans pursuant to
subsection (b) above, such L/C Issuer, may, upon 30 days’ notice to the
Borrowers and the Lenders, resign as L/C Issuer.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America or such other L/C
Issuer, as applicable, as L/C Issuer or Swing Line Lender, as the case may
be.  If Bank of America or any other L/C Issuer resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
 
    10.07  Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as (or at least as restrictive as) those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or other transaction under which
payments are to be made by reference to the MLP or any Subsidiary and its
obligations, this Agreement or payments hereunder, (iii) any Rating Agency, or
(iv) the CUSIP Service Bureau or any similar organization, (g) with the consent
of the Borrowers or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the MLP or a Subsidiary.
 
 
 
97

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Information” means all information received from
the MLP or a Subsidiary relating to the MLP or a Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the MLP or a Subsidiary, provided that, in the case of
information received from the MLP or a Subsidiary after the Closing Date such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the MLP or a Subsidiary, (b) it has developed compliance procedures regarding
the use of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including United
States Federal and state securities Laws.
 
    10.08  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Loan Party against any and all of the obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, each L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify Opco and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
 
 
98

--------------------------------------------------------------------------------

 
 
    10.09  Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to each applicable Borrower.  In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
 
    10.10  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (such as .pdf format) shall be effective as delivery of
a manually executed counterpart of this Agreement.
 
    10.11  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
    10.12  Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
 
 
99

--------------------------------------------------------------------------------

 
 
    10.13  Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, if any Lender is unable to fund Eurodollar Rate Loans, if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
if any Lender is a Defaulting Lender or if any other circumstance exists
hereunder that gives the Borrowers the right to replace a Lender as a party
hereto, then Opco may, at the sole expense and effort of the Borrowers, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
    10.14  Governing Law; Jurisdiction; Etc.
 
(A) GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
 
100

--------------------------------------------------------------------------------

 
(c) WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
    10.15  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
    10.16  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers,
are arm’s-length commercial transactions between each Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each of the Administrative Agent, the
Arrangers and the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for any Loan
Party, or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent nor any Arranger nor any Lender has any
obligation to any Loan Party or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their Affiliates, and neither the Administrative Agent nor any
Arranger nor any Lender has any obligation to disclose any of such interests to
any Loan Party or any of its Affiliates.  To the fullest extent permitted by
law, each Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, the Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
 
 
101

--------------------------------------------------------------------------------

 
 
    10.17  Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
    10.18  USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Loan Party that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Act.  Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
 
    10.19  Termination of Commitments Under Existing Credit
Agreement.  Reference is made to Section 4.01(a)(viii) which requires evidence
of termination of all commitments to extend credit under the Existing Credit
Agreement and payments of all amounts due thereunder.  By executing this
Agreement, the Lenders who are lenders party to the Existing Credit Agreement
hereby waive the notice provisions in Section 2.06 of the Existing Credit
Agreement.
 
    10.20  ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 


 
 
102

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
BORROWERS:
 




EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
 
 
 
By:
/s/ John J. Hopper
John J. Hopper
Vice President and Treasurer





WYOMING INTERSTATE COMPANY, L.L.C.
(formerly known as Wyoming Interstate Company, Ltd.)
 
 
 
By:
/s/ John J. Hopper
John J. Hopper
Vice President and Treasurer





MLP:
 
EL PASO PIPELINE PARTNERS, L.P.
 
By:  El Paso Pipeline GP Company L.L.C., its general partner
 
 
 
By:
/s/ John J. Hopper
John J. Hopper
Vice President and Treasurer

 
 


                             
 

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A.,
as Administrative Agent
 
By:
/s/ Anthony W. Kell
Anthony W. Kell
Managing Director

 
 


BANK OF AMERICA, N.A.,
as a Lender, an L/C Issuer and Swing Line Lender
 
 
By:
/s/ Ronald E. McKaig
Ronald E. McKaig
Managing Director

 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
THE ROYAL BANK OF SCOTLAND,
as a Lender and an L/C Issuer
 
By:
/s/ Brian D. Williams
Brian D. Williams
Authorised Signatory
 

 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 
BARCLAYS BANK PLC,
as a Lender and an L/C Issuer
 
 
By:
/s/ David Barton
Name:David Barton
Title:Director
 

 
 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
DNB NOR Bank ASA,
as a Lender and an L/C Issuer
 
By:
/s/ Thomas Tangen
Name:Thomas Tangen
Title:Senior Vice President
 
 
 
By:
/s/ Kristie Li
Name:Kristie Li
Title:Vice President
 

 




Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 


The Bank of Nova Scotia,
as a Lender and an L/C Issuer
 
 
By:
/s/ Marc Graham
Name:Marc Graham
Title:Director
 

 




Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 


Wells Fargo Bank, N.A.,
as a Lender and an L/C Issuer
 
 
By:
/s/ Paul V. Farrell
Paul V. Farrell
Director
 

 




Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 


 
CITIBANK, N.A.,
as a Lender
 
 
By:
/s/ Shannon Sweeney
Name:Shannon Sweeney
Title:Vice President





Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 

 
JPMORGAN CHASE BANK, N.A.,
as a Lender
 
 
By:
/s/ Muhammad Hasan
Name:Muhammad Hasan
Title:Vice President

 


Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 
CREDIT SUISSE AG, Cayman Islands Branch,
as a Lender
 
 
By:
/s/ Nupur Kumar
Name:Nupur Kumar
Title:Vice President
 
 
 
By:
/s/ Sanja Gazahi
Name:Sanja Gazahi
Title:Associate
 

 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Lender
 
 
By:
/s/ Marcus M. Tarkington
Name:Marcus M. Tarkington
Title:Director
 




 
By:
/s/ Michael Getz
Name:Michael Getz
Title:Vice President
 



 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 
GOLDMAN SACHS BANK USA,
as a Lender
 
 
By:
/s/ Mark Walton
Name:Mark Walton
Title:Authorized Signatory
 



 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 





MORGAN STANLEY BANK, N.A.,
as a Lender
 
 
By:
/s/ Sherrese Clarke
Name:Sherrese Clarke
Title:Authorized Signatory
 



 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
ROYAL BANK OF CANADA,
as a Lender
 
 
By:
/s/ Jason S. York
Name: Jason S. York
Title:Authorized Signatory
 



 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 

 
UBS AG, Stamford Branch,
as a Lender
 
 
By:
/s/ Irja R. Otsa
Name:Irja R. Otsa
Title:Associate Director
 
 
 
By:
/s/ Mary E. Evans
Name: Mary E. Evans
Title:Associate Director
 

 

 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
Bayerische Landesbank, New York Branch,
as a Lender
 
 
By:
/s/ Rolf Siebert
Name:Rolf Siebert
Title:Senior Vice President
 
 
 
By:
/s/ Gina Sandella
Name:Gina Sandella
Title:Vice President
 

 


 
 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
BANK OF MONTREAL,
as a Lender
 
 
By:
/s/ Kevin Utsey
Name:Kevin Utsey
Title:Director
 



 
 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
BNP PARIBAS,
as a Lender
 
 
By:
/s/ Larry Robinson
Name:Larry Robinson
Title:Director
 
 
 
By:
/s/ Edward Pak
Name:Edward Pak
Title:Director
 

 
 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
CoBANK, ACB, as a Lender
 
 
By:
/s/ Lori Kepner
Name:Lori Kepner
Title:Vice President
 




 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 


 
CREDIT AGRICOLE CORPORATE ANI INVESTMENT BANK,
as a Lender
 
 
By:
/s/ Darrell Stanley
Name:Darrell Stanley
Title:Managing Director
 
 
 
By:
/s/ Sharada Manne
Name:Sharada Manne
Title:Director
 



 
 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 


 
 
ING CAPITAL LLC,
as a Lender
 
 
By:
/s/ Subha Pasumarti
Name:Subha Pasumarti
Title:Director
 



 
 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 

 
 
 
NATIXIS,
as a Lender
 
 
By:
/s/ Timothy Polvado
Name:Timothy Polvado
Title:Sr. Managing Director
 
 
 
 
By:
/s/ Donovan C. Broussard
Name:Donovan C. Broussard
Title:Managing Director
 





 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 


SOCIETE GENERALE,
as a Lender
 
 
By:
/s/ Anson Williams
Name:Anson Williams
Title:Director
 

 
 
 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 


 
UNICREDIT BANK AG, NEW YORK BRANCH,
as a Lender
 
 
By:
/s/ Thomas Dusch
Name:Thomas Dusch
Title:Managing Director
 
 
 
By:
/s/ Miriam Trautmann
Name:Miriam Trautmann
Title:Director
 



 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 


UNION BANK, N.A.,
as a Lender
 
 
By:
/s/ Kevin Zitar
Name:Kevin Zitar
Title:Senior Vice President
 

 


 
 
Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement
 
 

--------------------------------------------------------------------------------

 

 
 

SCHEDULE 2.01
 
COMMITMENTS


Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$58,000,000
5.800000000%
The Royal Bank of Scotland plc
58,000,000
5.800000000%
Barclays Bank PLC
58,000,000
5.800000000%
DnB Nor Bank ASA
58,000,000
5.800000000%
The Bank of Nova Scotia
58,000,000
5.800000000%
Wells Fargo Bank, N.A.
58,000,000
5.800000000%
Citibank, N.A.
56,000,000
5.600000000%
JPMorgan Chase Bank N.A.
56,000,000
5.600000000%
Credit Suisse AG, Cayman Islands Branch
40,000,000
4.000000000%
Deutsche Bank Trust Company Americas
40,000,000
4.000000000%
Goldman Sachs Bank USA
40,000,000
4.000000000%
Morgan Stanley Bank, N.A.
40,000,000
4.000000000%
Royal Bank of Canada
40,000,000
4.000000000%
UBS AG, Stamford Branch
40,000,000
4.000000000%
Bayerische Landesbank, New York Branch
30,000,000
3.000000000%
Bank of Montreal
30,000,000
3.000000000%
BNP Paribas
30,000,000
3.000000000%
CoBank, ACB
30,000,000
3.000000000%
Credit Agricole Corporate and Investment Bank
30,000,000
3.000000000%
ING Capital LLC
30,000,000
3.000000000%
Natixis
30,000,000
3.000000000%
Societe Generale
30,000,000
3.000000000%
Unicredit Bank AG, New York Branch
30,000,000
3.000000000%
Union Bank, N.A.
30,000,000
3.000000000%
Total
$1,000,000,000
100.00%



 



Schedule 2.01
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 5.09
 
ENVIRONMENTAL COMPLIANCE




Matters described under the heading “Environmental Matters” in the 2010 10-K and
the First Quarter 2011 10-Q.



Schedule 5.09
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.12
 
SUBSIDIARIES AND
 
OTHER EQUITY INVESTMENTS


 
Part (a).  Subsidiaries.
 
CIG Funding Company, L.L.C.: 100% owned by Colorado Interstate Gas Company
 
Colorado Interstate Gas Company: 58% general partner interest owned by EPPP CIG
GP Holdings, L.L.C.
 
Colorado Interstate Issuing Corporation: 100% owned by Colorado Interstate Gas
Company
 
El Paso Pipeline Partners Operating Company, L.L.C.: 100% owned by El Paso
Pipeline Partners, L.P.
 
Elba Express Company, L.L.C.: 100% owned by El Paso Pipeline Partners Operating
Company, L.L.C. (10% voting interest owned by Southern Natural Gas Company)
 
EPPP SNG GP Holdings L.L.C.:  100% owned by El Paso Pipeline Partners Operating
Company, L.L.C.
 
EPPP CIG GP Holdings, L.L.C.:  100% owned by El Paso Pipeline Partners Operating
Company, L.L.C.
 
SNG Funding Company, L.L.C.:  100% owned by Southern Natural Gas Company
 
Southern LNG Company, L.L.C.: 100% owned by El Paso Pipeline Partners Operating
Company, L.L.C.
 
Southern Natural Gas Company: 85% general partner interest owned by EPPP SNG GP
Holdings, L.L.C.
 
Southern Natural Issuing Corporation:  100% owned by Southern Natural Gas
Company
 
WYCO Development LLC: 50% owned by Colorado Interstate Gas Company
 
Wyoming Interstate Company, L.L.C.:  100% owned by El Paso Pipeline Partners
Operating Company, L.L.C.
 
Unrestricted Subsidiaries.
 
None.
 


 
Part (b).  Other Equity Investments.
 
Bear Creek Storage Company, L.L.C.:    50% owned by Southern Natural Gas Company

Schedule 5.12
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.01
 
EXISTING LIENS


 
Facilities Lease Agreement between WYCO Development LLC as Secured Party and
Wyoming Interstate Company, Ltd. as Debtor, dated as of December 1, 1999
(original amount of lease:  $12,018,616.00 and outstanding amount as of October
31, 2007:  $8,403,365.29)
 
Receivables Purchase Agreement, dated as of January 15, 2010, among SNG Funding
Company, L.L.C., Southern Natural Gas Company, Starbird Funding Corporation, the
other investor from time to time party thereto, BNP Paribas, New York Branch, as
initial Managing Agent, the other managing agents from time to time party
thereto and BNP Paribas, New York Branch, as Program Agent
 
Amended and Restated First Tier Receivables Sale Agreement, dated as of January
15, 2010, between Southern Natural Gas Company and SNG Funding Company, L.L.C.
 
Receivables Purchase Agreement, dated as of January 15, 2010, among CIG Funding
Company, L.L.C., Colorado Interstate Gas Company, Starbird Funding Corporation,
the other investor from time to time party thereto, BNP Paribas, New York
Branch, as initial Managing Agent, the other managing agents from time to time
party thereto and BNP Paribas, New York Branch, as Program Agent
 
Amended and Restated First Tier Receivables Sale Agreement, dated as of January
15, 2010, between Colorado Interstate Gas Company and CIG Funding Company,
L.L.C.
 



Schedule 7.01
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.03
 
EXISTING INDEBTEDNESS


 
Facilities Lease Agreement between WYCO Development LLC as Secured Party and
Wyoming Interstate Company, Ltd. as Debtor, dated as of December 1, 1999
(original amount of lease:  $12,018,616.00 and outstanding amount as of October
31, 2007:  $8,403,365.29)
 
Amended and Restated First Tier Receivables Sale Agreement, dated as of January
15, 2010, between Colorado Interstate Gas Company and CIG Funding Company,
L.L.C.
 
Receivables Purchase Agreement, dated as of January 15, 2010, among CIG Funding
Company, L.L.C., Colorado Interstate Gas Company, Starbird Funding Corporation,
the other investor from time to time party thereto, BNP Paribas, New York
Branch, as initial Managing Agent, the other managing agents from time to time
party thereto and BNP Paribas, New York Branch, as Program Agent
 
Amended and Restated First Tier Receivables Sale Agreement, dated as of January
15, 2010, between Southern Natural Gas Company and SNG Funding Company, L.L.C.
 
Receivables Purchase Agreement, dated as of January 15, 2010, among SNG Funding
Company, L.L.C., Southern Natural Gas Company, Starbird Funding Corporation, the
other investor from time to time party thereto, BNP Paribas, New York Branch, as
initial Managing Agent, the other managing agents from time to time party
thereto and BNP Paribas, New York Branch, as Program Agent
 
Indenture, dated as of June 1, 1987, among Southern Natural Gas Company,
Southern Natural Issuing Corporation and Manufacturers Hanover Trust Company
 
(i) Prospectus Supplement dated February 21, 2002 (8.00% Notes due March 1,
2032)
 
(ii) First Supplemental Indenture dated as of September 30, 1997
 
(iii) Second Supplemental Indenture dated as of February 13, 2001
 
(iv) Third Supplemental Indenture dated as of March 26, 2007
 
(v) Fourth Supplemental Indenture dated as of May 4, 2007
 
(vi) Fifth Supplemental Indenture dated as of October 15, 2007
 
(vii) Sixth Supplemental Indenture dated as of November 1, 2007 among Southern
Natural Gas Company, Southern Natural Issuing Corporation Wilmington Trust
Company and The Bank of New York Trust Company, N.A.
 
Indenture, dated March 30, 2010, between El Paso Pipeline Partners Operating
Company, L.L.C. and HSBC Bank USA, National Association ($425,000,000 6.50%
Senior Notes due 2020)
 
(i) First Supplemental Indenture, dated March 30, 2010 ($110,000,000 6.50%
Senior Notes due 2020)
 
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) Second Supplemental Indenture, dated November 19, 2010 ($375,000,000 4.10%
Senior Notes due 2015 and $375,000,000 7.50% Senior Notes due 2040
 
Note Purchase Agreement, dated as of September 30, 2008, by El Paso Pipeline
Partners Operating Company, L.L.C., and El Paso Pipeline Partners, L.P. ($37
million 7.76% Senior Notes, Series 2008-A, due September 30, 2011, $15 million
7.93% Senior Notes, Series 2008-B, due September 30, 2012, $88 million 8.00%
Senior Notes, Series 2008-C, due September 30, 2013, $35 million Floating Rate
Senior Notes, Series 2008-D, due September 30, 2012)
 
Note Purchase Agreement, dated as of February 24, 2009, by Southern LNG Inc. for
$71 million 9.50% Senior Notes, Series 2009-A, due February 24, 2014 and
$64,000,000 9.75% Senior Notes, Series 2009-B, due February 24, 2016
 
Indenture dated as of June 27, 1997 among Colorado Interstate Gas Company,
Colorado Interstate Issuing Corporation and Harris Trust and Savings
 
(i) First Supplemental Indenture, dated as of June 27, 1997
 
(ii) Prospectus Supplement, dated as of June 24, 1997, to Supplement dated as of
September 23, 1996
 
(iii) Second Supplemental Indenture, dated as of March 9, 2005
 
(iv) Third Supplemental Indenture, dated as of November 1, 2005
 
(v) Fifth Supplemental Indenture, dated as of November 1, 2007, among Colorado
Interstate Gas Company, Colorado Interstate Issuing Corporation and The Bank of
New York Trust Company, N.A. (successor-in-interest to Harris Trust and Savings
Bank)
 



Schedule 7.03 – Page 2 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.09
 
BURDENSOME AGREEMENTS


 
Indenture, dated March 30, 2010, between El Paso Pipeline Partners Operating
Company, L.L.C. and HSBC Bank USA, National Association ($425,000,000 6.50%
Senior Notes due 2020)
 
(i)  
First Supplemental Indenture, dated March 30, 2010 ($110,000,000 6.50% Senior
Notes due 2020)



(ii)  
Second Supplemental Indenture, dated November 19, 2010, between El Paso Pipeline
Partners Operating Company, L.L.C. and HSBC Bank USA, National Association, as
trustee ($375 million 4.10% Senior Notes due 2015 and $375 million 7.50% Senior
Notes due 2040)



Note Purchase Agreement, dated as of September 30, 2008, by El Paso Pipeline
Partners Operating Company, L.L.C., and El Paso Pipeline Partners, L.P. ($37
million 7.76% Senior Notes, Series 2008-A, due September 30, 2011, $15 million
7.93% Senior Notes, Series 2008-B, due September 30, 2012, $88 million 8.00%
Senior Notes, Series 2008-C, due September 30, 2013, $35 million Floating Rate
Senior Notes, Series 2008-D, due September 30, 2012)
 
Facilities Lease Agreement between WYCO Development LLC as Secured Party and
Wyoming Interstate Company, Ltd. as Debtor, dated as of December 1, 1999
(original amount of lease:  $12,018,616.00 and outstanding amount as of October
31, 2007:  $8,403,365.29)
 
Receivables Purchase Agreement, dated as of January 15, 2010, among SNG Funding
Company, L.L.C., Southern Natural Gas Company, Starbird Funding Corporation, the
other investor from time to time party thereto, BNP Paribas, New York Branch, as
initial Managing Agent, the other managing agents from time to time party
thereto and BNP Paribas, New York Branch, as Program Agent
 
Amended and Restated First Tier Receivables Sale Agreement, dated as of January
15, 2010, between Southern Natural Gas Company and SNG Funding Company, L.L.C.
 
Indenture, dated as of June 1, 1987, among Southern Natural Gas Company,
Southern Natural Issuing Corporation and Manufacturers Hanover Trust Company
 
(i)  
Prospectus Supplement dated February 21, 2002 (8.00% Notes due March 1, 2032)



(ii)  
First Supplemental Indenture dated as of September 30, 1997



(iii)  
Second Supplemental Indenture dated as of February 13, 2001



(iv)  
Third Supplemental Indenture dated as of March 26, 2007



(v)  
Fourth Supplemental Indenture dated as of May 4, 2007



(vi)  
Fifth Supplemental Indenture dated as of October 15, 2007

 

 
 
 

--------------------------------------------------------------------------------

 


(vii)  
Sixth Supplemental Indenture dated as of November 1, 2007 among Southern Natural
Gas Company, Southern Natural Issuing Corporation Wilmington Trust Company and
The Bank of New York Trust Company, N.A.



Receivables Purchase Agreement, dated as of January 15, 2010, among CIG Funding
Company, L.L.C., Colorado Interstate Gas Company, Starbird Funding Corporation,
the other investor from time to time party thereto, BNP Paribas, New York
Branch, as initial Managing Agent, the other managing agents from time to time
party thereto and BNP Paribas, New York Branch, as Program Agent
 
Amended and Restated First Tier Receivables Sale Agreement, dated as of January
15, 2010, between Colorado Interstate Gas Company and CIG Funding Company,
L.L.C.
 
Indenture dated as of June 27, 1997 among Colorado Interstate Gas Company,
Colorado Interstate Issuing Corporation and Harris Trust and Savings
 
(i)  
First Supplemental Indenture, dated as of June 27, 1997



(ii)  
Prospectus Supplement, dated as of June 24, 1997, to Supplement dated as of
September 23, 1996



(iii)  
Second Supplemental Indenture, dated as of March 9, 2005



(iv)  
Third Supplemental Indenture, dated as of November 1, 2005



(v)  
Fifth Supplemental Indenture, dated as of November 1, 2007, among Colorado
Interstate Gas Company, Colorado Interstate Issuing Corporation and The Bank of
New York Trust Company, N.A. (successor-in-interest to Harris Trust and Savings
Bank)



Note Purchase Agreement, dated as of February 24, 2009, by Southern LNG Inc. for
$71 million 9.50% Senior Notes, Series 2009-A, due February 24, 2014 and
$64,000,000 9.75% Senior Notes, Series 2009-B, due February 24, 2016





Schedule 7.09 – Page 2
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 10.02
 
ADMINISTRATIVE AGENT’S OFFICE;
 
CERTAIN ADDRESSES FOR NOTICES
 
LOAN PARTIES:
 
[Name of Loan Party]
c/o El Paso Pipeline Partners, L.P.
1001 Louisiana Street
Houston, TX  77002
Attention:  John J. Hopper
Telephone:  713-420-2490
Facsimile:  713-420-2708
Electronic Mail: john.hopper@elpaso.com
 
ADMINISTRATIVE AGENT:
 
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
901 Main Street, 14th Floor
Dallas, TX  75202-3714
Attention:  Ms. Melissa Lopez
Telephone:  (214) 209-2031
Facsimile:   (214) 290-9485
Electronic Mail: melissa.lopez@bankofamerica.com
Account No.: 1292000883
Ref: El Paso Pipeline Partners LP - Melissa Lopez
ABA# 026009593
 
Other Notices as Administrative Agent:


Bank of America, N.A.
Agency Management Services
901 Main Street, 14th Floor
Dallas, TX  75202-3714
Attention:  Mr. Alan Tapley
Telephone:  (214) 209-4125
Facsimile:   (214) 290-9507
Electronic Mail:  alan.tapley@baml.com
 
 
 
 

--------------------------------------------------------------------------------

 
 
with a copy to:


Bank of America, N.A.
TX4-213-08-14
700 Louisiana, 8th Floor
Houston, TX  77002
Attention:  Ronald E. McKaig
Managing Director
Telephone:  (713) 247-7237
Facsimile:  (713) 247-7286
Electronic Mail:  ronald.e.mckaig@bankofamerica.com
 
L/C ISSUERS:
Bank of America, N.A.
1000 West Temple Street, 7th Floor
Mail Code:  CA9-705-07-05
Los Angeles, CA  90012-1514
Attention:  Sandra Leon
Vice President
Telephone:    (213) 580-8369
Facsimile:   (213) 580-8440
Electronic Mail:  sandra.leon@bankofamerica.com


Barclays Bank PLC
30 Hudson Street
Jersey City, NJ  07302
Attention:   Szufan (Val) Shih
Telephone:   201-499-4980
Facsimile:  917-522-0453
Electronic Mail:  xrausloanops2@barclayscapital.com


DnB NOR Bank ASA
333 Clay Street, Suite 3950
Houston, TX  77002
Attention:  Alberto Caceda
Telephone:    (832) 214-5807
Facsimile:   (832) 214-5839
Electronic Mail:  alberto.caceda@dnbnor.no


Wells Fargo Bank, N.A.
1700 Lincoln St.
5th Floor
Denver, CO  80203
Attention:  Elizabeth Yowell
Telephone:  303-863-5114
Facsimile:  303-863-2729
Electronic Mail:  denlclnsvmemberssyndication@wellsfargo.com


For each other L/C Issuer, the address, facsimile number, electronic mail
address and telephone number specified by such L/C Issuer in its Administrative
Questionnaire or by notice to the other parties hereto.

Schedule 10.02 – Page 2
 
 

--------------------------------------------------------------------------------

 



 
SWING LINE LENDER:
Bank of America, N.A.
Credit Services
901 Main Street, 14th Floor
Mail Code:  TX1-492-14-04
Dallas, TX  75202-3714
Attention:  Melissa Lopez
Telephone:  (214) 209-2031
Facsimile:  (214-290-9485
Electronic Mail:  melissa.lopez@bankofamerica.com
Account No.: 1292000883
Ref: El Paso Pipeline Partners LP - Melissa Lopez
ABA# 026009593





Schedule 10.02 – Page 3
 
 

--------------------------------------------------------------------------------

 
2

EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date:  ___________, 201__
To:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of May 27, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined unless otherwise defined herein), among El Paso Pipeline
Partners Operating Company, L.L.C., a Delaware limited liability company
(“Opco”), Wyoming Interstate Company, L.L.C., a Delaware limited liability
company (“WIC”), the Additional Borrowers from time to time party thereto
(together with Opco and WIC, the “Borrowers” and each individually, a
“Borrower”), El Paso Pipeline Partners, L.P., a Delaware limited partnership,
the Lenders and L/C Issuers from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.


The undersigned hereby requests (select one):


 
  A Borrowing of Committed Loans
  A conversion or continuation of Loans



1.           Name of
Borrower:                                                                           .


2.           On                                                                
(a Business Day).


3.           In the amount of
$                                                               .


4.           Comprised
of                                                               .
[Type of Committed Loan requested]


5.           For Eurodollar Rate Loans:  with an Interest Period
of                                                                                                
months.


The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.


 
[INSERT SIGNATURE BLOCK FOR OPCO OR APPLICABLE BORROWER]
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 



A - 1
Form of Committed Loan Notice
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date:  ___________, 201__


To:
Bank of America, N.A., as Swing Line Lender

 
Bank of America, N.A., as Administrative Agent



 
Ladies and Gentlemen:



Reference is made to that certain Credit Agreement, dated as of May 27, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined unless otherwise defined herein), among El Paso Pipeline
Partners Operating Company, L.L.C., a Delaware limited liability company
(“Opco”), Wyoming Interstate Company, L.L.C., a Delaware limited liability
company (“WIC”), the Additional Borrowers from time to time party thereto
(together with Opco and WIC, the “Borrowers” and each individually, a
“Borrower”), El Paso Pipeline Partners, L.P., a Delaware limited partnership,
the Lenders and L/C Issuers from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.


The undersigned hereby requests a Swing Line Loan:


1.           Name of
Borrower:                                                                           .


2.           On                                                                
(a Business Day).


3.           In the amount of
$                                                               .


The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
 
[INSERT SIGNATURE BLOCK FOR OPCO OR APPLICABLE BORROWER]
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 


 



B - 1
Form of Swing Line Loan Notice
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF NOTE


___________, 201__

 
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of May 27, 2011 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined
unless otherwise defined herein), among the Borrower, the other borrowers named
therein, El Paso Pipeline Partners, L.P., the Lenders and L/C Issuers from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to such Borrower from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  Except as otherwise provided in the Agreement, all payments of
principal and interest for the account of the Lender shall be made to the
Administrative Agent in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
 
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty Agreements.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement.  Loans made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 
THIS NOTE AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLETED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
[INSERT SIGNATURE BLOCK FOR APPLICABLE BORROWER]
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 



C - 1
Form of Note
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 


Financial Statement Date: ___________, 201__
 
To:           Bank of America, N.A., as Administrative Agent
 
 
Ladies and Gentlemen:

 
Reference is made to that certain Credit Agreement, dated as of May 27, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined unless otherwise defined herein), among El Paso Pipeline
Partners Operating Company, L.L.C., a Delaware limited liability company
(“Opco”), Wyoming Interstate Company, L.L.C., a Delaware limited liability
company (“WIC”), the Additional Borrowers from time to time party thereto
(together with Opco and WIC, the “Borrowers” and each individually, a
“Borrower”), El Paso Pipeline Partners, L.P., a Delaware limited partnership
(the “MLP”), the Lenders and L/C Issuers from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the MLP, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of the MLP,
and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The MLP has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the MLP
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The MLP has delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the MLP ended as
of the above date.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and financial condition of the MLP and its
Subsidiaries during the accounting period covered by such financial statements.
 
3.           [select one:]
 
[to the best knowledge of the undersigned, as of the date hereof, no Default has
occurred and is continuing.]
 
--or--
 
[to the best knowledge of the undersigned, as of the date hereof, the following
is a list of each Default that has occurred and is continuing and its nature and
status:]
 
4.           The financial covenant analyses and information set forth on the
supporting documentation attached hereto are true and accurate in all material
respects on and as of the date of this Certificate.
 
 
 

--------------------------------------------------------------------------------

 
[Insert the following paragraph for fiscal year-end financial statements]
 
The MLP represents and warrants that the financial statements delivered in
connection herewith (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) (A) in the case of financial statements prepared for the
MLP and its Subsidiaries, fairly present the financial condition, results of
operations and cash flows of the MLP and its Subsidiaries in accordance with
GAAP as at such date and for such period, and (B) in the case of financial
statements prepared for any Subsidiary Borrower and its Subsidiaries, fairly
present the financial condition, results of operations and cash flows of such
Subsidiary Borrower and its Subsidiaries in accordance with GAAP as at such date
and for such period [, subject only to the absence of footnotes].1
 
[Insert the following paragraph for fiscal quarter-end financial statements]
 
The MLP represents and warrants that the financial statements delivered in
connection herewith (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) (A) in the case of financial statements prepared for the
MLP and its Subsidiaries, fairly present the financial condition, results of
operations and cash flows of the MLP and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes, and (B) in the case of financial
statements prepared for any Subsidiary Borrower and its Subsidiaries, fairly
present the financial condition, results of operations and cash flows of such
Subsidiary Borrower and its Subsidiaries in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
 


 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
 
,                      .
 
 
EL PASO PIPELINE PARTNERS, L.P.
 
By:EL PASO PIPELINE GP COMPANY, L.L.C.,
 
its general partner
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 





--------------------------------------------------------------------------------

1 Insert bracketed language if such financial statements are unaudited
 


 

D - 2
Form of Compliance Certificate
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not
joint.]5  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including, without limitation, the Letters
of Credit and the Swing Line Loans included in such facility) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
 
1.         Assignor[s]:     ______________________________
______________________________


[Assignor [is] [is not] a Defaulting Lender].
 
 
 
 

--------------------------------------------------------------------------------

 

 
2.        Assignee[s]:    ______________________________
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.        Borrowers:El Paso Pipeline Partners Operating Company, L.L.C. and
Wyoming Interstate Company, L.L.C. and such Additional Borrowers, if any, as may
be added from time to time


4.        Administrative Agent:  Bank of America, N.A., as the administrative
agent under the Credit Agreement


5.        Credit Agreement:                                Credit Agreement,
dated as of May 27, 2011, among El Paso Pipeline Partners Operating Company,
L.L.C., a Delaware limited liability company, Wyoming Interstate Company,
L.L.C., a Delaware limited liability company, and the Additional Borrowers from
time to time party thereto, as Borrowers, El Paso Pipeline Partners, L.P., a
Delaware limited partnership, the Lenders and L/C Issuers from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer,
and Swing Line Lender.


6.           Assigned Interest[s]:


Assignor[s]6
Assignee[s]7
Aggregate
Amount of
Commitment/Loans
for all Lenders8
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans9
CUSIP
Number
               
$______________
$_________
__________%
     
$______________
$_________
__________%
     
$______________
$_________
__________%
 

 
[7.           Trade Date:                      __________________]10
 
Effective Date: __________________, 201__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
 
 

--------------------------------------------------------------------------------

 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 


By: _____________________________
Title:
 
ASSIGNEE
 
[NAME OF ASSIGNEE]


By: _____________________________
Title:
[Consented to and]11 Accepted:


BANK OF AMERICA, N.A., as
  Administrative Agent


By: _________________________________
      Title:


[Consented to:]12


By: _________________________________
      Title:



--------------------------------------------------------------------------------

 
2 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
 
3 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
 
4 Select as appropriate.
 
 
5 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
 
6 List each Assignor, as appropriate.
 
7 List each Assignee, as appropriate.
 
8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
 
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
11 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
 
12 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.
 

E - 3
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.         Representations and Warranties.
 
1.1.         Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.         Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06 of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the] [the relevant] Assignee.
 
3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 



E - 4
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-1


FORM OF CONTINUING GUARANTY
 
(MLP)
 
 
This Guaranty Agreement (this “Guaranty”) is executed effective as of May 27,
2011.  FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and
in consideration of credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to El Paso Pipeline Partners
Operating Company, L.L.C., a Delaware limited liability company (“Opco”),Wyoming
Interstate Company, L.L.C., a Delaware limited liability company (“WIC”), and
each Additional Borrower (together with Opco and WIC, the “Borrowers” and each
individually, a “Borrower”) pursuant to that certain Credit Agreement, dated as
of May 27, 2011, by and among the Borrowers, El Paso Pipeline Partners, L.P., a
Delaware limited partnership, the financial institutions party thereto
(collectively, the “Lenders”), and Bank of America, N.A., as administrative
agent for the Lenders (“Administrative Agent”), L/C Issuer, and Swing Line
Lender (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), the undersigned (the
“Guarantor”) hereby furnishes in favor of the Administrative Agent, for the
benefit of the Administrative Agent, each L/C Issuer, the Swing Line Lender,
each Lender and each Lender Swap Provider (each a “Guaranteed Party” and
collectively, the “Guaranteed Parties”) its guaranty of the Guaranteed
Obligations (as hereinafter defined) as set forth below.  All capitalized terms
used but not defined herein shall have the meaning assigned to such term in the
Credit Agreement.
 
1. Guaranty.The Guarantor hereby, absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, the prompt payment in full in Dollars when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees indemnities, damages, costs, expenses or
otherwise, of each Borrower and of each other Loan Party arising under (i) the
Credit Agreement or any other Loan Document, and (ii) any Lender Swap Contract
(in each case, including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by any Guaranteed Party in connection with the collection or enforcement
thereof), and whether recovery upon such indebtedness and liabilities may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against the Guarantor, any Borrower or
any other Loan Party under the Bankruptcy Code (Title 11, United States Code),
any successor statute or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”), and including interest that accrues after the commencement by or against
any Borrower or any other Loan Party of any proceeding under any Debtor Relief
Laws whether or not the claim for such interest is allowed in such proceeding
(collectively, the “Guaranteed Obligations”).  This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
 
 
 
 

--------------------------------------------------------------------------------

 
2. No Setoff or Deductions; Taxes; Payments.  The Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Guarantor is
compelled by law to make such deduction or withholding.  If any such obligation
(other than one arising with respect to taxes based on or measured by the income
or profits of the Guaranteed Parties) is imposed upon the Guarantor with respect
to any amount payable by it hereunder, the Guarantor will pay to the
Administrative Agent, on behalf of the Guaranteed Parties, on the date on which
such amount is due and payable hereunder, such additional amount in U.S. dollars
as shall be necessary to enable the Guaranteed Parties to receive the same net
amount which the Guaranteed Parties would have received on such due date had no
such obligation been imposed upon the Guarantor.  The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
 
3. Rights of Guaranteed Parties.  The Guarantor consents and agrees that the
Guaranteed Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Guaranteed Obligations
or any part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Guaranteed Parties in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations.  Without
limiting the generality of the foregoing, the Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of the Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of the Guarantor.
 
4. Certain Waivers.  The Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Borrower or any other Loan Party, or the
cessation from any cause whatsoever (including any act or omission of the
Guaranteed Parties) of the liability of any Borrower or any other Loan Party;
(b) any defense based on any claim that the Guarantor’s obligations exceed or
are more burdensome than those of any Borrower or any other Loan Party; (c) the
benefit of any statute of limitations affecting the Guarantor’s liability
hereunder; (d) any right to require the Guaranteed Parties to proceed against
any Borrower or any other Loan Party, proceed against or exhaust any security
for the Indebtedness, or pursue any other remedy in the Guaranteed Parties’
power whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by the Guaranteed Parties; (f) any defense
arising from any change in Law affecting any term of the Guaranteed Debt; and
(g) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  The Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.
 
5. Obligations Independent.  The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any Borrower, any other Loan Party or any other person or entity
is joined as a party.
 
 
 
 

--------------------------------------------------------------------------------

 
6. Subrogation.  The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full in cash, the Commitments of the Lenders under the Credit
Agreement and the other Loan Documents are terminated, and all Letters of Credit
have terminated.  If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Administrative
Agent, on behalf of the Guaranteed Parties, to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.
 
7. Termination; Reinstatement.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until (a) (i) all Guaranteed Obligations are
indefeasibly paid in full in cash; (ii) the Commitments of the Lenders under the
Credit Agreement and the other Loan Documents are terminated; and (iii) all
Letters of Credit have terminated or (b) this Guaranty is released by an
instrument in writing signed by the Administrative Agent as provided in the
Credit Agreement.  Notwithstanding the foregoing, this Guaranty shall continue
in full force and effect or be revived, as the case may be, if any payment by or
on behalf of any Borrower or any other Loan Party is made, or a Guaranteed Party
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Guaranteed Party in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not such Guaranteed Party is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of the Guarantor under this paragraph shall survive termination of
this Guaranty.
 
8. Subordination.  The Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Borrower or any other Loan Party owing to
the Guarantor, whether now existing or hereafter arising, including but not
limited to any obligation of any Borrower or any other Loan Party to the
Guarantor as subrogee of a Guaranteed Party or resulting from the Guarantor’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Guaranteed Obligations.  If the Guaranteed Parties so request, any such
obligation or indebtedness of any Borrower or any Loan Party to the Guarantor
shall be enforced and performance received by the Guarantor as trustee for the
Guaranteed Parties and the proceeds thereof shall be paid over to the
Administrative Agent, on behalf of the Guaranteed Parties, on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of the Guarantor under this Guaranty.  No payments on such obligations
or indebtedness shall be made to the Guarantor during the continuation of a
Default.
 
9. Stay of Acceleration.  In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor, any Borrower or any other Loan Party
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by the Guarantor immediately upon demand by the Guaranteed Parties.
 
10. Expenses.  The Guarantor shall pay on demand all out-of-pocket expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) in any way relating to the enforcement or protection
of the Guaranteed Parties’ rights under this Guaranty or in respect of the
Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of the Guaranteed Parties
in any proceeding any Debtor Relief Laws.  The obligations of the Guarantor
under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.
 
 
 
 

--------------------------------------------------------------------------------

 
11. Miscellaneous. No amendment or waiver of any provision of this Guaranty, nor
consent to any departure by the Guarantor herefrom, shall in any event be
effective unless the same shall be in writing and signed, in the case of
amendments, by the Guarantor and by Administrative Agent, and, in the case of
consents or waivers, by Administrative Agent, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which made or given.  No failure by the Guaranteed Parties to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity.  The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision
herein.  Unless otherwise agreed by the Guaranteed Parties and the Guarantor in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by the Guarantor for the benefit of the
Guaranteed Parties or any term or provision thereof.
 
12. Condition of Borrower.  The Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers, the other Loan Parties and any other guarantor such information
concerning the financial condition, business and operations of the Borrowers,
the other Loan Parties and any such other guarantor as the Guarantor requires,
and that the Guaranteed Parties have no duty, and the Guarantor is not relying
on the Guaranteed Parties at any time, to disclose to the Guarantor any
information relating to the business, operations or financial condition of the
Borrowers or the other Loan Parties or any other guarantor (the Guarantor
waiving any duty on the part of the Guaranteed Parties to disclose such
information and any defense relating to the failure to provide the same).
 
13. Setoff. If and to the extent any payment is not made when due hereunder, the
Guarantor authorizes each Guaranteed Party at any time and from time to time, to
the fullest extent permitted by law, to set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Guaranteed Party to or for the
credit or the account of the Guarantor against any and all of the Guaranteed
Obligations, without prior notice to the Guarantor or demand under this
Guaranty, all of which are hereby waived, and although such Guaranteed
Obligations may be contingent and unmatured.  Each Guaranteed Party which
sets-off pursuant to this Paragraph 13 shall give prompt notice to the Guarantor
affected thereby following the occurrence thereof; provided that the failure to
give such notice shall not affect the validity of the set-off.  Any payment
obtained pursuant to this Paragraph 13 (or in any other manner directly from the
Guarantor) by any Guaranteed Party shall be remitted to Administrative Agent and
distributed among the Guaranteed Parties in accordance with the provisions of
Paragraph 17 below.
 
14. Representations and Warranties.  The Guarantor represents and warrants that
(a) it is duly formed, validly existing and in good standing under the laws of
the jurisdiction of its organization and has full capacity and right to execute,
deliver and perform this Guaranty, and all necessary authority has been
obtained; (b) this Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as may be limited by any
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity; (c) the making
and performance of this Guaranty does not and will not contravene the provisions
of any applicable Law, and does not and will not result in the breach of, or
constitute a default or require any consent under, any material Contractual
Obligation to which it is a party or by which it or any of its property may be
bound or affected; and (d) no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Guarantor of this Guaranty.
 
 
 
 

--------------------------------------------------------------------------------

 
15. Indemnification and Survival.  Without limitation on any other obligations
of the Guarantor or remedies of the Guaranteed Parties under this Guaranty, the
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Guaranteed Party from and against, and shall pay on
demand, any and all damages, losses, liabilities and expenses (including
attorneys’ fees and expenses and the allocated cost and disbursements of
internal legal counsel) that may be suffered or incurred by such Guaranteed
Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of the applicable
Borrowers or other Loan Parties or enforceable against such Borrowers or other
Loan Parties in accordance with their terms.  The obligations of the Guarantor
under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.
 
16. Assignment.  This Guaranty shall (a) bind the Guarantor and its successors
and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment without such
consent shall be void), and (b) inure to the benefit of the Guaranteed Parties
and their respective successors and assigns and the Administrative Agent and
each Lender may, without notice to the Guarantor and without affecting the
Guarantor’s obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part.  The Guarantor
agrees that each Guaranteed Party may disclose to any assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations any and all information
in the Guaranteed Party’s possession concerning the Guarantor, this Guaranty and
any security for this Guaranty.
 
17. Application of Payments.  Any payment received by the Administrative Agent
from the Guarantor (or from any Lender pursuant to Paragraph 13 above), shall be
applied by the Administrative Agent in accordance with the Credit Agreement.
 
18. Further Assurances.  The Guarantor agrees that at any time and from time to
time, at the expense of the Guarantor, to promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to enable the Administrative Agent to protect and to exercise and enforce the
rights and remedies of the Guaranteed Parties hereunder.
 
19. Notices.  All notices, requests and other communications provided for
hereunder shall be in writing and given to the Administrative Agent as provided
in Section 10.02 of the Credit Agreement.  All communications and notices
hereunder to the Guarantor shall be given to the Guarantor at their respective
addresses set forth on Schedule 10.02 of the Credit Agreement or at such other
address as shall be designated by the Guarantor in a written notice to the
Administrative Agent.
 
20. GOVERNING LAW.  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLETED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
 
 

--------------------------------------------------------------------------------

 
21. SUBMISSION TO JURISDICTION.  THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  THE GUARANTOR HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY GUARANTEED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
22. WAIVER OF VENUE.  THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH 21 ABOVE.  THE GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
23. SERVICE OF PROCESS.  THE GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF THE GUARANTOR TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
24. WAIVER OF JURY TRIAL.  THE GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  THE GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THE ADMINISTRATIVE AGENT AND EACH LENDER HAVE BEEN INDUCED TO ENTER INTO
THE LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE FOREGOING WAIVER AND
CERTIFICATION.
 
 
 
 

--------------------------------------------------------------------------------

 
 
25. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Remainder of Page Intentionally Blank.
Signature(s) Page to Follow.




 

Exhibit F-1 – Page 7
Form of Continuing Guaranty
(MLP)
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.




EL PASO PIPELINE PARTNERS, L.P.


By:   EL PASO PIPELINE GP COMPANY, L.L.C.,
its general partner




 
By:
   

Name:           
 
Title:
   








Signature Page to Continuing Guaranty
(MLP)
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-2


FORM OF CONTINUING GUARANTY
 
(Opco)
 
 
This Guaranty Agreement (this “Guaranty”) is executed effective as of May 27,
2011.  FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and
in consideration of credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to Wyoming Interstate Company,
L.L.C.., a Delaware limited liability company (“WIC”), and each Additional
Borrower (together with WIC, the “Borrowers” and each individually, a
“Borrower”) pursuant to that certain Credit Agreement, dated as of May 27, 2011,
by and among El Paso Pipeline Partners Operating Company, L.L.C., a Delaware
limited liability company, WIC, El Paso Pipeline Partners, L.P., a Delaware
limited partnership, the financial institutions party thereto (collectively, the
“Lenders”), and Bank of America, N.A., as administrative agent for the Lenders
(the “Administrative Agent”), L/C Issuer, and Swing Line Lender (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), the undersigned (the “Guarantor”) hereby
furnishes in favor of the Administrative Agent, for the benefit of the
Administrative Agent, each L/C Issuer, the Swing Line Lender, each Lender and
each Lender Swap Provider (each a “Guaranteed Party” and collectively, the
“Guaranteed Parties”) its guaranty of the Guaranteed Obligations (as hereinafter
defined) as set forth below.  All capitalized terms used but not defined herein
shall have the meaning assigned to such term in the Credit Agreement.
 
1. Guaranty.  The Guarantor hereby, absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, the prompt payment in full in Dollars when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees indemnities, damages, costs, expenses or
otherwise, of each Borrower and of each other Loan Party arising under (i) the
Credit Agreement or any other Loan Document, and (ii) any Lender Swap Contract
(in each case, including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by any Guaranteed Party in connection with the collection or enforcement
thereof), and whether recovery upon such indebtedness and liabilities may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against the Guarantor, any Borrower or
any other Loan Party under the Bankruptcy Code (Title 11, United States Code),
any successor statute or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”), and including interest that accrues after the commencement by or against
any Borrower or any other Loan Party of any proceeding under any Debtor Relief
Laws whether or not the claim for such interest is allowed in such proceeding
(collectively, the “Guaranteed Obligations”).  This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the
foregoing.  Notwithstanding anything contained herein to the contrary, the
obligations of the Guarantor hereunder shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the Bankruptcy Code (Title 11, United
States Code) or any comparable provisions of any applicable state law.
 
 
 
 

--------------------------------------------------------------------------------

 
2. No Setoff or Deductions; Taxes; Payments.  The Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Guarantor is
compelled by law to make such deduction or withholding.  If any such obligation
(other than one arising with respect to taxes based on or measured by the income
or profits of the Guaranteed Parties) is imposed upon the Guarantor with respect
to any amount payable by it hereunder, the Guarantor will pay to the
Administrative Agent, on behalf of the Guaranteed Parties, on the date on which
such amount is due and payable hereunder, such additional amount in U.S. dollars
as shall be necessary to enable the Guaranteed Parties to receive the same net
amount which the Guaranteed Parties would have received on such due date had no
such obligation been imposed upon the Guarantor.  The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
 
3. Rights of Guaranteed Parties.  The Guarantor consents and agrees that the
Guaranteed Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Guaranteed Obligations
or any part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Guaranteed Parties in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations.  Without
limiting the generality of the foregoing, the Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of the Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of the Guarantor.
 
4. Certain Waivers.  The Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Borrower or any other Loan Party, or the
cessation from any cause whatsoever (including any act or omission of the
Guaranteed Parties) of the liability of any Borrower or any other Loan Party;
(b) any defense based on any claim that the Guarantor’s obligations exceed or
are more burdensome than those of any Borrower or any other Loan Party; (c) the
benefit of any statute of limitations affecting the Guarantor’s liability
hereunder; (d) any right to require the Guaranteed Parties to proceed against
any Borrower or any other Loan Party, proceed against or exhaust any security
for the Indebtedness, or pursue any other remedy in the Guaranteed Parties’
power whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by the Guaranteed Parties; (f) any defense
arising from any change in Law affecting any term of the Guaranteed Debt; and
(g) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  The Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.
 
5. Obligations Independent.  The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any Borrower, any other Loan Party or any other person or entity
is joined as a party.
 
 
 
 

--------------------------------------------------------------------------------

 
6. Subrogation.  The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full in cash, the Commitments of the Lenders under the Credit
Agreement and the other Loan Documents are terminated, and all Letters of Credit
have terminated.  If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Administrative
Agent, on behalf of the Guaranteed Parties, to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.
 
7. Termination; Reinstatement.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until (a) (i) all Guaranteed Obligations are
indefeasibly paid in full in cash; (ii) the Commitments of the Lenders under the
Credit Agreement and the other Loan Documents are terminated; and (iii) all
Letters of Credit have terminated or (b) this Guaranty is released by an
instrument in writing signed by the Administrative Agent as provided in the
Credit Agreement.  Notwithstanding the foregoing, this Guaranty shall continue
in full force and effect or be revived, as the case may be, if any payment by or
on behalf of any Borrower or any other Loan Party is made, or a Guaranteed Party
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Guaranteed Party in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not such Guaranteed Party is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of the Guarantor under this paragraph shall survive termination of
this Guaranty.
 
8. Subordination.  The Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Borrower or any other Loan Party owing to
the Guarantor, whether now existing or hereafter arising, including but not
limited to any obligation of any Borrower or any other Loan Party to the
Guarantor as subrogee of a Guaranteed Party or resulting from the Guarantor’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Guaranteed Obligations.  If the Guaranteed Parties so request, any such
obligation or indebtedness of any Borrower or any Loan Party to the Guarantor
shall be enforced and performance received by the Guarantor as trustee for the
Guaranteed Parties and the proceeds thereof shall be paid over to the
Administrative Agent, on behalf of the Guaranteed Parties, on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of the Guarantor under this Guaranty.  No payments on such obligations
or indebtedness shall be made to the Guarantor during the continuation of a
Default.
 
9. Stay of Acceleration.  In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor, any Borrower or any other Loan Party
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by the Guarantor immediately upon demand by the Guaranteed Parties.
 
10. Expenses.  The Guarantor shall pay on demand all out-of-pocket expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) in any way relating to the enforcement or protection
of the Guaranteed Parties’ rights under this Guaranty or in respect of the
Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of the Guaranteed Parties
in any proceeding any Debtor Relief Laws.  The obligations of the Guarantor
under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.
 
 
 
 

--------------------------------------------------------------------------------

 
11. Miscellaneous. No amendment or waiver of any provision of this Guaranty, nor
consent to any departure by the Guarantor herefrom, shall in any event be
effective unless the same shall be in writing and signed, in the case of
amendments, by the Guarantor and by Administrative Agent, and, in the case of
consents or waivers, by Administrative Agent, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which made or given.  No failure by the Guaranteed Parties to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity.  The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision
herein.  Unless otherwise agreed by the Guaranteed Parties and the Guarantor in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by the Guarantor for the benefit of the
Guaranteed Parties or any term or provision thereof.
 
12. Condition of Borrower.  The Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers, the other Loan Parties and any other guarantor such information
concerning the financial condition, business and operations of the Borrowers,
the other Loan Parties and any such other guarantor as the Guarantor requires,
and that the Guaranteed Parties have no duty, and the Guarantor is not relying
on the Guaranteed Parties at any time, to disclose to the Guarantor any
information relating to the business, operations or financial condition of the
Borrowers or the other Loan Parties or any other guarantor (the Guarantor
waiving any duty on the part of the Guaranteed Parties to disclose such
information and any defense relating to the failure to provide the same).
 
13. Setoff. If and to the extent any payment is not made when due hereunder, the
Guarantor authorizes each Guaranteed Party at any time and from time to time, to
the fullest extent permitted by law, to set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Guaranteed Party to or for the
credit or the account of the Guarantor against any and all of the Guaranteed
Obligations, without prior notice to the Guarantor or demand under this
Guaranty, all of which are hereby waived, and although such Guaranteed
Obligations may be contingent and unmatured.  Each Guaranteed Party which
sets-off pursuant to this Paragraph 13 shall give prompt notice to the Guarantor
affected thereby following the occurrence thereof; provided that the failure to
give such notice shall not affect the validity of the set-off.  Any payment
obtained pursuant to this Paragraph 13 (or in any other manner directly from the
Guarantor) by any Guaranteed Party shall be remitted to Administrative Agent and
distributed among the Guaranteed Parties in accordance with the provisions of
Paragraph 17 below.
 
14. Representations and Warranties.  The Guarantor represents and warrants that
(a) it is duly formed, validly existing and in good standing under the laws of
the jurisdiction of its organization and has full capacity and right to execute,
deliver and perform this Guaranty, and all necessary authority has been
obtained; (b) this Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as may be limited by any
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity; (c) the making
and performance of this Guaranty does not and will not contravene the provisions
of any applicable Law, and does not and will not result in the breach of, or
constitute a default or require any consent under, any material Contractual
Obligation to which it is a party or by which it or any of its property may be
bound or affected; and (d) no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Guarantor of this Guaranty.
 
 
 
 

--------------------------------------------------------------------------------

 
15. Indemnification and Survival.  Without limitation on any other obligations
of the Guarantor or remedies of the Guaranteed Parties under this Guaranty, the
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Guaranteed Party from and against, and shall pay on
demand, any and all damages, losses, liabilities and expenses (including
attorneys’ fees and expenses and the allocated cost and disbursements of
internal legal counsel) that may be suffered or incurred by such Guaranteed
Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of the applicable
Borrowers or the other Loan Parties or enforceable against such Borrowers or the
other Loan Parties in accordance with their terms.  The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
 
16. Assignment.  This Guaranty shall (a) bind the Guarantor and its successors
and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment without such
consent shall be void), and (b) inure to the benefit of the Guaranteed Parties
and their respective successors and assigns and the Administrative Agent and
each Lender may, without notice to the Guarantor and without affecting the
Guarantor’s obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part.  The Guarantor
agrees that each Guaranteed Party may disclose to any assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations any and all information
in the Guaranteed Party’s possession concerning the Guarantor, this Guaranty and
any security for this Guaranty.
 
17. Application of Payments.  Any payment received by the Administrative Agent
from the Guarantor (or from any Lender pursuant to Paragraph 13 above), shall be
applied by the Administrative Agent in accordance with the Credit Agreement.
 
18. Further Assurances.  The Guarantor agrees that at any time and from time to
time, at the expense of the Guarantor, to promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to enable the Administrative Agent to protect and to exercise and enforce the
rights and remedies of the Guaranteed Parties hereunder.
 
19. Notices.  All notices, requests and other communications provided for
hereunder shall be in writing and given to the Administrative Agent as provided
in Section 10.02 of the Credit Agreement.  All communications and notices
hereunder to the Guarantor shall be given to the Guarantor at their respective
addresses set forth on Schedule 10.02 of the Credit Agreement or at such other
address as shall be designated by the Guarantor in a written notice to the
Administrative Agent.
 
20. GOVERNING LAW.  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLETED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
 
 

--------------------------------------------------------------------------------

 
21. SUBMISSION TO JURISDICTION.  THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  THE GUARANTOR HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY GUARANTEED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
22. WAIVER OF VENUE.  THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH 21 ABOVE.  THE GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
23. SERVICE OF PROCESS.  THE GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF THE GUARANTOR TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
24. WAIVER OF JURY TRIAL.  THE GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  THE GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THE ADMINISTRATIVE AGENT AND EACH LENDER HAVE BEEN INDUCED TO ENTER INTO
THE LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE FOREGOING WAIVER AND
CERTIFICATION.
 
 
 

--------------------------------------------------------------------------------

 
 
25. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Remainder of Page Intentionally Blank.
Signature(s) Page to Follow.



Exhibit F-2 – Page 7
Form of Continuing Guaranty
(Opco)
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.




EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.




 
By:
   

Name:           
 
Title:
   








Signature Page to Continuing Guaranty
(Opco)
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-3


FORM OF CONTINUING GUARANTY
 
(Subsidiary Guarantors)
 
 
This Guaranty Agreement (this “Guaranty”) is executed effective as of May 27,
2011.  FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and
in consideration of credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to El Paso Pipeline Partners
Operating Company, L.L.C., a Delaware limited liability company (“Opco”),
Wyoming Interstate Company, L.L.C., a Delaware limited liability company
(“WIC”), and each Additional Borrower (together with Opco and WIC, the
“Borrowers” and each individually, a “Borrower”) pursuant to that certain Credit
Agreement, dated as of May 27, 2011, by and among the Borrowers, El Paso
Pipeline Partners, L.P., a Delaware limited partnership (the “MLP”), the
financial institutions party thereto (collectively, the “Lenders”), and Bank of
America, N.A., as administrative agent for the Lenders (the “Administrative
Agent”), L/C Issuer, and Swing Line Lender (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), each of the Persons now or hereafter signatories hereto (each a
“Guarantor,” and collectively, the “Guarantors”) hereby furnishes in favor of
the Administrative Agent, for the benefit of the Administrative Agent, each L/C
Issuer, the Swing Line Lender, each Lender and each Lender Swap Provider (each a
“Guaranteed Party” and collectively, the “Guaranteed Parties”) its guaranty of
the Guaranteed Obligations (as hereinafter defined) as set forth below.
 
1. Reference to Credit Agreement.  Reference is hereby made to the
representations, warranties and covenants of the Loan Parties set forth in
Articles V, VI, and VII of the Credit Agreement.  Each Guarantor (i) reaffirms
that each such representation and warranty is true and correct in every material
respect with respect to such Guarantor to the extent that such representation
and warranty refers to such Guarantor, and (ii) agrees, with respect to the
covenants, to take, or refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor or any of its Subsidiaries.  If the Credit
Agreement shall cease to remain in effect for any reason whatsoever during any
period and any part of the Guaranteed Obligations (as hereinafter defined)
remain unpaid, then the terms, covenants, and agreements set forth therein
applicable to the Guarantors shall nevertheless continue in full force and
effect as obligations of each Guarantor under this Guaranty.  All capitalized
terms used but not defined herein shall have the meaning assigned to such term
in the Credit Agreement.
 
2. Guaranty.  Each Guarantor hereby, jointly and severally, absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, the prompt payment in full in Dollars when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all existing and
future indebtedness and liabilities of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of each Borrower and of each other Loan
Party arising under (i) the Credit Agreement or any other Loan Document, and
(ii) any Lender Swap Contract (in each case, including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by any Guaranteed Party in connection with
the collection or enforcement thereof), and whether recovery upon such
indebtedness and liabilities may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against such Guarantor, any Borrower or any other Loan Party under the
Bankruptcy Code (Title 11, United States Code), any successor statute or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and including interest that
accrues after the commencement by or against any Borrower or any other Loan
Party of any proceeding under any Debtor Relief Laws whether or not the claim
for such interest is allowed in such proceeding (collectively, the “Guaranteed
Obligations”).  This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of any
Guarantor under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.  Notwithstanding anything contained herein to the contrary,
the obligations of each Guarantor hereunder shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code (Title
11, United States Code) or any comparable provisions of any applicable state
law.
 
 
 
 

--------------------------------------------------------------------------------

 
3. No Setoff or Deductions; Taxes; Payments.  Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless such Guarantor
is compelled by law to make such deduction or withholding.  If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of the Guaranteed Parties) is imposed upon any Guarantor
with respect to any amount payable by it hereunder, such Guarantor will pay to
the Administrative Agent, on behalf of the Guaranteed Parties, on the date on
which such amount is due and payable hereunder, such additional amount in U.S.
dollars as shall be necessary to enable the Guaranteed Parties to receive the
same net amount which the Guaranteed Parties would have received on such due
date had no such obligation been imposed upon such Guarantor.  The obligations
of each Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
 
4. Rights of Guaranteed Parties.  Each Guarantor consents and agrees that the
Guaranteed Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Guaranteed Obligations
or any part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Guaranteed Parties in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations.  Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.
 
5. Certain Waivers.  Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Borrower, any other Loan Party or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of the Guaranteed Parties) of the liability of any Borrower or any
other Loan Party; (b) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of any Borrower or any
other Loan Party; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require the Guaranteed Parties
to proceed against any Borrower or any other Loan Party, proceed against or
exhaust any security for the Indebtedness, or pursue any other remedy in the
Guaranteed Parties’ power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Guaranteed Parties; (f)
any defense arising from any change in Law affecting any term of the Guaranteed
Debt; and (g) to the fullest extent permitted by law, any and all other defenses
or benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.
 
 
 

--------------------------------------------------------------------------------

 
6. Obligations Independent.  The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not any Borrower, any other Loan Party or any other person or entity
is joined as a party.
 
7. Subrogation.  Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full in cash, the Commitments of the Lenders under the Credit
Agreement and the other Loan Documents are terminated, and all Letters of Credit
have terminated.  If any amounts are paid to a Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Administrative
Agent, on behalf of the Guaranteed Parties, to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.
 
8. Termination; Reinstatement.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until (a) (i) all Guaranteed Obligations are
indefeasibly paid in full in cash, (ii) the Commitments of the Lenders under the
Credit Agreement and the other Loan Documents are terminated, and (iii) all
Letters of Credit have terminated; or (b) this Guaranty is released by an
instrument in writing signed by the Administrative Agent as provided in the
Credit Agreement. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of any Borrower or any other Loan Party is made, or a Guaranteed Party
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Guaranteed Party in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not such Guaranteed Party is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.
 
9. Subordination.  Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Borrower or any other Loan Party owing to
such Guarantor, whether now existing or hereafter arising, including but not
limited to any obligation of any Borrower or any other Loan Party to such
Guarantor as subrogee of a Guaranteed Party or resulting from such Guarantor’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Guaranteed Obligations.  If the Guaranteed Parties so request, any such
obligation or indebtedness of any Borrower or any Loan Party to such Guarantor
shall be enforced and performance received by such Guarantor as trustee for the
Guaranteed Parties and the proceeds thereof shall be paid over to the
Administrative Agent, on behalf of the Guaranteed Parties, on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of such Guarantor under this Guaranty.  No payments on such
obligations or indebtedness shall be made to any Guarantor during the
continuation of a Default.
 
 
 

--------------------------------------------------------------------------------

 
10. Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor, any Borrower or any other Loan Party
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by the Guarantors immediately upon demand by the Guaranteed Parties.
 
11. Expenses.  Each Guarantor shall pay, jointly and severally, on demand all
out-of-pocket expenses (including attorneys’ fees and expenses and the allocated
cost and disbursements of internal legal counsel) in any way relating to the
enforcement or protection of the Guaranteed Parties’ rights under this Guaranty
or in respect of the Guaranteed Obligations, including any incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and any
incurred in the preservation, protection or enforcement of any rights of the
Guaranteed Parties in any proceeding any Debtor Relief Laws.  The obligations of
each Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
 
12. Miscellaneous. No amendment or waiver of any provision of this Guaranty, nor
consent to any departure by any Guarantor herefrom, shall in any event be
effective unless the same shall be in writing and signed, in the case of
amendments, by the Guarantor(s) affected thereby and by Administrative Agent,
and, in the case of consents or waivers, by Administrative Agent, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which made or given.  No failure by the
Guaranteed Parties to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or
remedy.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity.  The unenforceability or invalidity of
any provision of this Guaranty shall not affect the enforceability or validity
of any other provision herein.  Unless otherwise agreed by the Guaranteed
Parties and each Guarantor in writing, this Guaranty is not intended to
supersede or otherwise affect any other guaranty now or hereafter given by any
Guarantor for the benefit of the Guaranteed Parties or any term or provision
thereof.
 
13. Condition of Borrower.  Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers, the other Loan Parties and any other guarantor such information
concerning the financial condition, business and operations of the Borrowers,
the other Loan Parties and any such other guarantor as such Guarantor requires,
and that the Guaranteed Parties have no duty, and such Guarantor is not relying
on the Guaranteed Parties at any time, to disclose to such Guarantor any
information relating to the business, operations or financial condition of the
Borrowers, the other Loan Parties or any other guarantor (such guarantor waiving
any duty on the part of the Guaranteed Parties to disclose such information and
any defense relating to the failure to provide the same).
 
14. Setoff. If and to the extent any payment is not made when due hereunder,
each Guarantor authorizes each Guaranteed Party at any time and from time to
time, to the fullest extent permitted by law, to set-off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Guaranteed Party to or for
the credit or the account of such Guarantor against any and all of the
Guaranteed Obligations, without prior notice to such Guarantor or demand under
this Guaranty, all of which are hereby waived, and although such Guaranteed
Obligations may be contingent and unmatured.  Each Guaranteed Party which
sets-off pursuant to this Paragraph 14 shall give prompt notice to such
Guarantor affected thereby following the occurrence thereof; provided that the
failure to give such notice shall not affect the validity of the set-off.  Any
payment obtained pursuant to this Paragraph 14 (or in any other manner directly
from the Guarantors, or any of them) by any Guaranteed Party shall be remitted
to Administrative Agent and distributed among the Guaranteed Parties in
accordance with the provisions of Paragraph 18 below.
 
 
 

--------------------------------------------------------------------------------

 
15. Representations and Warranties.  Each Guarantor represents and warrants that
(a) it is duly formed, validly existing and in good standing under the laws of
the jurisdiction of its organization and has full capacity and right to execute,
deliver and perform this Guaranty, and all necessary authority has been
obtained; (b) this Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as may be limited by any
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity; (c) the making
and performance of this Guaranty does not and will not contravene the provisions
of any applicable Law, and does not and will not result in the breach of, or
constitute a default or require any consent under, any material Contractual
Obligation to which it is a party or by which it or any of its property may be
bound or affected; and (d) no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, such Guarantor of this Guaranty.
 
16. Indemnification and Survival.  Without limitation on any other obligations
of the Guarantors or remedies of the Guaranteed Parties under this Guaranty,
each Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless each Guaranteed Party from and against, and shall
pay, jointly and severally, on demand, any and all damages, losses, liabilities
and expenses (including attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) that may be suffered or incurred by
such Guaranteed Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of the
applicable Borrowers or other Loan Parties or enforceable against such Borrowers
or other Loan Parties in accordance with their terms.  The obligations of each
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
 
17. Assignment.  This Guaranty shall (a) bind each Guarantor and its successors
and assigns, provided that such Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment without such
consent shall be void), and (b) inure to the benefit of the Guaranteed Parties
and their respective successors and assigns and the Administrative Agent and
each Lender may, without notice to any Guarantor and without affecting any
Guarantor’s obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part.  Each Guarantor
agrees that each Guaranteed Party may disclose to any assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations any and all information
in the Guaranteed Party’s possession concerning such Guarantor, this Guaranty
and any security for this Guaranty.
 
18. Application of Payments.  Any payment received by the Administrative Agent
from any Guarantor (or from any Lender pursuant to Paragraph 14 above), shall be
applied by the Administrative Agent in accordance with the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
19. Further Assurances.  Each Guarantor agrees that at any time and from time to
time, at the expense of such Guarantor, to promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to enable the Administrative Agent to protect and to exercise and enforce the
rights and remedies of the Guaranteed Parties hereunder.
 
20. Addition of Guarantors.  The initial Guarantor or Guarantors hereunder shall
be each of the Subsidiaries of the MLP that are signatories hereto and that are
listed on Schedule 1 attached hereto.  From time to time subsequent to the time
hereof, additional Subsidiaries of the MLP may become parties hereto as
additional Guarantors (each an “Additional Guarantor”) by executing a
counterpart of this Guaranty Agreement in the form of Exhibit A attached hereto
(or such other form as may be satisfactory to the Administrative Agent) (each an
“Additional Guarantor Counterpart”).  Upon delivery of an Additional Guarantor
Counterpart to Administrative Agent, notice of which is hereby waived by
Guarantors, each such Additional Guarantor shall be a Guarantor and shall be a
party hereto as if such Additional Guarantor were an original signatory
hereof.  Each Guarantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Guarantor hereunder, or by any election by the Administrative Agent or any
Lenders not to cause any Subsidiary of the MLP to become an Additional Guarantor
hereunder.  This Guaranty Agreement shall be fully effective as to any Guarantor
that is or becomes a party hereto regardless of whether any such other person
becomes or fails to become or ceases to be a Guarantor hereunder.
 
21. Notices.  All notices, requests and other communications provided for
hereunder shall be in writing and given to the Administrative Agent as provided
in Section 10.02 of the Credit Agreement.  All communications and notices
hereunder to the Guarantors shall be given to the Guarantors at their respective
addresses set forth on Schedule 10.02 of the Credit Agreement or at such other
address as shall be designated by Guarantors in a written notice to the
Administrative Agent.
 
22. Joint and Several Obligations.  Each Guarantor acknowledges that (i) this
Guaranty is a master Guaranty pursuant to which other Subsidiaries of the MLP
now or hereafter may become parties, and (ii) the guaranty obligations of each
of the Guarantors hereunder are joint and several.
 
23. Right of Contribution.  Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Paragraph 7 above.  The
provisions of this Paragraph 23 shall in no respect limit the obligations and
liabilities of any Guarantor to the Guaranteed Parties, and each Guarantor shall
remain liable to the Guaranteed Parties for the full amount guaranteed by such
Guarantor hereunder.
 
24. GOVERNING LAW. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLETED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
 

--------------------------------------------------------------------------------

 
25. SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH GUARANTOR HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY GUARANTEED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
26. WAIVER OF VENUE.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH 25 ABOVE.  EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
27. SERVICE OF PROCESS.  EACH GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY GUARANTOR TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
 
 

--------------------------------------------------------------------------------

 
28. WAIVER OF JURY TRIAL.  EACH GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THE ADMINISTRATIVE AGENT AND EACH LENDER HAVE BEEN INDUCED TO ENTER INTO
THE LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE FOREGOING WAIVER AND
CERTIFICATION.
 
29. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Remainder of Page Intentionally Blank.
Signature(s) Page to Follow.



Exhibit F-3 – Page 8
Form of Continuing Guaranty
(Subsidiary Guarantors)
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.




,
as a Guarantor




 
By:
   

Name:           
 
Title:
   





[INSERT SIGNATURE BLOCKS FOR OTHER SUBSIDIARY GUARANTORS]







Signature Page to Continuing Guaranty
(Subsidiary Guarantors)
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
INITIAL GUARANTOR(S)









Schedule 1 to Continuing Guaranty
(Subsidiary Guarantors)
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


COUNTERPART TO CONTINUING GUARANTY

The Counterpart to Continuing Guaranty is dated as of _________ and is made by
___________ (“Additional Guarantor”) in favor of Bank of America, N.A., as
Administrative Agent and the other Guaranteed Parties as defined in the Guaranty
Agreement hereinafter referenced.  All capitalized terms not defined herein
shall have the meaning ascribed to them in the Guaranty hereinafter referenced
or in the Credit Agreement hereinafter referenced.


Recitals


WHEREAS, El Paso Pipeline Partners Operating Company, L.L.C., a Delaware limited
liability company, Wyoming Interstate Company, L.L.C., a Delaware limited
liability company, and each Additional Borrower, as borrowers, El Paso Pipeline
Partners, L.P., a Delaware limited partnership (the “MLP”), Bank of America,
N.A., as administrative agent (“Administrative Agent”) and as L/C Issuer and
Swing Line Lender and certain financial institutions (collectively, the
“Lenders”) have entered in to that certain Credit Agreement dated as of May 27,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”); and


WHEREAS, in connection with the Credit Agreement, certain Subsidiaries of the
MLP (each a “Guarantor,” and, collectively, the “Guarantors”) entered into a
Continuing Guaranty agreement (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Guaranty Agreement”);


WHEREAS, the Credit Agreement permits Additional Guarantor to become a party to
the Guaranty Agreement; and


WHREAS, Additional Guarantor has agreed to execute and deliver this Counterpart
to Continuing Guaranty in order to become a party to the Guaranty Agreement;


NOW THEREFORE IT IS AGREED:


By executing and delivering this Counterpart to Continuing Guaranty, Additional
Guarantor hereby becomes a party to the Guaranty Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor
thereunder.  Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in the Guaranty Agreement is true
and correct on and as of the date thereof (after giving effect to this
Counterpart to Continuing Guaranty) as if made on and as of such date.


In witness whereof, the undersigned Additional Guarantor has caused this
Guaranty to be duly executed and delivered by its officer thereunto duly
authorized as of the date first set forth above.
[NAME OF ADDITIONAL GUARANTOR]



By:                                                                
Name:                                                                
Title:                                                             
 
Exhibit A to Continuing Guaranty
(Subsidiary Guarantors)
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF ADDITIONAL BORROWER COUNTERPART


This Additional Borrower Counterpart is dated as of _________ and is made by
___________, a _______________ (“Additional Borrower”).  All capitalized terms
not defined herein shall have the meaning ascribed to them in the Credit
Agreement hereinafter referenced.


Recitals


WHEREAS, El Paso Pipeline Partners Operating Company, L.L.C., a Delaware limited
liability company, Wyoming Interstate Company, L.L.C., a Delaware limited
liability company, and each Additional Borrower, as borrowers, El Paso Pipeline
Partners, L.P., a Delaware limited partnership, Bank of America, N.A., as
administrative agent (“Administrative Agent”) and as L/C Issuer and Swing Line
Lender, and certain financial institutions (collectively, the “Lenders”) have
entered in to that certain Credit Agreement dated as of May 27, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”); and


WHEREAS, Additional Borrower desires to become a Borrower under the Credit
Agreement pursuant to Section 2.16 thereof;


NOW THEREFORE IT IS AGREED:


By executing and delivering this Additional Borrower Counterpart, Additional
Borrower hereby agrees to become a party to the Credit Agreement as a Borrower
thereunder with the same force and effect as if originally named therein as a
Borrower and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Borrower thereunder.  Additional
Borrower hereby represents and warrants that each of the representations and
warranties contained in Article V of the Credit Agreement is true and correct in
all material respects as to the Additional Borrower as of the date hereof
(except such representations and warranties which expressly refer to an earlier
date).  The Additional Borrower Sublimit for such Additional Borrower shall be
$_________________.


Additional Borrower hereby irrevocably appoints El Paso Pipeline Partners
Operating Company, L.L.C (“Opco”) to act as its agent for all purposes of the
Loan Documents, including taking any action or receiving any communication on
behalf of Additional Borrower in connection with the Loan Documents.  Each of
the Lenders and the Administrative Agent shall be entitled to deal with
Additional Borrower through Opco and to rely on any instructions or other
communications from Opco on behalf of Additional Borrower.  Notwithstanding the
appointment of Opco as agent for Additional Borrower, the Administrative Agent
and the Lenders shall be entitled to, but shall not be required to, deal
directly with Additional Borrower for purposes of the Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
    IN WITNESS WHEREOF, each of the undersigned has caused this Additional
Borrower Counterpart to be duly executed and delivered by its officer thereunto
duly authorized as of the date first set forth above.


ADDITIONAL BORROWER


____________________________




 
By:
   

Name:           
 
Title:
   





GUARANTORS


EL PASO PIPELINE PARTNERS, L.P.


By:           EL PASO PIPELINE GP COMPANY, L.LC.,
its general partner




 
By:
   

Name:           
 
Title:
   







EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.




 
By:
   

Name:           
 
Title:
   







[INSERT SIGNATURE BLOCK FOR EACH SUBSIDIARY GUARANTOR]




 
By:
   

Name:           
 
Title:
   




Signature Page to
Additional Borrower Counterpart
 
 

--------------------------------------------------------------------------------

 

Acknowledged:


BANK OF AMERICA, N.A., as
Administrative Agent






By:
Name:
Title:


Signature Page to
Additional Borrower Counterpart

--------------------------------------------------------------------------------